

.
Exhibit 10.1


Deal CUSIP: 28035RAE0
Revolving Facility CUSIP: 28035RAF7







CREDIT AGREEMENT


dated as of March 28, 2020


among


EDGEWELL PERSONAL CARE COMPANY,
as the Borrower,


THE LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent,


MUFG BANK, LTD.,
as Syndication Agent,


TD SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
STANDARD CHARTERED BANK
and
THE NORTHERN TRUST COMPANY,
as Co-Documentation Agents,


BOFA SECURITIES, INC.,
MUFG BANK, LTD.
and
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers


BOFA SECURITIES, INC.
and
MUFG BANK, LTD.,
as Joint Bookrunners










        



--------------------------------------------------------------------------------

        
TABLE OF CONTENTS


ARTICLE I Definitions 1
Section 1.01 Defined Terms 1
Section 1.02 Terms Generally; GAAP 69
Section 1.03 Effectuation of Transactions 69
Section 1.04 Timing of Payment or Performance 69
Section 1.05 Times of Day 69
Section 1.06 Classification of Loans and Borrowings 70
Section 1.07 Certain Conditions, Calculations and Tests 70
ARTICLE II The Credits 72
Section 2.01 Commitments 72
Section 2.02 Loans and Borrowings 72
Section 2.03 Requests for Borrowings 73
Section 2.04 [Reserved] 74
Section 2.05 Letters of Credit 74
Section 2.06 Funding of Borrowings 80
Section 2.07 Interest Elections 81
Section 2.08 Termination and Reduction of Commitments 82
Section 2.09 Repayment of Loans; Evidence of Debt 83
Section 2.10 Repayment of Term Loans and Revolving Facility Loans 83
Section 2.11 Prepayment of Loans 85
Section 2.12 Fees 85
Section 2.13 Interest 87
Section 2.14 Alternate Rate of Interest 87
Section 2.15 Increased Costs 91
Section 2.16 Break Funding Payments 92
Section 2.17 Taxes 92
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 97
Section 2.19 Mitigation Obligations; Replacement of Lenders 99
Section 2.20 Illegality 101
Section 2.21 Incremental Commitments 102
Section 2.22 Extensions of Loans and Commitments 104
Section 2.23 Refinancing Amendments 107
Section 2.24 Defaulting Lender. 111
Section 2.25 Loan Repurchases 113
ARTICLE III Representations and Warranties 115
Section 3.01 Organization; Powers 116
Section 3.02 Authorization 116
Section 3.03 Enforceability 116
Section 3.04 Governmental Approvals 117
Section 3.05 Financial Statements 117



--------------------------------------------------------------------------------



Section 3.06 No Material Adverse Effect 117
Section 3.07 Title to Properties; Possession Under Leases 117
Section 3.08 Subsidiaries 117
Section 3.09 Litigation; Compliance with Laws 118
Section 3.10 Federal Reserve Regulations 118
Section 3.11 Investment Company Act 118
Section 3.12 Use of Proceeds 118
Section 3.13 Tax Returns 118
Section 3.14 No Material Misstatements 119
Section 3.15 Employee Benefit Plans 119
Section 3.16 Environmental Matters 119
Section 3.17 Security Documents 120
Section 3.18 Solvency 121
Section 3.19 Labor Matters 121
Section 3.20 Insurance 121
Section 3.21 Intellectual Property; Licenses, Etc. 121
Section 3.22 USA PATRIOT Act 122
Section 3.23 Anti-Corruption Laws and Sanctions 122
ARTICLE IV Conditions of Lending 122
Section 4.01 Closing Date 122
Section 4.02 Subsequent Credit Events 125
Section 4.03 Determinations Under Section 4.01 125
Section 4.04 Effective Date. 126
ARTICLE V Affirmative Covenants 126
Section 5.01 Existence; Business and Properties 126
Section 5.02 Insurance 126
Section 5.03 Taxes 127
Section 5.04 Financial Statements, Reports, Etc. 128
Section 5.05 Litigation and Other Notices 130
Section 5.06 Compliance with Laws 130
Section 5.07 Maintaining Records; Access to Properties and Inspections 130
Section 5.08 Use of Proceeds 131
Section 5.09 Compliance with Environmental Laws 131
Section 5.10 Further Assurances; Additional Security 131
Section 5.11 Rating 134
Section 5.12 Restricted and Unrestricted Subsidiaries 134
Section 5.13 Anti-Corruption Laws and Sanctions 134
Section 5.14 Post-Closing 134
ARTICLE VI Negative Covenants 134
Section 6.01 Indebtedness 134
Section 6.02 Liens 139
Section 6.03 [Reserved] 144


ii




--------------------------------------------------------------------------------



Section 6.04 Investments, Loans and Advances 144
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 148
Section 6.06 Restricted Payments 151
Section 6.07 Transactions with Affiliates 152
Section 6.08 Business of the Borrower and the Subsidiaries; Etc. 154
Section 6.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses 154
Section 6.10 Fiscal Quarter and/or Fiscal Year 156
Section 6.11 Financial Covenant 156
ARTICLE VII Events of Default 157
Section 7.01 Events of Default 157
ARTICLE VIII The Agents 161
Section 8.01 Appointment 161
Section 8.02 Delegation of Duties 162
Section 8.03 Exculpatory Provisions 162
Section 8.04 Reliance by Agents 163
Section 8.05 Notice of Default 164
Section 8.06 Non-Reliance on Agents, Arrangers, Co-Documentation Agents and
Other Lenders 164
Section 8.07 Indemnification 165
Section 8.08 Agent in Its Individual Capacity 166
Section 8.09 Successor Administrative Agent 166
Section 8.10 Arrangers, Etc. 166
Section 8.11 Security Documents and Collateral Agent 167
Section 8.12 Right to Realize on Collateral and Enforce Guarantees 167
Section 8.13 Withholding Tax 168
Section 8.14 Certain ERISA Matters. 169
ARTICLE IX Miscellaneous 170
Section 9.01 Notices; Communications 170
Section 9.02 Survival of Agreement 172
Section 9.03 Binding Effect 172
Section 9.04 Successors and Assigns 172
Section 9.05 Expenses; Indemnity 178
Section 9.06 Right of Set-off 180
Section 9.07 Applicable Law 180
Section 9.08 Waivers; Amendment 180
Section 9.09 Interest Rate Limitation 185
Section 9.10 Entire Agreement 185
Section 9.11 WAIVER OF JURY TRIAL 185
Section 9.12 Severability 186
Section 9.13 Counterparts 186
Section 9.14 Headings 186
Section 9.15 Jurisdiction; Consent to Service of Process 186


iii




--------------------------------------------------------------------------------



Section 9.16 Confidentiality 187
Section 9.17 Platform; Borrower Materials 188
Section 9.18 Release of Liens and Guarantees 188
Section 9.19 USA PATRIOT Act Notice 191
Section 9.20 Agency of the Borrower for the Loan Parties 191
Section 9.21 No Liability of the Issuing Banks 191
Section 9.22 Judgment Currency 192
Section 9.23 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions 192
Section 9.24 Electronic Execution of Assignments and Certain Other Documents 193
Section 9.25 Acknowledgement Regarding Any Supported QFCs 193


iv




--------------------------------------------------------------------------------



Exhibits and Schedules
Exhibit A Form of Assignment and Acceptance
Exhibit B [Reserved]
Exhibit C Form of Solvency Certificate
Exhibit D-1 Form of Borrowing Request
Exhibit D-2 Form of Letter of Credit Request
Exhibit E Form of Interest Election Request
Exhibit F [Reserved]
Exhibit G [Reserved]
Exhibit H Form of Promissory Note
Exhibit I Form of Perfection Certificate
Exhibit J-1  U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit J-2  U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J-3  U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit J-4  U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit K Form of First Lien Intercreditor Agreement
Exhibit L Form of Collateral Agreement
Exhibit M Form of Guarantee Agreement


Schedule 1.01 Letter of Credit Individual Sublimits
Schedule 2.01 Commitments
Schedule 2.05(a) Existing Letters of Credit
Schedule 3.04 Governmental Approvals
Schedule 3.05 Financial Statements
Schedule 3.08(a) Subsidiaries
Schedule 3.08(b) Subscriptions
Schedule 3.09(a) Litigation; Compliance with Laws
Schedule 3.16 Environmental Matters
Schedule 3.20 Insurance
Schedule 3.21 Intellectual Property
Schedule 5.14 Post-Closing Items
Schedule 6.01 Indebtedness
Schedule 6.02(a) Liens
Schedule 6.04 Investments
Schedule 6.07 Transactions with Affiliates
Schedule 9.01 Notice Information





v




--------------------------------------------------------------------------------

        
CREDIT AGREEMENT dated as of March 28, 2020 (this “Agreement”), among Edgewell
Personal Care Company, a Missouri corporation (the “Borrower”), Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and each Issuing Bank and Lender (each as defined below) party
hereto from time to time.
WHEREAS, the Borrower intends to terminate the commitments under the Existing
Credit Agreement (as defined below); and
WHEREAS, in connection with the consummation of the foregoing, the Borrower has
requested the Lenders and the Issuing Banks to extend credit as set forth
herein;
NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.
Accordingly, the parties hereto agree as follows:
Article I 

Definitions
Section 1.01  Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“2021 Senior Notes” shall mean those certain 4.700% Senior Notes due 2021 issued
by the Borrower pursuant to that certain Indenture, dated as of May 19, 2011, by
and among Energizer Holdings, Inc. (now known as Edgewell Personal Care
Company), the guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., as trustee, and that certain First Supplemental Indenture, dated
as of May 19, 2011, by and among Energizer Holdings, Inc. (now known as Edgewell
Personal Care Company), the guarantors named therein and The Bank of New York
Mellon Trust Company, N.A., as trustee.
“2022 Senior Notes” shall mean those certain 4.700% Senior Notes due 2022 issued
by the Borrower pursuant to that certain Indenture, dated as of May 19, 2011, by
and among Energizer Holdings, Inc. (now known as Edgewell Personal Care
Company), the guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., as trustee, and that certain Second Supplemental Indenture, dated
as of May 24, 2012, by and among Energizer Holdings, Inc. (now known as Edgewell
Personal Care Company), the guarantors named therein and The Bank of New York
Mellon Trust Company, N.A., as trustee.
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate at



--------------------------------------------------------------------------------



approximately 11:00 a.m. London time on such date. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the ABR is being used as an alternate
rate of interest pursuant to Section 2.14 hereof, then the ABR shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Adjusted Consolidated EBITDA” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Subsidiaries for such period plus
(a) the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:
(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, without duplication, including state franchise
and similar Taxes, and foreign withholding Taxes; plus
(ii) (x) Interest Expense of the Borrower and the Subsidiaries for such period
and (y) all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock of any Subsidiary or any Disqualified Stock of
the Borrower and its Subsidiaries; plus
(iii) depreciation, amortization (including amortization of intangibles,
deferred financing fees and actuarial gains and losses related to pensions and
other post-employment benefits, but excluding amortization of prepaid cash
expenses that were paid in a prior period) and other non-cash expenses
(excluding any such non-cash charges or expenses to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of the
Borrower and the Subsidiaries for such period; plus


2




--------------------------------------------------------------------------------



(iv) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of the Available Amount; plus
(v) any non-cash losses related to non-operational hedging, including resulting
from hedging transactions for interest rate or currency exchange risks
associated with this Agreement; minus
(b) the sum of, without duplication, in each case, to the extent added back in
or otherwise increasing Consolidated Net Income for such period:
(i) non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period that reduced Adjusted Consolidated EBITDA in an
earlier period and any items for which cash was received in any prior period);
plus
(ii) any non-cash gains related to non-operational hedging, including resulting
from hedging transactions for interest rate or currency exchange risks
associated with this Agreement;
in each case, on a consolidated basis and determined in accordance with GAAP.
Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of the Borrower will
be added to (or subtracted from, in the case of non-cash items described in
clause (b) above) Consolidated Net Income to compute Adjusted Consolidated
EBITDA (A) in the same proportion that the Net Income of such Subsidiary was
added to compute such Consolidated Net Income of the Borrower and (B) only to
the extent that a corresponding amount of the Net Income of such Subsidiary
would be permitted at the date of determination to be dividended or distributed
to the Borrower by such Subsidiary without prior governmental approval (that has
not been obtained), and without direct or indirect restriction pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Subsidiary or its stockholders.
“Adjusted LIBO Floor” shall mean 0.00%.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded, if necessary, to the
nearest 1/16 of 1%) equal to the greater of (x) (i) the LIBO Rate in effect for
such Interest Period multiplied by (ii) the Statutory Reserve Rate and (y) the
Adjusted LIBO Floor.


3




--------------------------------------------------------------------------------



“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Aggregate Outstanding Amount” shall mean, with respect to any specific tranche
of debt for borrowed money, as of any specific date, (x) the outstanding
principal amount of such debt for borrowed money as of such date, minus (y) any
outstanding principal amount of such debt for borrowed money that has been
discharged, defeased or called for redemption as of such date, minus (z) the
amount of cash or Permitted Investments of the Borrower or any of its
Subsidiaries that the Borrower is holding in a segregated account as of such
date for the purpose of funding the repayment, repurchase, redemption,
discharge, defeasance or cancellation of such debt for borrowed money.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.22.
“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
based on an assumed four year average life; and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.
“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder and the
Bribery Act 2010 of the United Kingdom, as amended.


4




--------------------------------------------------------------------------------



“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, (x)
initially, 0.30% per annum and (y) from and after the delivery by the Borrower
to the Administrative Agent of the Borrower’s financial statements required to
be delivered pursuant to Section 5.04(a) or (b), as applicable, for the first
full fiscal quarter of the Borrower completed after the Closing Date, the
applicable percentage per annum set forth under the heading “Commitment Fee
Rate” in the grid in the definition of “Applicable Margin,” as determined by
reference to the Total Net Leverage Ratio set forth in the certificate received
by the Administrative Agent pursuant to Section 5.04(c) prior to such day; or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Extension Amendment or Refinancing
Amendment (as applicable).
“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(g).
“Applicable Margin” shall mean for any day:
(i) with respect to any Initial Revolving Loan, (x) from the Closing Date until
the first Business Day that immediately follows the Borrower’s delivery to the
Administrative Agent of the financial statements required to be delivered
pursuant to Section 5.04(a) or (b), as applicable, and the certificate pursuant
to Section 5.04(c) in respect of the first full fiscal quarter of the Borrower
ending after the Closing Date, 1.75% per annum in the case of any Eurocurrency
Loan and 0.75% per annum in the case of any ABR Loan and (y) thereafter, the
applicable percentage per annum set forth below under the heading “Eurocurrency
Loan Margin” or “ABR Loan Margin,” as applicable, as determined by reference to
the Total Net Leverage Ratio set forth in the certificate received by the
Administrative Agent pursuant to Section 5.04(c); and
Pricing Level
Total Net Leverage Ratio
Eurocurrency Loan Margin
ABR Loan Margin
Commitment Fee Rate
4
> 3.50
225 bps
125 bps
40 bps
3
≤ 3.50 but > 2.50
200 bps
100 bps
35 bps
2
≤ 2.50 but > 1.50
175 bps
75 bps
30 bps
1
≤ 1.50
150 bps
50 bps
25 bps



        (ii) with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment (as applicable) relating thereto.


        Any increase or decrease in the Applicable Margin or Commitment Fee
resulting from a change in the Total Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date an officer’s
certificate is delivered pursuant to Section 5.04(c); provided, however, that
the Applicable Margin and Commitment Fee corresponding to Pricing Level 4 shall
apply without regard to the Total Net Leverage Ratio (x) at any time after the
date on which any annual or quarterly financial statement was required to have
been delivered pursuant to Section 5.04(a) or Section 5.04(b) but was not (or
the officer’s certificate related to


5




--------------------------------------------------------------------------------



such financial statements was required to have been delivered pursuant to
Section 5.04(c) but was not) delivered, commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the date on which such financial statement (or, if later,
the officer’s certificate related to such financial statement) is delivered, or
(y) at all times if an Event of Default shall have occurred and be continuing.
        If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Leverage Ratio would have resulted in a higher Pricing Level
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the applicable Issuing Bank, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or any Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.
“Approved Foreign Bank” shall have the meaning assigned to such term in the
definition of the term “Permitted Investments.”
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Arrangers” shall mean, collectively, BofA Securities, Inc., MUFG Bank, Ltd. and
TD Securities (USA) LLC.
“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of any asset
or assets of the Borrower or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than the Borrower or a Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time


6




--------------------------------------------------------------------------------



under such Qualified Receivables Facility if the same were structured as a
secured lending agreement rather than a purchase agreement or such other similar
agreement.
“Auction Manager” shall have the meaning assigned to such term in
Section 2.25(a).
“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers as reasonably agreed by the Borrower and the Administrative Agent.
“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(d).
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings and Letters of Credit, the date of termination of the Revolving
Facility Commitments of such Class.
“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:
(a) the greater of (i) $200.0 million and (ii) 50% of Adjusted Consolidated
EBITDA for the most recently ended four fiscal quarter period of the Borrower
for which financial statements are required to have been delivered pursuant to
Section 5.04(a) or (b), as applicable, determined on a Pro Forma Basis, plus
(b) Excess Cash Flow for any Excess Cash Flow Period ended prior to such date
for which the financial statements and certificates required pursuant to Section
5.04 have been delivered (other than any Excess Cash Flow for any such Excess
Cash Flow Period required to be applied to prepay any Term Loans pursuant to the
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
relating to such Term Loans), plus
(c) [reserved], plus
(d) the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus
(e) the cumulative amount of Investments made with the Available Amount from and
after the Closing Date and on or prior to such time (net of any return on such
Investments not otherwise included in the Cumulative Qualified Equity Proceeds
Amount), minus
(f) the cumulative amount of Restricted Payments made with the Available Amount
from and after the Closing Date and on or prior to such time.


7




--------------------------------------------------------------------------------



“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Base Indenture” shall have the meaning assigned to such term in Section 5.10.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.


8




--------------------------------------------------------------------------------



“Bona Fide Debt Fund” shall mean any fund or investment vehicle that is
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and other similar extensions of credit in the ordinary
course.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with any permitted successor thereto in
accordance with Section 6.05(g) or (n).
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $1,000,000.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, appropriately completed and signed by an Authorized
Officer of the Borrower.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:
(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would constitute the proceeds of Asset Sales;
(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair


9




--------------------------------------------------------------------------------



such lost, destroyed, damaged or condemned assets, equipment or other property
or otherwise to acquire, maintain, develop, construct, improve, upgrade or
repair assets or properties useful in the business of the Borrower and the
Subsidiaries;
(c) interest capitalized during such period;
(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Subsidiary) and for which none of the Borrower or any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);
(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;
(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) assets Disposed of pursuant to Section 6.05(m);
(g) Investments in respect of a Permitted Business Acquisition; or
(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale.
“Capitalized Lease Obligations” of any Person shall mean, at the time any
determination thereof is to be made, the amount of the liability of such Person
in respect of a capital lease that would at such time be required to be
capitalized and reflected as a liability on the balance sheet of such Person
(excluding the footnotes thereto) in accordance with GAAP; provided that all
obligations of any Person that were or would have been characterized as
operating lease obligations in accordance with GAAP prior to September 30, 2018
(whether or not such operating lease obligations were in effect on such date)
shall, if so elected by the Borrower, continue to be accounted for as operating
lease obligations (and not as Capitalized Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP following September 30, 2018
that would otherwise require such obligations to be recharacterized (on a
prospective or retroactive basis or otherwise) as Capitalized Lease Obligations.
“Cash-Capped Incremental Facility” shall have the meaning assigned to such term
in the definition of the term “Incremental Amount.”


10




--------------------------------------------------------------------------------



“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” shall mean any agreement, whether entered into on,
prior to or after the date hereof, to provide to the Borrower or any Subsidiary
(x) cash management services for collections, treasury management services
(including controlled disbursement, overdraft, automated clearing house fund
transfer services, return items and interstate depository network services), any
demand deposit, payroll, trust or operating account relationships, commercial
credit cards, merchant card, purchase or debit cards, non-card e-payables
services, (y) other cash management services, including electronic funds
transfer services, lockbox services, stop payment services and wire transfer
services or (z) supply chain financing, bank guarantees, letters of credit and
uncommitted lines of credit or any services relating thereto.
“Cash Management Bank” shall mean any person that (i) at the time it enters into
a Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger,
a Lender or an Affiliate of any such person or (ii) was, at or after the time it
entered into a Cash Management Agreement, an agent, lender or Affiliate of any
agent or lender under the Existing Credit Agreement, in each case, in its
capacity as a party to such Cash Management Agreement.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule or regulation, (b) any change in
any law, rule or regulation or in the interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case of clauses (x) and (y) be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented, but only to the extent it is the general policy of the applicable
Lender or Issuing Bank to impose applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.15 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.


11




--------------------------------------------------------------------------------



“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934, as amended and the rules of the
SEC thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, unless the Borrower becomes a
direct or indirect wholly-owned Subsidiary of a holding company (i.e., a parent
company) and the direct or indirect holders of Equity Interests of such holding
company immediately following that transaction are substantially the same as the
holders of the Borrower’s Equity Interests immediately prior to that event; or
(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of the Borrower by persons who (i) were not members of the Board of
Directors of the Borrower on the Closing Date and (ii) whose election to the
Board of Directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was not approved by a majority of the members of
the Board of Directors of the Borrower then still in office who were either
members of the Board of Directors on the Closing Date or whose election or
nomination for election was previously so approved.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Other Term A Loans, Other
Term B Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when
used in respect of any Commitment, whether such Commitment is in respect of a
commitment to make Other Term A Loans, Other Term B Loans, Initial Revolving
Loans or Other Revolving Loans. Other Term Loans or Other Revolving Loans that
have different terms and conditions (together with the Commitments in respect
thereof) from the Initial Revolving Loans, or from other Other Term Loans or
other Other Revolving Loans, as applicable, shall be construed to be in separate
and distinct Classes.
“Class Loans” shall have the meaning assigned to such term in Section 9.08(g).
“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
“Closing Date Refinancing” shall mean the termination of the commitments under
the Existing Credit Agreement and the repayment of all principal and accrued and
unpaid interest and fees owing thereunder.
“Co-Documentation Agents” shall mean TD Securities (USA) LLC, Goldman Sachs Bank
USA, Standard Chartered Bank and The Northern Trust Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include all other property that is subject to any Lien in favor
of the Administrative Agent, the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Document; provided, that
notwithstanding anything to the contrary herein or in any


12




--------------------------------------------------------------------------------



Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.
“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L dated as of the Closing Date, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
among the Borrower, each Guarantor and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.14 (which, for the avoidance of doubt, shall override the applicable
clauses of this definition of “Collateral and Guarantee Requirement”)):
(a) on the Closing Date, the Collateral Agent shall have received from the
Borrower and each Guarantor, a counterpart of the Collateral Agreement and a
counterpart of the Guarantee Agreement, in each case duly executed and delivered
on behalf of such person;
(b) on the Closing Date, (i)(x) all outstanding Equity Interests directly owned
by the Loan Parties, other than Excluded Securities, and (y) all Indebtedness
owing to any Loan Party, other than Excluded Securities, shall have been pledged
or assigned for security purposes pursuant to the Security Documents and
(ii) the Collateral Agent shall have received certificates, updated share
registers (where necessary under the laws of any applicable jurisdiction in
order to create a perfected security interest in such Equity Interests) or other
instruments (if any) representing such Equity Interests and any notes or other
instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto (as applicable) endorsed in blank;
(c) in the case of any person that becomes a Guarantor after the Closing Date,
the Collateral Agent shall have received (i) a supplement to the Guarantee
Agreement and (ii) supplements to the Collateral Agreement and any other
Security Documents, if applicable, in the form specified therefor or otherwise
reasonably acceptable to the Administrative Agent, in each case, duly executed
and delivered on behalf of such Guarantor;
(d) after the Closing Date (x) all outstanding Equity Interests of any person
that becomes a Guarantor after the Closing Date and that are held by a Loan
Party and (y) all Equity Interests directly acquired by a Loan Party after the
Closing Date, in each case other than Excluded Securities, shall have been
pledged pursuant to the Security Documents, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank;


13




--------------------------------------------------------------------------------



(e) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(f) evidence of the insurance (if any) required by the terms of Section 5.02
hereof shall have been received by the Collateral Agent; and
(g) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Security Documents and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a Lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement or (B) the filing of a short-form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrower to
do so and without undue burden and expense, then the provision and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to any Credit Event on or after the Closing Date and prior to the
Extended Collateral Date but, instead, shall be required to be delivered and
perfected within 90 days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion (such date, as extended, the
“Extended Collateral Date”)).
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to


14




--------------------------------------------------------------------------------



fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender;
provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender unless the designation of such
Conduit Lender is made with the prior written consent of the Borrower (not to be
unreasonably withheld or delayed), which consent shall specify that it is being
made pursuant to the proviso in this definition of “Conduit Lender” and provided
that the designating Lender provides such information as the Borrower reasonably
requests in order for the Borrower to determine whether to provide its consent
or (b) be deemed to have any Commitment.
“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of (x) all Indebtedness for borrowed
money of the Borrower and the Subsidiaries and (y) guarantees by the Borrower
and the Subsidiaries of Indebtedness for borrowed money, in each case determined
on a consolidated basis on such date.
“Consolidated Interest Charges” shall mean:
(a) all cash interest expense of the Borrower and its Subsidiaries with respect
to all outstanding Indebtedness for borrowed money or attributable to capital
leases of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing), net of cash interest income and payments and
receipts (if any) pursuant to interest rate hedging obligations of the Borrower
and its Subsidiaries, in each case determined in accordance with GAAP, plus
(b) non-cash interest expense resulting from the incurrence of any
“payment-in-kind” Indebtedness and the amortization of original issue discount
from the issuance of Indebtedness of the Borrower and its Subsidiaries
(excluding Indebtedness under the Facilities (and any refinancing thereof)) at
less than par, but excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses
and any other amounts of non-cash interest other than specifically referred in
this clause (b) (including as a result of the effects of acquisition method
accounting or pushdown accounting), (ii) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to FASB Accounting Standards
Codification No. 815-Derivatives and Hedging, (iii) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) incurred in connection with any receivables financing, (v) all
non-recurring cash interest expense or “additional interest” for failure to
timely comply with registration rights obligations, (vi) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect to the
Transactions or any other investment, all as calculated on a consolidated basis
in accordance with GAAP, (vii) any


15




--------------------------------------------------------------------------------



payments with respect to make-whole premiums or other breakage costs of any
indebtedness, including, without limitation, any Indebtedness issued, prepaid,
redeemed or otherwise retired in connection with the Transactions, (viii)
penalties and interest relating to taxes, (ix) accretion or accrual of
discounted liabilities not constituting Indebtedness, and (x) any expense
resulting from the discounting of indebtedness in connection with the
application of recapitalization or purchase accounting.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that without
duplication:
(a) any net after-Tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;
(b) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, shall be excluded;
(c) the cumulative effect of a change in accounting principles (which shall in
no case include any change in the comprehensive basis of accounting) during such
period shall be excluded;
(d) (i) any net after-Tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations, provided that, notwithstanding anything to
the contrary herein or in any classification under GAAP of any person, business,
assets or operations in respect of which a definitive agreement for the
disposition, abandonment, transfer, closure or discontinuation of operations
thereof has been entered into as discontinued operations, no pro forma effect
shall be given to any discontinued operations (and the income or loss
attributable to any such person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition, abandonment,
transfer, closure or discontinuation of operations shall have been consummated,
(ii) any net after-Tax gain or loss on disposal of disposed, abandoned,
transferred, closed or discontinued operations and (iii) any net after-Tax gains
or losses (less all fees and expenses or charges relating thereto) attributable
to business dispositions or asset dispositions other than in the ordinary course
of business (as determined in good faith by the Borrower) shall, in each case,
be excluded;
(e) any net after-Tax gains or losses, or any subsequent charges or expenses
(less all fees and expenses or charges relating thereto), attributable to the
early extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded;
(f) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity


16




--------------------------------------------------------------------------------



method of accounting (other than a Guarantor), shall be included only to the
extent of the amount of dividends or distributions or other payments actually
paid in cash or cash equivalents (or to the extent converted into cash or cash
equivalents) to the referent person or a Subsidiary thereof in respect of such
period;
(g) solely for purposes of calculating Available Amount, the Net Income for such
period of any Subsidiary of such person shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such subsidiary or its equityholders, unless such restrictions
with respect to the payment of dividends or similar distributions have been
legally waived; provided that the Consolidated Net Income of such person shall
be increased by the amount of dividends or other distributions or other payments
actually paid in cash (or converted into cash) by any such Subsidiary to such
person or a Subsidiary of such person (subject to the provisions of this clause
(g)), to the extent not already included therein;
(h) any impairment charge or asset write-off with respect to long-term assets
and amortization of intangibles, in each case pursuant to GAAP, shall be
excluded;
(i) any non-cash expense realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans, or grants or sales to employees,
officers or directors of stock, stock appreciation or similar rights, stock
options, restricted stock, preferred stock or other rights shall be excluded;
(j) any (i) non-cash compensation charges or (ii) non-cash costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on the Closing Date of officers,
directors and employees, in each case of such person or any of its subsidiaries,
shall be excluded;
(k) accruals and reserves that are established or adjusted within 12 months
after the Closing Date (excluding any such accruals or reserves to the extent
that they represent an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) and that are so required to be established or adjusted in accordance
with GAAP or as a result of adoption or modification of accounting policies
shall be excluded;
(l) the Net Income of any person and its Subsidiaries shall be calculated by
deducting the income attributable to, or adding the losses attributable to, the
minority equity interests of third parties in any non-Wholly Owned Subsidiary;
(m) any unrealized gains and losses related to currency remeasurements of
Indebtedness, and any unrealized net loss or gain resulting from hedging
transactions for interest rates, commodities or currency exchange risk, shall be
excluded;


17




--------------------------------------------------------------------------------



(n) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and
(o) non-cash charges for deferred Tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income).
Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal month in the period for which Consolidated
Net Income is being calculated.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding amounts attributable to Investments
in Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the Test Period ending immediately prior to
such date for which financial statements of the Borrower have been delivered (or
were required to be delivered) pursuant to Section 4.01(j), 5.04(a) or 5.04(b),
as applicable. Consolidated Total Assets shall be determined on a Pro Forma
Basis.
“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.
“Consolidated Working Capital” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided, that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(l).
“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.


18




--------------------------------------------------------------------------------



“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning assigned to such term in Section 9.25.
“Credit Event” shall mean each Borrowing (but not, for the avoidance of doubt,
the continuation of any Loan or conversion of any Loan from one Type to another)
and each issuance, amendment, extension or renewal of a Letter of Credit or
increase of the stated amount of a Letter of Credit.
“Cumulative Qualified Equity Proceeds Amount” shall mean, at any date of
determination, an amount equal to, without duplication:
(a) 100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of its Qualified Equity Interests, including Qualified
Equity Interests of the Borrower issued upon conversion of Indebtedness or
Disqualified Stock to the extent the Borrower or its Wholly Owned Subsidiaries
had received the Net Proceeds of such Indebtedness or Disqualified Stock; plus
(b) 100% of the aggregate amount received by the Borrower or its Wholly Owned
Subsidiaries in cash and the Fair Market Value of assets other than cash
received by the Borrower or its Wholly Owned Subsidiaries after the Closing Date
from (without duplication of amounts, and without including the items described
below to the extent same are already included in Excess Cash Flow):
(i) the sale or other disposition (other than to the Borrower or any Subsidiary)
of any Investment made by the Borrower and its Subsidiaries and repurchases and
redemptions of such Investment from the Borrower and its Subsidiaries by any
person (other than the Borrower and its Subsidiaries) to the extent that such
Investment was justified as using a portion of the Available Amount pursuant to
clause (Y) of Section 6.04(j);
(ii) the sale (other than to the Borrower or a Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary to the extent that (x) the designation
of such Unrestricted Subsidiary was justified as using a portion of the
Available Amount pursuant to clause (Y) of Section 6.04(j) and (y) the Net
Proceeds thereof are not required to be applied pursuant to Section 2.11(b); or
(iii) to the extent not included in the calculation of Consolidated Net Income
for the relevant period, a distribution, dividend or other payment from an


19




--------------------------------------------------------------------------------



Unrestricted Subsidiary to the extent relating to any portion of the Investment
therein made pursuant to sub-clause (Y) of Section 6.04(j).
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash, Permitted Investments or other cash equivalents) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Qualified Receivables Facility is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Permitted Receivables Facility Assets subject to such Qualified Receivables
Facility less (y) collections against the amounts sold pursuant to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (a) of the definition of such term.
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend or
expect to comply with its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to that effect, (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject


20




--------------------------------------------------------------------------------



of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Lender.
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed as a
consequence of a Delaware LLC Division (excluding any dividing Delaware LLC that
survives a Delaware LLC Division).
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent disposition of such Designated Non-Cash
Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to a Delaware Divided LLC pursuant to a Delaware
LLC Division). The term “Disposition” shall have a correlative meaning to the
foregoing.


21




--------------------------------------------------------------------------------



“Disqualified Lender” shall mean (i) the persons identified as “Disqualified
Institutions” in writing to the Arrangers by the Borrower on or prior to March
24, 2020, (ii) any other person identified by name in writing to the
Administrative Agent after March 24, 2020 to the extent such person is or
becomes a competitor of the Borrower or its Subsidiaries and (iii) any Affiliate
of any person referred to in clause (i) or (ii) above that is clearly
identifiable as such by name; provided that a “competitor” or an Affiliate of a
competitor shall not include any Bona Fide Debt Fund; provided, further, that no
updates to the list of Disqualified Lenders shall be deemed to retroactively
disqualify any parties that have previously acquired an assignment or
participation interest in respect of the Loans or the Commitments. The Borrower
shall deliver any list of Disqualified Lenders delivered after the date hereof
and any updates, supplements or modifications thereto after the date hereof to
jeremy.webb@bofa.com, and any such updates, supplements or modifications thereto
shall only become effective three (3) Business Days (or such shorter period as
the Administrative Agent may agree in its sole discretion) after such update,
supplement or modification has been sent to such email address. In the event the
list of Disqualified Lenders is not delivered in accordance with the foregoing,
it shall be deemed not received and not effective (except with respect to any
delivery on or prior to the Closing Date).
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower), in whole or in part, (c) provides for the scheduled,
mandatory payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
(provided, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.


22




--------------------------------------------------------------------------------



“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the first date on which the condition set forth in
Section 4.04 is satisfied (or waived in accordance with Section 9.08).
“Engagement Letter” shall mean that certain Engagement Letter dated as of March
24, 2020, by and among the Borrower and BofA Securities, Inc.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.


23




--------------------------------------------------------------------------------



“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower, a Subsidiary or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency,” when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.


24




--------------------------------------------------------------------------------



“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, for any period, an amount equal:
(a) the sum, without duplication, of:
        (i) Consolidated Net Income of the Borrower for such period;
        (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a), (d), (e), (j) and (n) of the definition of “Consolidated Net
Income” and excluded in arriving at such Consolidated Net Income;
        (iii) decreases in Consolidated Working Capital for such period (other
than any such decreases arising from dispositions outside the ordinary course of
business by the Borrower and the Subsidiaries completed during such period);
        (iv) cash receipts by the Borrower and its Subsidiaries in respect of
Hedging Agreements during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and
        (v) the amount by which Tax expense deducted in determining such
Consolidated Net Income for such period exceeded Taxes (including penalties and
interest) paid in cash or Tax reserves set aside or payable (without
duplication) by the Borrower and its Subsidiaries in such period,
minus (b) the sum, without duplication, of:
        (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a), (b), (e) and (j) of the definition of “Consolidated Net Income” and
included in arriving at such Consolidated Net Income;
        (ii) without duplication of amounts deducted pursuant to clause (ix)
below in prior years, the amount of Capital Expenditures made in cash during
such period by the Borrower and its Subsidiaries, except to the extent that such
Capital Expenditures were financed with


25




--------------------------------------------------------------------------------



the proceeds of Indebtedness of the Borrower or the Subsidiaries (other than
under the Revolving Facility);
        (iii) the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Facility Loans and (z) all
prepayments in respect of any other revolving credit facility, except in the
case of clauses (y) and (z) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under the Revolving Facility) of the
Borrower or the Subsidiaries;
        (iv) increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions by the Borrower and the
Subsidiaries completed during such period or the application of purchase
accounting);
        (v) payments by the Borrower and the Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income;
        (vi) without duplication of amounts deducted pursuant to clause (ix)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to Section
6.04 (except for those Investments made under Sections 6.04(b), (c), (e)(iii)
and (j)(Y) (other than any Investments made in reliance on clause (a) of the
definition of “Available Amount” or amounts accrued during such period under
clause (b) of the definition of “Available Amount”)) to the extent that such
Investments were financed with internally generated cash flow of the Borrower
and the Subsidiaries;
        (vii) the amount of Restricted Payments during such period (on a
consolidated basis) by the Borrower and the Subsidiaries made in compliance with
Section 6.06 (other than Section 6.06(a), (b) and (c)) to the extent such
Restricted Payments were financed with internally generated cash flow of the
Borrower and the Subsidiaries;
        (viii) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income;
        (ix) without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Business Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during


26




--------------------------------------------------------------------------------



the period of four consecutive fiscal quarters of the Borrower following the end
of such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Business
Acquisitions, Capital Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;
        (x) the amount of Taxes (including penalties and interest) paid in cash
or Tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period; and
        (xi) cash expenditures in respect of Hedging Agreements during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the fiscal year of the Borrower ending September 30, 2020; provided that
for such fiscal year ending September 30, 2020, such Excess Cash Flow Period
shall commence as of the first day of the fiscal quarter in which the Closing
Date occurs.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.
“Excluded Securities” shall mean any of the following:
(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents (including Tax consequences) are likely to be
excessive in relation to the value to be afforded thereby;
(b) any Equity Interests or Indebtedness to the extent, and for so long as, the
pledge thereof would be prohibited by any Requirement of Law (in each case,
except to the extent such prohibition is unenforceable after giving effect to
applicable provisions of the Uniform Commercial Code and other applicable law);
(c) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Secured Obligations (as
defined in the Collateral Agreement) is prohibited by (i) any applicable
organizational documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation with an unaffiliated
third party not in violation of Section 6.09 that was existing on the Closing
Date or at the time of the acquisition of such person and was not created in
contemplation of such acquisition but, in the case of this subclause (A),


27




--------------------------------------------------------------------------------



only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Requirement of Law, (B) any organizational documents, joint
venture agreement, shareholder agreement, or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party thereto; provided, that this
clause (B) shall not apply if (1) such other party is a Loan Party or a Wholly
Owned Subsidiary or (2) consent has been obtained to consummate such pledge (it
being understood that the foregoing shall not be deemed to obligate the Borrower
or any Subsidiary to obtain any such consent) and for so long as such
organizational documents, joint venture agreement, shareholder agreement or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Secured Obligations (as defined in the Collateral
Agreement) would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, joint venture agreement,
shareholder agreement or similar agreement governing such Equity Interests the
right to terminate its obligations thereunder, but only to the extent, and for
so long as, such prohibition described in clause (B) and such right of
termination described in clause (C) is not terminated or rendered unenforceable
or otherwise deemed ineffective by the Uniform Commercial Code or any other
Requirement of Law;
(d) any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);
(e) any Margin Stock;
(f) voting Equity Interests (and any other interests constituting “voting stock”
within the meaning of Treasury Regulation Section 1.956-2(c)(2)) in excess of
65% of all such voting Equity Interests in (A) any Foreign Subsidiary that is a
CFC or (B) any FSHCO; and
(g) Equity Interests or Indebtedness described in clause (xii) of the definition
of “Excluded Property.”
“Excluded Subsidiary” shall mean any of the following:
(a) each Immaterial Subsidiary,
(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c) each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),


28




--------------------------------------------------------------------------------



(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(m) (and for so long as such restriction or any
replacement or renewal thereof is in effect),
(e) any Receivables Entity,
(f) any Foreign Subsidiary,
(g) any Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of a
Foreign Subsidiary that is a CFC,
(h) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost or other consequences (including
Tax consequences) of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby, and
(i) each Unrestricted Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (i) Taxes imposed on or measured by such recipient’s overall net
income (however denominated, and including, for the avoidance of doubt,
franchise and similar Taxes imposed on such recipient in lieu of net income
Taxes), or any branch profits or similar Taxes, in each case, imposed by a
jurisdiction (including any political subdivision thereof) (a) as a result of
such recipient being organized under the laws of, having its principal office
in, or in the case of any Lender, having its applicable Lending Office in, such
jurisdiction, or (b) as a result of such recipient engaging or


29




--------------------------------------------------------------------------------



having engaged in a trade or business in such jurisdiction or any other present
or former connection with such jurisdiction (other than any such connection
arising solely as a result of such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced any Loan Document or sold or assigned an interest in
any Loan or Loan Document pursuant to an assignment request by the Borrower
under Section 2.19(b) or 2.19(c)), (ii) in the case of a Lender, U.S. federal
withholding Tax imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan or Commitment pursuant to laws
in effect at the time such Lender becomes a party hereto (other than pursuant to
an assignment request by the Borrower under Section 2.19(b) or 2.19(c)), or
designates a new Lending Office, except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
Lending Office (or assignment), to receive additional amounts or indemnification
payments from any Loan Party with respect to such withholding Tax pursuant to
Section 2.17, (iii) any Tax attributable to such recipient’s failure to comply
with Section 2.17(d) or Section 2.17(f) and (iv) any Tax imposed under FATCA.
“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(g).
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
June 1, 2015, among Edgewell Personal Care Company (formerly named Energizer
Holdings, Inc.), as borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the other parties thereto, as amended, supplemented or modified from
time to time.
“Existing Letter of Credit” shall mean each letter of credit previously issued
(or deemed issued) for the account of the Borrower or a subsidiary thereof under
the Existing Credit Agreement that is outstanding on the Closing Date and listed
on Schedule 2.05(a).
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).
“Extension” shall have the meaning assigned to such term in Section 2.22(a).
“Extension Amendment” shall have the meaning assigned to that term in Section
2.22(b).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date, there is one (1) Facility (i.e., the Revolving Facility) and
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder.


30




--------------------------------------------------------------------------------



“Fair Market Value” shall mean, with respect to any asset or property, the price
(as determined in good faith by the management of the Borrower) that could be
negotiated in an arm’s-length transaction between a willing seller and a willing
buyer, neither of whom is under undue pressure or compulsion to complete the
transaction.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above), and any
intergovernmental agreements or any legislation, rules or official
administrative practices adopted pursuant to any intergovernmental agreement)
implementing the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Covenant” shall mean the Leverage Covenant and the Interest Coverage
Covenant.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.
“First Lien Secured Net Debt” shall mean, as of any date of determination, (A)
the sum of, without duplication (i) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations that is outstanding as of the
last day of the Test Period most recently ended as of such date that is then
secured by first-priority Liens on the Collateral, plus (ii) the aggregate
principal amount of any Consolidated Debt of the Borrower and its Subsidiaries
that is outstanding as of the last day of the Test Period most recently ended as
of such date that is then secured by Other First Liens, plus (iii) the aggregate
amount of Capitalized Lease Obligations of the Borrower and the Subsidiaries
that is outstanding as of the last day of the Test Period most recently ended as
of such date that is then secured by first-priority Liens on the Collateral,
minus (B) without duplication, the Unrestricted Cash Amount as of the last day
of such Test Period; provided, that First Lien Secured Net Debt shall be
determined for the relevant Test Period on a Pro Forma Basis.


31




--------------------------------------------------------------------------------



“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (A) First Lien Secured Net Debt to (B) Adjusted
Consolidated EBITDA for such Test Period, all determined on a consolidated basis
in accordance with GAAP; provided, that the First Lien Secured Net Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.
“Fixed Amounts” shall have the meaning assigned to such term in Section 1.07(b).
“First Supplemental Indenture” shall have the meaning assigned to such term in
Section 5.10.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia. For the avoidance of doubt, any
Subsidiary incorporated or organized under the laws of a territory of the United
States (including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary” hereunder.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” shall mean any Subsidiary that owns, directly or indirectly, no material
assets other than the Equity Interests of one or more Foreign Subsidiaries that
are CFCs or Equity Interests of one or more other FSHCOs.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of


32




--------------------------------------------------------------------------------



assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.
“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit M dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, among the Borrower, each
Guarantor and the Collateral Agent.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean each Subsidiary that is or becomes a Loan Party pursuant
to Section 5.10(c), whether existing on the Closing Date or established, created
or acquired after the Closing Date, unless and until such time as the respective
Subsidiary is released from its obligations under the Guarantee Agreement in
accordance with the terms and provisions hereof or thereof.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum byproducts or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
or pesticides, fungicides, fertilizers or other agricultural chemicals, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.
“Hedge Bank” shall mean any person that (i) is (or any Affiliate of any person
that is) an Agent, an Arranger or a Lender on the Closing Date (or any person
that becomes an Agent, Arranger or Lender or Affiliate thereof after the Closing
Date) and that enters into a Hedging Agreement with the Borrower or any of its
Subsidiaries (regardless of whether such person (or Affiliate of such person)
subsequently ceases to be an Agent, Arranger or Lender or Affiliate


33




--------------------------------------------------------------------------------



thereof) or (ii) was, at or after the time it entered into a Hedging Agreement,
an agent, lender or Affiliate of any agent or lender under the Existing Credit
Agreement, in each case, in its capacity as a party to such Hedging Agreement.
“Hedging Agreement” shall mean any agreement, whether entered into on, prior to
or after the date hereof, with respect to any swap, forward, future or
derivative transaction, or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, or credit spread transaction,
repurchase transaction, reserve repurchase transaction, securities lending
transaction, weather index transaction, spot contracts, fixed price physical
delivery contracts, or any similar transaction or any combination of these
transactions, in each case of the foregoing, whether or not exchange traded;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of the Subsidiaries shall be a Hedging
Agreement.
“Holiday” shall have the meaning assigned to such term in Section 6.11(a).
“Holiday Period” shall have the meaning assigned to such term in
Section 6.11(a).
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.01(j), 5.04(a) or 5.04(b), as applicable, have assets with a value in
excess of 2.5% of the Consolidated Total Assets or revenues representing in
excess of 2.5% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis as of such date, and (b) taken together with all such
Subsidiaries as of such date, did not have assets with a value in excess of 5.0%
of Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date.
“Impacted Loans” shall have the meaning assigned to such term in Section
2.14(a).
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the sum of (x) the greater of (i)
$400.0 million and (ii) 100% of Adjusted Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered pursuant to Section 5.04(a) or Section 5.04(b), as
applicable, on a Pro Forma Basis (the “Cash-Capped Incremental Facility”), plus
(y) an unlimited amount (the “Ratio-Based Incremental Facility”) so long as on a
Pro Forma Basis after giving effect to the incurrence of any such Incremental
Facility (calculated (a) as if any Incremental Revolving Facility Commitments
were fully drawn on the effective date


34




--------------------------------------------------------------------------------



thereof and (b) excluding any cash constituting proceeds of any Incremental
Facility), (i) in the case of any Incremental Facility secured by Liens on the
Collateral that rank pari passu with the Liens on the Collateral securing the
Revolving Facility, either (X) the First Lien Secured Net Leverage Ratio is
equal to or less than 2.75:1.00 or (Y) if the proceeds of such Incremental
Facility are being used to finance a Permitted Business Acquisition, the
Borrower’s First Lien Secured Net Leverage Ratio after giving effect to such
transaction would not exceed the Borrower’s First Lien Secured Net Leverage
Ratio immediately prior to giving effect thereto, or (ii) in the case of any
Incremental Facility that is unsecured or secured by Liens on the Collateral on
a junior basis to the Liens on the Collateral securing the Revolving Facility,
either (X) the Borrower shall be in Pro Forma Compliance (whether or not the
Leverage Covenant is then in effect) or (Y) if the proceeds of such Incremental
Facility are being used to finance a Permitted Business Acquisition, the
Borrower’s Total Net Leverage Ratio after giving effect to such transaction
would not exceed the Borrower’s Total Net Leverage Ratio immediately prior to
giving effect thereto, plus (z) an amount equal to all voluntary prepayments and
repurchases of Term Loans and voluntary prepayments of Revolving Facility Loans
to the extent accompanied by a corresponding reduction in Revolving Facility
Commitments, in the case of this clause (z) to the extent not financed with the
proceeds of long-term Indebtedness, other than, without duplication, to the
extent funded with Revolving Facility Loans or loans under any other revolving
facility (the “Prepayment-Based Incremental Facility”); provided, that, in the
case of Incremental Facilities used to finance a Permitted Business Acquisition,
to the extent the Lenders participating in such Incremental Facility agree, pro
forma compliance with the First Lien Secured Net Leverage Ratio or Total Net
Leverage Ratio test described in clause (y) above, as applicable, may, at the
Borrower’s option, be tested at the time of the execution of the acquisition
agreement related to such Permitted Business Acquisition; provided, further,
that for purposes of any Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments established pursuant to Section 2.21 and any
Permitted Debt secured by Other First Liens or Junior Liens on the Collateral
pursuant to Section 6.01(v), (A) the Borrower shall be deemed to have used
amounts under the Ratio-Based Incremental Facility (to the extent permitted
thereby) prior to utilization of the Cash-Capped Incremental Facility and the
Prepayment-Based Incremental Facility, and the Borrower shall be deemed to have
used the Prepayment-Based Incremental Facility (to the extent permitted thereby)
prior to utilization of the Cash-Capped Incremental Facility, (B) Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments
established pursuant to Section 2.21 and any Permitted Debt secured by Other
First Liens or Junior Liens on the Collateral pursuant to Section 6.01(v) may be
incurred under the Cash-Capped Incremental Facility, the Ratio-Based Incremental
Facility and/or the Prepayment-Based Incremental Facility, and proceeds from any
such incurrence under the Cash-Capped Incremental Facility, the Ratio-Based
Incremental Facility and/or the Prepayment-Based Incremental Facility may be
utilized in a single transaction by first calculating the incurrence under the
Ratio-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility or the Prepayment-Based
Incremental Facility) and then calculating the incurrence under the
Prepayment-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility) and then calculating the
incurrence under the Cash-Capped Incremental Facility and (C) the Borrower may
redesignate all or any portion of Indebtedness originally designated as incurred
under the Cash-Capped Incremental Facility as having been incurred under the
Ratio-Based Incremental Facility


35




--------------------------------------------------------------------------------



so long as, at the time of such redesignation, the Borrower would be permitted
to incur the aggregate principal amount of Indebtedness being so redesignated
under the Ratio-Based Incremental Facility (which, for the avoidance of doubt,
shall have the effect of increasing the remaining availability under the
Cash-Capped Incremental Facility by the amount of such redesignated
Indebtedness).
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.
“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.
“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.
“Incremental Term A Lender” shall mean a Lender with an Incremental Term A Loan
Commitment or an outstanding Incremental Term A Loan.
“Incremental Term A Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term A Loans to the
Borrower.
“Incremental Term A Loans” shall have the meaning assigned to such term in
Section 2.21(a), to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement.
“Incremental Term B Lender” shall mean a Lender with an Incremental Term B Loan
Commitment or an outstanding Incremental Term B Loan.
“Incremental Term B Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term B Loans to the
Borrower.


36




--------------------------------------------------------------------------------



“Incremental Term B Loans” shall have the meaning assigned to such term in
Section 2.21(a), to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement.
“Incremental Term Lenders” shall mean any or all of the Incremental Term A
Lenders and/or Incremental Term B Lenders.
“Incremental Term Loan Commitment” shall mean an Incremental Term A Loan
Commitment and/or an Incremental Term B Loan Commitment.
“Incremental Term Loans” shall mean any or all of the Incremental Term A Loans
and/or Incremental Term B Loans.
“Incurrence-Based Amounts” shall have the meaning assigned to such term in
Section 1.07(b).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business) which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capitalized Lease
Obligations of such person, (g) obligations under any Hedging Agreements, to the
extent the foregoing would appear on a balance sheet of such person as a
liability, (h) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(i) the principal component of all obligations of such person in respect of
bankers’ acceptances, (j) the amount of all obligations of such person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock), (k) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person (other than Liens on Equity Interests of Unrestricted
Subsidiaries securing Indebtedness of such Unrestricted Subsidiaries), whether
or not the Indebtedness secured thereby has been assumed and (l) all
Attributable Receivables Indebtedness with respect to a Qualified Receivables
Facility. The amount of Indebtedness of any person for purposes of clause (k)
above shall (unless such Indebtedness has been assumed by such person or is
otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such


37




--------------------------------------------------------------------------------



Indebtedness and (B) the Fair Market Value of the property encumbered thereby.
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Financial Accounting Standards Board Accounting Standards Codification 825 and
related interpretations to the extent such effects would otherwise increase or
decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness and any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed an
incurrence of Indebtedness under this Agreement.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment made on the same
terms as (and forming a single Class with) the Revolving Facility Commitments
referred to in clause (i) of this definition.
“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable:  (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Coverage Covenant” shall have the meaning assigned to such term in
Section 6.11(b).
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (x) Adjusted Consolidated EBITDA for the Test Period most recently ended as
of such date to (y) Consolidated Interest Charges for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided that the
Interest Coverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.


38




--------------------------------------------------------------------------------



“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent,
including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent, appropriately completed and
signed by an Authorized Officer of the Borrower.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) net interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether paid or accrued, and (c) commissions,
discounts, yield and other fees and charges incurred for such period, including
any losses on sales of receivables and related assets, in connection with any
receivables financing of such person or any of its Subsidiaries that are payable
to persons other than the Borrower and the Subsidiaries.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each March, June, September and December and the maturity date of the Facility
under which such Loan was made.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than
1 month as are satisfactory to the Administrative Agent), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“IRS” shall mean the U.S. Internal Revenue Service.


39




--------------------------------------------------------------------------------



“Issuing Bank” shall mean, as the context may require, (i) each of Bank of
America and MUFG Bank, Ltd., (ii) solely with respect to any Existing Letter of
Credit, to the extent such person is not already an Issuing Bank, the Lender or
Affiliate of a Lender that issued such Existing Letter of Credit and (iii) each
other Issuing Bank designated pursuant to Section 2.05(l), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Judgment Currency” shall have the meaning assigned to such term in Section
9.22.
“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Subsidiaries, of or in respect of principal of or
interest on any Indebtedness that is by its terms subordinated in right of
payment to the Loan Obligations (each of the foregoing, a “Junior Financing”);
provided, that the following shall not constitute a Junior Debt Restricted
Payment:
(a) Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 6.01;
(b) payments of regularly scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;
(c) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by the Borrower
of Qualified Equity Interests within eighteen months prior thereto; provided,
that such proceeds are not included in any determination of the Available
Amount; or
(d) the conversion of any Junior Financing to Qualified Equity Interests of the
Borrower.
“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”
“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Revolving Facility Loans (and other Loan Obligations, other
than Incremental Term Loans and Refinancing Term Loans that rank junior in right
of security with the Revolving Facility Loans) pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or


40




--------------------------------------------------------------------------------



rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).
“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date, the latest Term Loan A Facility
Maturity Date and the latest Term Loan B Facility Maturity Date, in each case
then in effect on such date of determination.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“LCT Election” shall have the meaning assigned to such term in Section 1.07(a).
“LCT Test Date” shall have the meaning assigned to such term in Section 1.07(a).
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a). Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit issued hereunder on the Closing Date for all purposes of the
Loan Documents.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to Section
2.05.
“Letter of Credit Individual Sublimit” shall mean, with respect to any Issuing
Bank, the amount set forth opposite such Issuing Bank’s name on Schedule 1.01
hereto or such other amount as specified in the agreement pursuant to which such
person becomes an Issuing Bank hereunder or, in each case, such larger amount
not to exceed the Revolving Facility Commitment as the Administrative Agent and
the applicable Issuing Bank may agree or, with respect to the Issuing Bank under
an Existing Letter of Credit, the additional amount of such Existing Letter of
Credit, as such amount may be reduced at or prior to such time pursuant to
Section 2.08.
“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an aggregate amount not to exceed $70.0
million, as such amount may be


41




--------------------------------------------------------------------------------



reduced pursuant to Section 2.08. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Facility.
“Level” shall mean the level (whether 1, 2, 3, or 4) in the table set forth in
the definition of “Applicable Margin” that corresponds to an applicable item in
any other column in such table. For purposes of comparing Levels, Level 1 is
referred to as the lowest Level and Level 4 as the highest Level.
“Leverage Covenant” shall have the meaning assigned to such term in Section
6.11(a).
“LIBO Rate” shall mean with respect to any Eurocurrency Loan for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Loan for any Interest Period the London interbank offered rate with
respect to such currency as administered by ICE Benchmark Administration (or any
other person that takes over the administration of such rate for Dollars for a
period equal in length to such Interest Period) as published on such day and
time on the applicable Bloomberg screen page that displays such rate (or, in the
event such rate does not appear on a Bloomberg page or screen, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“LIBOR Successor Rate” shall have the meaning specified in Section 2.14(c).
“LIBOR Successor Rate Conforming Changes” shall have the meaning assigned to
such term in Section 2.14(c).
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“Limited Condition Acquisition” shall mean any acquisition (including by means
of a merger, amalgamation or consolidation) of, or Investment by one or more of
the Borrower and its Subsidiaries (other than intercompany Investments) in, any
assets, business or person the consummation of which is not conditioned on the
availability of, or on obtaining, financing.
“Limited Condition Transaction” shall mean any (a) Limited Condition
Acquisition, (b) redemption or repayment of Indebtedness requiring irrevocable
advance notice or any irrevocable offer to purchase Indebtedness that is not
subject to obtaining financing or (c) any declaration of a distribution or
dividend in respect of, or irrevocable advance notice of, or any


42




--------------------------------------------------------------------------------



irrevocable offer to, purchase, redeem or otherwise acquire or retire for value,
any Equity Interests of the Borrower that is not subject to obtaining financing.
“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement, (v)
each Extension Amendment, (vi) each Refinancing Amendment, (vii) any
Intercreditor Agreement and (viii) any Note issued under Section 2.09(e).
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest, fees and expenses thereon (including interest, fees and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loans” shall mean the Term Loans and the Revolving Facility Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable).
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.


43




--------------------------------------------------------------------------------



“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50.0 million; provided that in no event shall any
Qualified Receivables Facility be considered Material Indebtedness.
“Material Permitted Acquisition” shall mean a Permitted Business Acquisition in
respect of which the aggregate consideration exceeds $100.0 million.
“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale under Section 6.05(d) (except for any Permitted Sale Lease-Back
Transaction described in clauses (i) through (iii) of the definition thereof) or
Section 6.05(g), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) required payments of Indebtedness (other
than Indebtedness incurred under the Loan Documents or Other First Lien Debt)
and required payments of other obligations relating to the applicable asset to
the extent such Indebtedness or other obligations are secured by a Lien
permitted hereunder (other than


44




--------------------------------------------------------------------------------



pursuant to the Loan Documents, Other First Lien Debt and other than obligations
secured by a Junior Lien), (iii) repayments of Other First Lien Debt (limited to
its proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Incremental Term Loans and Refinancing Term
Loans that rank junior in right of security with the Revolving Facility Loans)
and Other First Lien Debt), (iv) Taxes paid or payable (in the good faith
determination of the Borrower) as a direct result thereof, and (v) the amount of
any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any Taxes deducted
pursuant to clause (i) or (iv) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date); provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, within 455 days of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed
(other than inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 455 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 455-day period but within such
455-day period are contractually committed to be used, then such remaining
portion if not so used within 180 days following the end of such 455-day period
shall constitute Net Proceeds as of such date without giving effect to this
proviso); provided, further, that no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $25.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds);
(b) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness (other than Indebtedness


45




--------------------------------------------------------------------------------



incurred under the Loan Documents or Other First Lien Debt) and required
payments of other obligations relating to the applicable asset to the extent
such Indebtedness or other obligations are secured by a Lien permitted hereunder
(other than pursuant to the Loan Documents, Other First Lien Debt and other than
obligations secured by a Junior Lien), (iii) repayments of Other First Lien Debt
(limited to its proportionate share of such prepayment, based on the amount of
such then outstanding debt as a percentage of all then outstanding Indebtedness
incurred under the Loan Documents (other than Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Revolving
Facility Loans) and Other First Lien Debt, and (iv) Taxes paid or payable (in
the good faith determination of the Borrower) as a direct result thereof;
provided, that, if the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth the Borrower’s intention to use any portion
of such proceeds, within 455 days of such receipt, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrower and the Subsidiaries or to make Permitted Business Acquisitions and
other Investments permitted hereunder (excluding Permitted Investments or
intercompany Investments in Subsidiaries) or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Recovery Event giving rise
to such proceeds was contractually committed (other than inventory, except to
the extent the proceeds of such Recovery Event are received in respect of
inventory), such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 455 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 455-day period but within such
455-day period are contractually committed to be used, then such remaining
portion if not so used within 180 days following the end of such 455-day period
shall constitute Net Proceeds as of such date without giving effect to this
proviso); provided, further, that no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $25.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds); and
(c) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Notes and Refinancing Term Loans), net of
all fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(g).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(e).


46




--------------------------------------------------------------------------------



“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the Federal Funds Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if such rate is not published for any day that is a
Business Day, the term “NYFRB Rate” shall mean the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if the aforesaid rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations of the Borrower or any Subsidiary in respect of any Secured Cash
Management Agreement and (c) obligations of any Loan Party in respect of any
Secured Hedge Agreement (including, in each case, monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“OECD” shall mean the Organization for Economic Cooperation and Development.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Other First Lien Debt” shall mean obligations secured by Other First Liens.
“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Revolving Facility Loans (and other
Loan Obligations that are secured by Liens on the Collateral ranking equally and
ratably with the Revolving Facility Loans) pursuant to a Permitted First Lien
Intercreditor Agreement, which Permitted First Lien Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted First Lien Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).
“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and (b)
Replacement Revolving Facility Commitments.
“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.
“Other Taxes” shall mean all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, registration,
delivery, performance or enforcement of,


47




--------------------------------------------------------------------------------



from the receipt or perfection of a security interest under, or otherwise with
respect to, the Loan Documents.
“Other Term A Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan A Commitments and (b) commitments to make Refinancing Term A Loans.
“Other Term B Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan B Commitments and (b) commitments to make Refinancing Term B Loans.
“Other Term Loan A Facilities” shall mean the Other Term Loan A Commitments and
the Other Term A Loans made thereunder.
“Other Term Loan B Facilities” shall mean the Other Term Loan B Commitments and
the Other Term B Loans made thereunder.
“Other Term Loan A Installment Date” shall have, with respect to any Class of
Other Term A Loans established pursuant to an Incremental Assumption Agreement,
an Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).
“Other Term Loan B Installment Date” shall have, with respect to any Class of
Other Term B Loans established pursuant to an Incremental Assumption Agreement,
an Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).
“Other Term Loan Commitments” shall mean Other Term A Loan Commitments and Other
Term B Loan Commitments, as the context may require.
“Other Term Loans” shall mean, collectively, (a) Incremental Term A Loans,
(b) Extended Term A Loans, (c) Incremental Term B Loans, (d) Extended Term B
Loans and (e) Refinancing Term Loans.
“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in the form attached hereto as Exhibit
I, or such other form as is reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time to the extent required by
Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition by the Borrower or a
Subsidiary of all or substantially all the assets or business of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares)
not previously held by the Borrower and its


48




--------------------------------------------------------------------------------



Subsidiaries in, or merger, consolidation or amalgamation with, a person or
business unit or division or line of business of a person (or any subsequent
investment made in a person or business unit or division or line of business
previously acquired in a Permitted Business Acquisition), if (i) subject to
Section 1.07, no Event of Default shall have occurred and be continuing
immediately after giving effect thereto or would result therefrom; (ii) subject
to Section 1.07, the Borrower shall be in Pro Forma Compliance (if the Leverage
Covenant is then in effect) immediately after giving effect to such acquisition
or investment and any related transactions; (iii) to the extent required by
Section 5.10, any person acquired in such acquisition shall be merged into a
Loan Party or become (within the time periods required by Section 5.10) a
Guarantor; and (iv) the aggregate cash consideration in respect of all such
acquisitions and investments in assets that are not owned by the Loan Parties or
in Equity Interests in persons that are not Guarantors or do not become
Guarantors, in each case upon consummation of such acquisition, shall not exceed
the sum of (X) the greater of $175.0 million and 43.75% of Adjusted Consolidated
EBITDA on a Pro Forma Basis for the most recently ended Test Period when made,
plus (Y) (A) an amount equal to any returns (in the form of dividends or other
distributions or net sale proceeds) received by any Loan Party in respect of any
assets not owned directly by Loan Parties or Equity Interests in persons that
are not Guarantors or do not become Guarantors that were acquired in such
Permitted Business Acquisitions in reliance on the basket in clause (X) above
(excluding any such returns in excess of the amount originally invested) and (B)
any amounts in excess thereof that can be, and are, permitted as Investments
(and treated as Investments) made under a clause of Section 6.04 other than
clause (k) thereof.
“Permitted Debt” shall mean Indebtedness for borrowed money incurred by (A) the
Borrower or any Guarantor, provided that (i) any such Permitted Debt, if
guaranteed, shall not be guaranteed by any Subsidiary other than the Guarantors
and, if secured (as permitted by Sections 6.01 and 6.02), shall be secured
solely by all or some portion of the Collateral pursuant to security documents
no more favorable to the secured party or party, taken as a whole (as determined
by the Borrower in good faith), than the Security Documents, and (ii) any such
Permitted Debt, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent or (B) any other Subsidiary,
up to (in the case of this clause (B)) $200.0 million and 50.0% of Adjusted
Consolidated EBITDA on a Pro Forma Basis for the most recently ended Test
Period.
“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Revolving Facility Loans (and other Loan Obligations that are
secured by Liens on the Collateral ranking equally and ratably with the Liens
securing the Revolving Facility Loans), one or more intercreditor agreements,
each of which shall be substantially in the form of Exhibit K or otherwise in
form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Investments” shall mean:
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America, any member of the European Union or, in
the case of Foreign Subsidiaries or foreign operations, any country that is a
member of the


49




--------------------------------------------------------------------------------



OECD, or in each case any agency or instrumentality thereof, with maturities not
exceeding two years from the date of acquisition thereof;
(b) (i) time deposits with, or certificates of deposit, money market deposits or
banker’s acceptances and other bank deposits of, any commercial bank or (ii)
overnight federal funds transactions that are issued or sold by any bank or its
holding company or by a commercial banking institution that (A)(1)(x) is a
Lender or (y) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (2) issues (or the parent of which issues) commercial
paper rated as described in clause (d)(i) of this definition and (3) has
combined capital and surplus of at least $500.0 million or (B) in the case of
Foreign Subsidiaries or foreign operations, a commercial banking institution
organized under the laws of any country that is a member of the OECD and whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof, in each case
with maturities of not more than one year from the date of acquisition thereof;
(c) repurchase obligations with a term of not more than 2 years for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;
(d) (i) commercial paper, maturing not more than two years after the date of
acquisition thereof, issued by any person organized under the laws of any state
of the United States of America with a rating at the time as of which any
investment therein is made of P-1 (or higher) according to Moody’s, or A-1 (or
higher) according to S&P (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act)) or (ii) tax exempt variable rate commercial
paper, tax-exempt adjustable rate option tender bonds and other tax-exempt bonds
or notes issued by municipalities in the United States of America, having a
short term rating of at least MIG-1 or VMIG-1 or SP-1 or a long term rating of
at least AA by S&P or Aa2 by Moody’s;
(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, or by any
corporation, or any asset backed securities of such maturity, in each case rated
at least A by S&P or A2 by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));
(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e);
(g) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs that
are


50




--------------------------------------------------------------------------------



(i) registered under the Investment Company Act of 1940 and (ii) rated AA by S&P
or Aa2 by Moody’s;
(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year;
(i) with respect to any Foreign Subsidiary or foreign operations: (i) readily
marketable obligations issued by the national government of the country in which
such Foreign Subsidiary maintains its chief executive office or such Foreign
Subsidiary or foreign operations conduct business provided such country is a
member of the OECD, in each case maturing within two years after the date of
investment therein, (ii) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office or such Foreign Subsidiary or foreign operations conduct
business provided such country is a member of the OECD, and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than two
years from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;
(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Borrower or
any Subsidiary organized in such jurisdiction; and
(k) other financial instruments or investments as agreed by the Borrower and the
Administrative Agent from time to time.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Revolving
Facility Loans (and other Loan Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Revolving
Facility Loans) (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Borrower and its
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
or a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial


51




--------------------------------------------------------------------------------



institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Borrower and its Subsidiaries secured by Receivables Assets
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Borrower and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.
“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.
“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including lock-boxes, deposit
accounts, records in respect of Receivables Assets and collections in respect of
Receivables Assets).
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the final maturity
date of such Permitted Refinancing Indebtedness is on or after the earlier of
(x) the final maturity date of the Indebtedness being Refinanced and (y) the
91st day following the Latest Maturity Date in effect at the time of incurrence
thereof and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(y) 91 days after the Weighted Average Life to Maturity of the Class of
Revolving Facility Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity, (c) if the Indebtedness being Refinanced is by its
terms subordinated in right of payment to any Loan Obligations, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such Loan
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced (as determined by the Borrower in good faith), (d) no Permitted
Refinancing Indebtedness shall have any borrower which is different than the
borrower of the


52




--------------------------------------------------------------------------------



respective Indebtedness being so Refinanced or have guarantors that are not (or
would not have been required to become) guarantors with respect to the
Indebtedness being so Refinanced (except that one or more Loan Parties may be
added as additional guarantors), (e) if the Indebtedness being Refinanced is
secured (and permitted to be secured), such Permitted Refinancing Indebtedness
may be secured by Liens on the same (or any subset of the) assets as secured (or
would have been required to secure) the Indebtedness being Refinanced, on terms
in the aggregate that are no less favorable to the Secured Parties than, the
Indebtedness being refinanced or on terms otherwise permitted by Section 6.02
(as determined by the Borrower in good faith) and (f) if the Indebtedness being
Refinanced was subject to a Permitted First Lien Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, and if the respective Permitted
Refinancing Indebtedness is to be secured by the Collateral, the Permitted
Refinancing Indebtedness shall likewise be subject to a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.
“Permitted Sale Lease-Back Transaction” shall mean (i) any sale and lease-back
transaction entered into prior to the Closing Date, (ii) sale and lease-back
transactions by the Borrower or any of its Subsidiaries with aggregate net
proceeds in any fiscal year not to exceed the greater of (a) $30.0 million and
(b) 7.50% of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most
recently ended Test Period (with one year carry-forward of any unused amount of
such base amount) and (iii) any other sale and lease-back transaction provided
in the case of this clause (iii) that if, at the time of the consummation of
such sale-leaseback transaction, an Incremental Term Facility is outstanding,
the net proceeds of such transaction (to the extent constituting Net Proceeds)
are used to repay such Incremental Term Loans to the extent required pursuant to
the Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment relating thereto.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Prepayment-Based Incremental Facility” shall have the meaning assigned to such
term in the definition of the term “Incremental Amount.”


53




--------------------------------------------------------------------------------



“Pricing Level” shall mean, with respect to the Applicable Margin, at any date,
the Level in the table set forth in the definition of “Applicable Margin” that
corresponds to the then current Level of the Total Net Leverage Ratio.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recently ended Test Period ended on or before the occurrence of such
event (the “Reference Period”): (i) any Asset Sale and any asset acquisition,
Investment (or series of related Investments) in excess of $25.0 million,
merger, amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) any operational changes or restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has determined to make and/or made during or subsequent to the Reference Period
(including in connection with an Asset Sale or asset acquisition described in
clause (i)) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith, (iii) the designation of any Subsidiary as an
Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary and
(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause (i)
above).
Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower and set forth in a
certificate of a Responsible Officer of the Borrower, to reflect operating
expense reductions, other operating improvements, synergies or such operational
changes or restructurings described in clause (ii) of the immediately preceding
paragraph that are reasonably expected to result from any applicable pro forma
event in the eighteen (18)-month period following the consummation of such pro
forma event; provided that the maximum aggregate amount added to Adjusted
Consolidated EBITDA to reflect operating


54




--------------------------------------------------------------------------------



expense reductions, other operating improvements, synergies or such operational
changes or restructurings pursuant to this sentence shall not exceed, with
respect to any Test Period, 25% of Adjusted Consolidated EBITDA for such Test
Period (calculated prior to giving effect to any such additions for such Test
Period). The Borrower shall deliver to the Administrative Agent a certificate of
a Responsible Officer of the Borrower setting forth such demonstrable or
additional operating expense reductions and other operating improvements or
synergies and information and calculations supporting them in reasonable detail.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period, except to the extent the outstandings thereunder
are reasonably expected to increase as a result of any transactions described in
clause (i) of the first paragraph of this definition of “Pro Forma Basis” which
occurred during the respective period or thereafter and on or prior to the date
of determination. Interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Leverage Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).
“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(g).
“Projections” shall mean the projections and forward-looking statements
(including statements with respect to booked business) of the Borrower and its
Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower or any of its Subsidiaries prior to the Closing Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


55




--------------------------------------------------------------------------------



“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Purchase Offer” shall have the meaning assigned to such term in
Section 2.25(a).
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning assigned to such term in Section
9.25.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge by the Borrower and/or one or
more other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to the Borrower and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from the Borrower and/or the respective Receivables Sellers or (ii) a
bank or other financial institution, which in turn shall finance the acquisition
of the Permitted Receivables Facility Assets through a commercial paper conduit
or other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by the Borrower or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Borrower or any other Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certificate
signed by a Financial Officer of the Borrower certifying that, to the best of
such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”
“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in the definition of the term “Incremental Amount.”


56




--------------------------------------------------------------------------------



“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).
“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
which engages in no activities other than in connection with the financing of
accounts receivable of the Receivables Sellers and which is designated (as
provided below) as a “Receivables Entity” (a) with which neither the Borrower
nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower (as determined by the Borrower in good faith) and (b) to which neither
the Borrower nor any other Subsidiary has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent an officer’s certificate of the
Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.
“Receivables Seller” shall mean the Borrower or those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.
“Refinanced Term Loans” shall have the meaning assigned to such term in Section
9.08(c).
“Refinancing Amendment” shall have the meaning assigned to such term in Section
2.23(e).


57




--------------------------------------------------------------------------------



“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Revolving Facility Maturity Date or the Term Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Facility Commitments so
replaced; (e) the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced or the Revolving
Facility Maturity Date of the Revolving Facility Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of loans, customary amortization and mandatory and voluntary prepayment
provisions(f) there shall be no obligor with respect thereto that is not a Loan
Party; (g) if such Refinancing Notes are secured by an asset of any Subsidiary,
any Unrestricted Subsidiary or any Affiliate of the foregoing, the security
agreements relating to such assets shall not extend to any assets not
constituting Collateral and shall be no more favorable to the secured party or
parties, taken as a whole (determined by the Borrower in good faith) than the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent); (h) if such Refinancing Notes are secured, such
Refinancing Notes shall be secured by all or a portion of the Collateral,but
shall not be secured by any assets of the Borrower or its Subsidiaries other
than the Collateral; (i) Refinancing Notes that are secured by Collateral shall
be subject to the provisions of a Permitted First Lien Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable (and in any event
shall be subject to a Permitted Junior Intercreditor Agreement if the
Indebtedness being Refinanced is secured on a junior lien basis to any of the
Obligations); and (j) all other terms applicable to such Refinancing Notes
(other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms (which original issue discount,
upfront fees, interest rates and other pricing terms shall not be subject to the
provisions set forth in this clause (j)) taken as a whole shall (as determined
by the Borrower in good faith) be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans so reduced or the Revolving Facility
Commitments so replaced (except to the extent such other terms apply solely to
any period after the Latest Maturity Date, the Borrower elects to add such more
restrictive terms for the benefit of the Revolving Facility, or such other terms
are otherwise reasonably acceptable to the Administrative Agent).


58




--------------------------------------------------------------------------------



“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.23(c).
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).
“Replacement Term Loans” shall have the meaning assigned to such term in Section
9.08(c).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan


59




--------------------------------------------------------------------------------



(other than a Plan maintained by an ERISA Affiliate that is considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code).
“Required Financial Covenant Lenders” shall mean, at any time, Lenders having
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure), outstanding Term Loan A
Commitments and Term A Loans (to the extent, in the case of Term Loan A
Commitments and Term A Loans, that the Financial Covenants are applicable
thereto pursuant to the Incremental Assumption Agreement, extension Amendment or
Refinancing Amendment applicable thereto (any such Term Loan A Commitments,
“Financial Covenant Term Loan A Commitments”) and any such Term A Loans,
“Financial Covenant Term A Loans”) that, taken together, represent more than 50%
of all Revolving Facility Commitments (or, if the Revolving Facility Commitments
have terminated, Revolving Facility Credit Exposure), outstanding Financial
Covenant Term Loan A Commitments and Financial Covenant Term A Loans, taken
together, at such time; provided, that the Revolving Facility Commitments, Term
Loan A Commitments, Revolving Facility Credit Exposure and Term A Loans of any
Defaulting Lender shall be disregarded in determining Required Financial
Covenant Lenders at any time.
“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure) that, taken together, represent
more than 50% of the sum of (x) all Term Loans and (y) all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Term Loans,
Revolving Facility Commitments and Revolving Facility Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure at such time); provided, that the Revolving
Facility Commitments and Revolving Facility Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Facility Lenders
at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, policy,
rule, regulation, statute, order, ordinance, decree, judgment, consent decree,
writ, injunction, settlement agreement, official administrative pronouncement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed by any Governmental Authority, in each case applicable to or binding upon
such person or any of its property or assets or to which such person or any of
its property or assets is subject.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any person shall mean any manager, executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for


60




--------------------------------------------------------------------------------



the administration of the obligations of such person in respect of this
Agreement, or any other duly authorized employee or signatory of such person.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.
“Return of Equity” shall have the meaning assigned to such term in Section
6.04(b)(ii).
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23. The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance, Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Facility Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Facility Commitments on the Closing Date is $425,000,000. On the
Closing Date, there is only one Class of Revolving Facility Commitments. After
the Closing Date, additional Classes of Revolving Facility Commitments may be
added or created pursuant to Extension Amendments or Refinancing Amendments.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
and (b) the Revolving L/C Exposure applicable to such Class at such time minus,
for the purpose of Section 6.11 only, the amount of Letters of Credit that have
been Cash Collateralized in an amount equal to the Minimum L/C Collateral Amount
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage of the applicable Class and (y) the aggregate
Revolving Facility Credit Exposure of such Class of all Revolving Facility
Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or


61




--------------------------------------------------------------------------------



Replacement Revolving Facility Commitments) with a Revolving Facility Commitment
or with outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.
“Revolving Facility Maturity Date” shall mean the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the Springing Maturity Date.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(l).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time and (b) the aggregate principal amount of all L/C
Disbursements applicable to such Class that have not yet been reimbursed at such
time. The Revolving L/C Exposure of any Class of any Revolving Facility Lender
at any time shall mean its applicable Revolving Facility Percentage of the
aggregate Revolving L/C Exposure applicable to such Class at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standard Practices,
International Chamber of Commerce No. 590, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc. or any successor thereto.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United


62




--------------------------------------------------------------------------------



Kingdom, (b) any person operating, organized or resident in a Sanctioned Country
or (c) any person owned or controlled by any such person or persons described in
the foregoing clauses (a) or (b).
“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.14(c)(ii).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Supplemental Indenture” shall have the meaning assigned to such term in
Section 5.10.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Closing Date, unless when entered into such Cash Management Agreement is
designated in writing by the Borrower and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, including any such Hedging
Agreement that is in effect on the Closing Date, unless when entered into such
Hedging Agreement is designated in writing by the Borrower and such Hedge Bank
to the Administrative Agent to not be included as a Secured Hedge Agreement.
Notwithstanding the foregoing, for all purposes of the Loan Documents, any
Guarantee of, or grant of any Lien to secure, any obligations in respect of a
Secured Hedge Agreement by a Guarantor shall not include any Excluded Swap
Obligations with respect to such Guarantor.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Collateral Agreement, each Notice of Grant
of Security Interest in Intellectual Property (as defined in the Collateral
Agreement) and each other security agreement, pledge agreement or other
instruments or documents executed and delivered


63




--------------------------------------------------------------------------------



pursuant to the foregoing or entered into or delivered after the Closing Date to
the extent required by this Agreement or any other Loan Document, including
pursuant to Section 5.10.
“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.
“Specified Representations” shall mean those representations and warranties with
respect to the Borrower and the Guarantors set forth in (A) Sections 3.01(a),
3.01(d), 3.02(a), 3.02(b)(i)(B), and 3.03, (B) Sections 3.10, 3.11, 3.17
(subject to the limitations set forth in the last paragraph of the definition of
“Collateral and Guarantee Requirement”) and 3.18, and (C) Section 3.22 and the
second sentence of Section 3.23.
“Springing Maturity Date” shall mean the earlier of (i) February 18, 2021, if
the Aggregate Outstanding Amount of the 2021 Senior Notes is greater than $150
million as of such date and (ii) February 18, 2022, if the Aggregate Outstanding
Amount of the 2022 Senior Notes is greater than $150.0 million as of such date;
provided that any applicable Springing Maturity Date shall not apply if (x) the
maturity date of the 2021 Senior Notes or the 2022 Senior Notes, as applicable,
has been extended on or prior to such Springing Maturity Date to a date that is
later than the fifth anniversary of the Closing Date and (y) on or prior to the
date that is seven (7) Business Days prior to such Springing Maturity Date, the
Borrower has provided written notice of such extension to the Administrative
Agent; provided further that if the Aggregate Outstanding Amount of the 2021
Senior Notes or 2022 Senior Notes, as applicable, exceeds $150.0 million on the
date that is fifteen (15) Business Days prior to the applicable Springing
Maturity Date, the Borrower shall promptly notify the Administrative Agent.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.
“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal by
the Federal Reserve Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to constitute


64




--------------------------------------------------------------------------------



eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a “Subsidiary” of the Borrower or any of
its Subsidiaries for purposes of this Agreement.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
the term “Unrestricted Subsidiary.”
“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(o).
“Supplemental Indenture” shall have the meaning assigned to such term in Section
5.10.
“Supported QFC” shall have the meaning assigned to such term in Section 9.25.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term A Loans” shall mean the Other Term A Loans.
“Term B Loans” shall mean the Other Term B Loans.
“Term Facility” shall mean any or all of the Other Term Loan A Facilities and
the Other Term Loan B Facilities.


65




--------------------------------------------------------------------------------



“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans.
“Term Facility Maturity Date” shall mean, (i) with respect to any Term Loan A
Facility, the Term Loan A Maturity Date and (ii) with respect to any Term Loan B
Facility, the Term Loan B Maturity Date.
“Term Lender” shall mean any of the Term Loan A Lenders and/or the Term Loan B
Lenders.
“Term Loan A Borrowing” shall mean any Borrowing of Other Term A Loans.
“Term Loan A Facility” shall mean any or all of the Other Term A Facilities.
“Term Loan A Facility Commitment” shall mean the commitment of a Term Loan A
Lender to make Term A Loans, including Other Term A Loans.
“Term Loan A Lender” shall mean a Lender (including an Incremental Term A
Lender, an Extended Term Loan A Lender and a Refinancing Term Loan A Lender)
with a Term Loan A Facility Commitment or with outstanding Term A Loans.
“Term Loan A Maturity Date” shall mean, as the context may require, with respect
to any Class of Term A Loans, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment.
“Term Loan B Borrowing” shall mean any Borrowing of Other Term B Loans.
“Term Loan B Facility” shall mean any or all of the Other Term B Facilities.
“Term Loan B Facility Commitment” shall mean the commitment of a Term Loan B
Lender to make Term B Loans, including Other Term B Loans.
“Term Loan B Lender” shall mean a Lender (including an Incremental Term B
Lender, an Extended Term Loan B Lender and a Refinancing Term Loan B Lender)
with a Term Loan B Facility Commitment or with outstanding Term B Loans.
“Term Loan B Maturity Date” shall mean, as the context may require, with respect
to any Class of Term Loans, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment.
“Term Loan Installment Date” shall mean any Other Term Loan A Installment Date
or Other Term Loan B Installment Date.
“Term Loans” shall mean any or all of the Term A Loans and/or the Term B Loans.
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or


66




--------------------------------------------------------------------------------



amounts payable under any Loan Document shall have been paid in full in cash
(other than in respect of contingent indemnification and expense reimbursement
claims not then due), and (c) all Letters of Credit (other than those that have
been Cash Collateralized with the Minimum L/C Collateral Amount in accordance
with Section 2.05(k)) have been cancelled or have expired and all amounts drawn
or paid thereunder have been reimbursed in full in cash.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Closing Date for which
financial statements would have been required to be delivered hereunder had the
Closing Date occurred prior to the end of such period.
“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon the
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.
“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of the Borrower have been delivered (or were required to be
delivered) as required by this Agreement, all determined on a consolidated basis
in accordance with GAAP; provided, that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transactions” shall mean, collectively (a) the Closing Date Refinancing;
(b) the arrangement, syndication, negotiation and execution of and the
occurrence of the Closing Date under this Agreement; and (c) the payment of all
fees and expenses to be paid and owing in connection with the foregoing.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.


67




--------------------------------------------------------------------------------



“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” shall mean the United States of America.
“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(f).
“Unrestricted Cash Amount” shall mean, on any date, the amount of cash or
Permitted Investments of the Borrower or any of its Subsidiaries that would not
appear as “restricted” on a consolidated balance sheet of the Borrower or any of
its Subsidiaries.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary, whether now owned or
acquired or created after the Closing Date, that is designated on or after the
Closing Date by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary on or after the Closing
Date so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Borrower shall be in Pro Forma Compliance (whether or not
the Leverage Covenant is then in effect) as of the last day of the then most
recently ended Test Period, (c) all Investments in such Unrestricted Subsidiary
at the time of designation (as contemplated by the immediately following
sentence) are permitted in accordance with the relevant requirements of Section
6.04, (d) such Subsidiary being designated as an “Unrestricted Subsidiary” shall
also, concurrently with such designation and thereafter, constitute an
“unrestricted subsidiary” under any Material Indebtedness issued or incurred on
or after the Closing Date and (e) if such designation is on the Closing Date,
the designation shall not occur until the conditions set forth in Section 4.01
are satisfied (or waived in accordance with Section 9.08) and the establishment
of the Revolving Facility Commitments in effect on the Closing Date has
occurred; and (2) any subsidiary of an Unrestricted Subsidiary (unless
transferred to such Unrestricted Subsidiary or any of its subsidiaries by the
Borrower or one or more of its Subsidiaries after the date of the designation of
the parent entity as an “Unrestricted Subsidiary” hereunder, in which case the
subsidiary so transferred would be required to be independently designated in
accordance with preceding clause (1)). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower (or its
Subsidiaries) therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s (or its Subsidiaries’) Investments therein, which
shall be required to be permitted on such date in accordance with Section 6.04
(and not as an Investment permitted thereby in a Subsidiary). The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom (after
giving effect to the provisions of the immediately succeeding sentence), (ii)
immediately after giving effect to such redesignation, the Borrower shall be in
Pro Forma Compliance (whether or not the Leverage Covenant is then in effect) as
of the last day of


68




--------------------------------------------------------------------------------



the most recently ended Test Period and (iii) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of the preceding clause (i). The designation of
any Unrestricted Subsidiary as a Subsidiary on or after the Closing Date shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the applicable Loan Party (or its relevant Subsidiaries) in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value at the date of such designation of such Loan Party’s
(or its relevant Subsidiaries’) Investment in such Subsidiary.
“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.25.
“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d)(ii)(A)(3).
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary
that is a Wholly Owned Subsidiary.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


69




--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
Section 1.02  Terms Generally; GAAP. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if at any time, any change in GAAP would affect the
computation of any financial ratio or requirement in the Loan Documents and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment), the Administrative Agent, the Lenders
and the Borrower shall, at no cost to the Borrower, negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such financial ratio or requirement
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision is amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value,” as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) for
the avoidance of doubt, except


70




--------------------------------------------------------------------------------



as provided in the definition of “Consolidated Net Income,” without giving
effect to the financial condition, results and performance of the Unrestricted
Subsidiaries.
Section 1.03  Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions.
Section 1.04  Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.
Section 1.05  Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to Local Time.
Section 1.06  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Initial Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., an “Initial Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., an
“Initial Eurocurrency Revolving Borrowing”).
Section 1.07  Certain Conditions, Calculations and Tests.
(a) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:
(i) determining compliance with any provision of this Agreement which requires
the calculation of Adjusted Consolidated EBITDA (including, without limitation,
tests measured as a percentage of Adjusted Consolidated EBITDA), the First Lien
Secured Net Leverage Ratio or the Total Net Leverage Ratio (other than for
purposes of any Applicable Margin); or
(ii) testing availability under baskets set forth in this Agreement (including,
without limitation, baskets measured as a percentage of Adjusted Consolidated
EBITDA or by reference to the First Lien Secured Net Leverage Ratio or the Total
Net Leverage Ratio),
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (i) in the case of a Limited Condition
Acquisition, the date the definitive agreements for such Limited Condition
Acquisition are entered into (or, in the case of a tender offer or similar
transaction, the definitive offer document is filed or delivered), (ii) in the
case of any redemption or repayment of Indebtedness requiring irrevocable
advance notice or any irrevocable offer to purchase


71




--------------------------------------------------------------------------------



Indebtedness that is not subject to obtaining financing, the date of such
irrevocable advance notice or irrevocable offer and (iii) in the case of any
declaration of a distribution or dividend in respect of, or irrevocable advance
notice of, or any irrevocable offer to, purchase, redeem or otherwise acquire or
retire for value any Equity Interests of, the Borrower that is not subject to
obtaining financing, the date of such declaration, irrevocable advance notice or
irrevocable offer (each, an “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they had occurred at the beginning of the
most recently ended Test Period ended prior to the LCT Test Date, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such test, ratio or basket, calculated on a Pro Forma Basis, then such test,
ratio or basket shall be deemed to have been complied with. If the Borrower has
made an LCT Election and any of the tests, ratios or baskets for which
compliance was determined or tested as of the LCT Test Date are subsequently
exceeded as a result of fluctuations in any such test, ratio or basket,
including due to fluctuations in Adjusted Consolidated EBITDA or Consolidated
Total Assets of the Borrower and its Subsidiaries, at or prior to the
consummation of the relevant transaction or action, such tests, baskets or
ratios will be deemed not to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken. If the Borrower has made an LCT Election
for any Limited Condition Transaction, then (x) in connection with any
subsequent calculation of any test, ratio or basket availability with respect to
the incurrence of Indebtedness or Liens or the making of Investments on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or, in the case of a
Limited Condition Acquisition, the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such test, ratio or basket shall be tested by
calculating the availability under such test, ratio or basket on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) and (y) in
connection with any calculation of any ratio, test or basket availability with
respect to the making of Restricted Payments pursuant to Section 6.06 following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or, in the case of a Limited
Condition Acquisition, the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Restricted
Payment is permitted under this Agreement, any such test, ratio or basket shall
be tested by calculating the availability under such test, ratio or basket on a
Pro Forma Basis (i) assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated and (ii) assuming
such Limited Condition Transaction and other transactions in connection
therewith have not been consummated.
        In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Event of Default or Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Event of Default or Default, as applicable, exists on


72




--------------------------------------------------------------------------------



the LCT Test Date. If the Borrower has exercised its option under this Section
1.07 and any Event of Default or Default occurs following the LCT Test Date and
prior to the consummation of the applicable transaction, any such Event of
Default or Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.
(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any First Lien Secured Net Leverage Ratio and/or Total
Net Leverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that does require
compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts in connection
with such substantially concurrent incurrence, except that such incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence-Based Amounts contained in Sections 6.04(x), 6.06(d)
and 6.06(h).
Article II 

The Credits
Section 2.01  Commitments. Subject to the terms and conditions set forth herein:
(a) [reserved],
(b) each Lender agrees, severally and not jointly, to make Revolving Facility
Loans of a Class in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure of such Class exceeding
such Lender’s Revolving Facility Commitment of such Class or (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans,
(c) each Lender having an Incremental Commitment agrees, severally and not
jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Loans to the Borrower, in
an aggregate principal amount not to exceed its Incremental Commitment, and
(d) amounts of Term A Loans and Term B Loans borrowed under Section 2.01(c) that
are repaid or prepaid may not be reborrowed.


73




--------------------------------------------------------------------------------



Section 2.02  Loans and Borrowings.
(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans of any Class shall be made by the
Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c) [Reserved].
(d) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided, however, that the Borrower shall not
be entitled to request any Borrowing that, if made, would result in more than 12
Eurocurrency Borrowings outstanding under all Term Facilities at any time and/or
all Revolving Facilities in the aggregate at any time. Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or Term Facility Maturity Date for such
Class, as applicable.
Section 2.03  Requests for Borrowings.
(a) To request a Revolving Facility Borrowing, a Term Loan A Borrowing and/or a
Term Loan B Borrowing, the Borrower shall notify the Administrative Agent of
such request (a) in the case of a Eurocurrency Borrowing in Dollars, not later
than 12:00 noon,


74




--------------------------------------------------------------------------------



Local Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, by telephone, not later than 12:00 noon,
Local Time, on the Business Day of the proposed Borrowing; provided, that, to
request a Eurocurrency or ABR Borrowing on the Closing Date, the Borrower shall
notify the Administrative Agent of such request by telephone no later than 12:00
noon, Local Time, two (2) Business Days prior to such date (or such later time
as the Administrative Agent may agree, but not later than 1:00 p.m., Local Time,
the Business Day prior to the Closing Date). Each such Borrowing Request shall
be irrevocable (other than in the case of any notice given in respect of the
Closing Date, which may be conditioned upon the consummation of the Closing Date
Refinancing) and (in the case of telephonic requests) shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i) whether such Borrowing is to be a Borrowing of Other Term A Loans, Other
Term B Loans or Revolving Facility Loans of a particular Class, as applicable;
(ii) the aggregate amount of the requested Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04  [Reserved].
Section 2.05  Letters of Credit.
(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of one or more letters of credit denominated in Dollars
in the form of (x) trade letters of credit in support of trade obligations of
the Borrower and its


75




--------------------------------------------------------------------------------



Subsidiaries incurred in the ordinary course of business (such letters of credit
issued for such purposes, “Trade Letters of Credit”) or (y) standby letters of
credit issued for any other lawful purposes of the Borrower and its Subsidiaries
(such letters of credit issued for such purposes, “Standby Letters of Credit”
each such letter of credit issued hereunder, each Existing Letter of Credit, a
“Letter of Credit” and collectively, the “Letters of Credit”) for its own
account or for the account of any Subsidiary (in which case such Letter of
Credit shall be deemed issued for the joint and several account of the Borrower
and such Subsidiary) in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the applicable Availability
Period and prior to the date that is five (5) Business Days prior to the
applicable Revolving Facility Maturity Date; provided that, notwithstanding
anything to the contrary herein, each Issuing Bank shall only be obligated to
issue Standby Letters of Credit unless otherwise agreed by such Issuing Bank. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything to the
contrary herein, on the Closing Date, the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement.
(a) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (d) of this Section
2.05) or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (at least five (5) Business
Days in advance of the requested date of issuance, amendment or extension or
such shorter period as the Administrative Agent and the Issuing Bank in their
sole discretion may agree) a notice in the form of Exhibit D-2 requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the date of issuance, amendment or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section 2.05), the amount
such Letter of Credit, the name and address of the beneficiary thereof, whether
such Letter of Credit constitutes a Standby Letter of Credit or a Trade Letter
of Credit and such other information as shall be necessary to issue, amend or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form and related documents in connection with any request for a Letter
of Credit and in connection with any request for a Letter of Credit to be
amended, renewed, modified or extended.
(b) Limitations on Amounts, Issuance and Amendment.  A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the Revolving
Facility Credit Exposure shall not exceed the Revolving Facility Commitments,
(ii) the Revolving Facility Credit Exposure of any


76




--------------------------------------------------------------------------------



Lender shall not exceed such Lender’s Revolving Facility Commitment, (iii)
unless the applicable Issuing Bank otherwise agrees, the stated amount of all
outstanding Letters of Credit issued by such Issuing Bank shall not exceed the
Letter of Credit Individual Sublimit of such Issuing Bank then in effect and
(iv) the Revolving L/C Exposure shall not exceed the applicable Letter of Credit
Sublimit. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally. No
Issuing Bank shall be under any obligation to amend any Letter of Credit if (A)
such Issuing Bank would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
Promptly after receipt of any Letter of Credit Request, the applicable Issuing
Banks will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the applicable Issuing Bank will provide
the Administrative Agent with a copy thereof.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise mutually
agreed upon by the Borrower and the applicable Issuing Bank) after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
one year (unless otherwise mutually agreed upon by the Borrower and the
applicable Issuing Bank) after such renewal or extension) and (ii) the date that
is five (5) Business Days prior to the applicable Revolving Facility Maturity
Date; provided, that any Letter of Credit may provide for automatic renewal or
extension thereof for an additional period of up to twelve (12) months (which,
in no event, shall extend beyond the date referred to in subclause (ii) of this
clause (d), except to the extent Cash Collateralized or backstopped pursuant to
an arrangement reasonably acceptable to the relevant Issuing Bank) so long as
such Letter of Credit (any such Letter of Credit, an “Auto Renewal Letter of
Credit”) permits the Issuing Bank to prevent any such extension at least once in
each twelve (12)-month period (commencing with the date of issuance of such Auto
Renewal Letter of Credit) by giving prior notice to the beneficiary thereof
within a time period during such twelve-month period to be agreed upon at the
time such Auto Renewal Letter of Credit is issued; provided, further, that if
the Issuing Bank consents in its sole discretion, the expiration date on any
Letter of Credit may extend beyond the date referred to in subclause (ii) above
but the participations of the Lenders with Revolving Facility Commitments of the
applicable Class shall terminate on the applicable Revolving Facility Maturity
Date. If any such Letter of Credit is outstanding or is issued under the
Revolving Facility Commitments of any Class after the date that is five (5)
Business Days prior to the Revolving Facility Maturity Date for such Class the
Borrower shall provide Cash Collateral pursuant to documentation reasonably
satisfactory to the Collateral Agent and the relevant Issuing Bank in an amount
equal to the face amount of each such Letter of Credit on or prior to the date
that is five (5) Business Days prior to such Revolving Facility Maturity Date
or, if later, such date of issuance. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such renewal. Once an Auto Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not


77




--------------------------------------------------------------------------------



later than such Revolving Facility Maturity Date (except as otherwise provided
in the second proviso to this clause (d)).
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of each L/C Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in this Section 2.05(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement not later than 12:00 noon, Local Time, on the day that is one
Business Day after notice of such L/C Disbursement is received by the Borrower,
together with accrued interest thereon from the date of such L/C Disbursement at
the rate applicable to ABR Revolving Loans of the applicable Class; provided,
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Facility Borrowing of the applicable Class and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing (and with interest owing thereon from the
date of the respective L/C Disbursement). If the Borrower fails to reimburse any
L/C Disbursement when due, then the Administrative Agent shall promptly notify
the applicable Issuing Bank and each other applicable Revolving Facility Lender
of the applicable L/C Disbursement, the payment then due from the Borrower in
respect thereof (the “Unreimbursed Amount”) and, in the case of a Revolving
Facility Lender, such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent its Revolving Facility Percentage of the Unreimbursed
Amount in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the


78




--------------------------------------------------------------------------------



Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this clause (f), the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this clause (f) to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this clause (f) to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligations to reimburse such L/C Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section 2.05 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligations to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower reimburses such L/C Disbursement in full on the date such
L/C Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to clause (f) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this clause (i) shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Facility Lender pursuant to clause (f) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.


79




--------------------------------------------------------------------------------



(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Facility Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.
(j) Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.11(d), 2.11(e),
2.24(a)(v) or 7.01, the Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Facility Lenders, an amount in cash equal to 102%
of the Revolving L/C Exposure as of such date plus any accrued but unpaid
interest thereon (or, in the case of Sections 2.11(d), 2.11(e) and 2.24(a)(v),
the portion thereof required by such Sections). Each deposit of Cash Collateral
(x) made pursuant to this paragraph or (y) made by the Administrative Agent
pursuant to Section 2.24(a)(ii), in each case, shall be held by the Collateral
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made (unless an Event of Default shall be continuing) at Borrower’s request
in Permitted Investments and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other Loan Obligations. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender or the occurrence of a limit under Sections 2.11(d) or (e) being
exceeded, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived


80




--------------------------------------------------------------------------------



or the termination of the Defaulting Lender status or the limits under
Sections 2.11(d) and (e) no longer being exceeded, as applicable.
(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Revolving Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 9.18 if each such Continuing Letter of
Credit is Cash Collateralized (in the same currency in which such Continuing
Letter of Credit is denominated) in an amount equal to the Minimum L/C
Collateral Amount, which shall be deposited with or at the direction of each
such Issuing Bank.
(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Banks) which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.
(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank (other than the Administrative Agent or its Affiliates) shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) no later than the next Business Day after
receipt thereof and (ii) report in writing to the Administrative Agent (A) on or
prior to each Business Day on which such Issuing Bank expects to issue, amend or
extend any Letter of Credit, the date of such issuance, amendment or extension,
and the aggregate face amount of the Letters of Credit to be issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Agreement, (B) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.
Section 2.06  Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by (in the case of
Loans funded on the Closing Date) 9:00 a.m. Local Time and (in the case of all
other Loans) 1:00


81




--------------------------------------------------------------------------------



p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower as specified
in the applicable Borrowing Request; provided, that Borrowings made to finance
the reimbursement of an L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of (A) the NYFRB Rate and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus in each case any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
or (ii) in the case of a payment to be made by the Borrower, the interest rate
then applicable to ABR Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. The foregoing shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
Section 2.07  Interest Elections.
(a) Each Borrowing initially shall be of the Type, and under the applicable
Class, specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.07. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding any other provision of this Section 2.07,
the Borrower shall not be permitted to change the Class of any Borrowing.


82




--------------------------------------------------------------------------------



(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice), by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type and Class
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Interest Election Request signed by the Borrower.
Notwithstanding any contrary provision herein, this Section 2.07 shall not be
construed to permit the Borrower to (i) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
or Loans pursuant to which such Borrowing was made.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to subclauses (iii) and (iv) below
shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary


83




--------------------------------------------------------------------------------



provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing.
Section 2.08  Termination and Reduction of Commitments.
(a) Unless previously terminated, the Revolving Facility Commitments of each
Class shall automatically and permanently terminate on the applicable Revolving
Facility Maturity Date for such Class.
        (b)  The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided, that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), as applicable, the Revolving Facility Credit Exposure of
such Class (excluding any Cash Collateralized Letter of Credit, to the extent so
Cash Collateralized) would exceed the total Revolving Facility Commitments of
such Class.
        (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments of any Class under
clause (b) of this Section 2.08 not later than 11:00 a.m., Local Time, at least
three (3) Business Days prior to the effective date of such termination or
reduction (or such shorter period acceptable to the Administrative Agent),
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable; provided, that a notice of
termination or reduction of the Revolving Facility Commitments of any Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
Section 2.09  Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Revolving
Facility Maturity Date applicable to such Revolving Facility Loans and (ii) to
the Administrative Agent for the


84




--------------------------------------------------------------------------------



account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit H, or in another form approved by such Lender, the
Administrative Agent and the Borrower in their sole discretion. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).
Section 2.10  Repayment of Term Loans and Revolving Facility Loans.
(a) Subject to the other clauses of this Section 2.10 and to Section 9.08(e):
(i) [reserved];
(ii) in the event that any Other Term Loans are made, the Borrower shall repay
such Other Term Loans on the dates and in the amounts set forth in the related
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment;
and
(iii) to the extent not previously paid, all outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.


85




--------------------------------------------------------------------------------



(b) To the extent not previously paid, all outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.
(c) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Other Term Loans, if any, pro rata based on the aggregate principal amount of
outstanding Other Term Loans, if any, and to reduce amounts due on the
succeeding Term Loan Installment Dates for such Classes as the Borrower may
direct; provided, that, subject to the pro rata application to Loans outstanding
within any respective Class of Loans, the Borrower shall allocate any repayments
pursuant to Section 2.11(b) to repay the respective Class or Classes being
refinanced, as provided in said Section 2.11(b). Any optional prepayments of the
Term Loans pursuant to Section 2.11(a) shall be applied as between the
Incremental Term Loans (if any) as the Borrower may in each case direct and
shall be applied to the remaining installments of the applicable Term Loans
under the applicable Class or Classes as the Borrower may in each case direct
(and absent such direction, in direct order of maturity).
Prior to any prepayment of any Loan under any Facility hereunder, the Borrower
shall select the Borrowing or Borrowings under the applicable Facility to be
prepaid and shall notify the Administrative Agent by telephone (confirmed by
electronic means) of such selection not later than 12:00 noon, Local Time,
(i) in the case of an ABR Borrowing, on the scheduled date of such prepayment
and (ii) in the case of a Eurocurrency Borrowing, at least three (3) Business
Days before the scheduled date of such prepayment (or, in each case, such
shorter period acceptable to the Administrative Agent). Each such notice shall
be irrevocable; provided, that a notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Each repayment
of a Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by (1) accrued interest
on the amount repaid to the extent required by Section 2.13(d) and (2) break
funding payments pursuant to Section 2.16.
Section 2.11  Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16 and subject to prior notice in accordance with the provisions of
Section 2.10(c)), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding.
(b) Beginning on the Closing Date, the Borrower shall apply all Net Proceeds
from any issuance or incurrence of Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Facility Commitments (other than solely by means of
extending or


86




--------------------------------------------------------------------------------



renewing then existing Refinancing Notes, Refinancing Term Loans and Replacement
Revolving Facility Commitments without resulting in any Net Proceeds), no later
than three (3) Business Days after the date on which such Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments are issued
or incurred, to prepay Term Loans, if any, and/or Revolving Facility Commitments
in accordance with Sections 2.10(c), 2.23 and the definition of “Refinancing
Notes” (as applicable).
(c) [reserved].
(d) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrower shall prepay Revolving Facility Borrowings of such Class (or, if no
such Borrowings are outstanding, provide Cash Collateral in respect of
outstanding Letters of Credit pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess.
(e) In the event that the aggregate amount of Revolving L/C Exposure of any
Class exceeds the total Revolving Facility Commitments of such Class, the
Borrower shall provide Cash Collateral in respect of outstanding Letters of
Credit pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
In connection with any prepayment of any Loan of any Lender hereunder that would
otherwise occur from the proceeds of new Loans being funded hereunder on the
date of such prepayment, if agreed to by the Borrower and such Lender in a
writing provided to the Administrative Agent, the portion of the existing Loan
of such Lender that would otherwise be prepaid on such date may instead be
converted on a “cashless roll” basis into a like principal amount of the new
Loans being funded on such date.
Section 2.12  Fees.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, on the last Business Day of each fiscal quarter (commencing on the
last Business Day of the first full fiscal quarter after the Closing Date) and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a commitment fee (a “Commitment Fee”) in
Dollars on the daily amount of the applicable Available Unused Commitment of
such Lender during the preceding quarter (or other period commencing with the
Closing Date or ending with the date on which the last of the Revolving Facility
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed (including the first day but excluding the
last) in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the last of the Revolving Facility Commitments of such Lender shall be
terminated as provided herein.
(b) The Borrower agrees to pay from time to time (i) to the Administrative Agent
for the account of each Revolving Facility Lender of each Class, on the last
Business Day of each fiscal quarter (commencing on the last Business Day of the
first full fiscal quarter


87




--------------------------------------------------------------------------------



after the Closing Date) and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) in Dollars on such Lender’s Revolving Facility
Percentage of the daily average Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or other period commencing with the Closing Date or
ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated; provided, that
any such fees accruing after the date on which such Revolving Facility
Commitments terminate shall be payable on demand) at the rate per annum equal to
the Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the last Business Day of each fiscal quarter (commencing
on the last Business Day of the first full fiscal quarter after the Closing
Date) and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in Dollars in respect of each Letter
of Credit issued by such Issuing Bank for the period from and including the date
of issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
stated amount of such Letter of Credit), plus (y) in connection with the
issuance, amendment, cancellation, negotiation, presentment, renewal, extension
or transfer of any such Letter of Credit or any L/C Disbursement thereunder,
such Issuing Bank’s customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank
Fees that are payable on a per annum basis shall be computed on the basis of the
actual number of days elapsed (including the first day but excluding the last)
in a year of 360 days. Such customary fees and standard costs and charges of the
type described in clause (y) of the second preceding sentence shall be due and
payable promptly following written demand therefor and shall be nonrefundable.
(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the “Agency Fee” as set forth in the Engagement
Letter, in the amounts and, at the times specified therein (the “Administrative
Agent Fees”).
(d) [reserved].
(e) All Fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.
Section 2.13  Interest.
(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.


88




--------------------------------------------------------------------------------



(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section 2.13;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.
(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e) All computations of interest for ABR Loans when the ABR is based on the
Prime Rate shall be made on the basis of a year of 365 days (or 366 days in a
leap year) and the actual number of days elapsed (including the first day but
excluding the last day). All other computations of fees and interest shall be
made on the basis of a three hundred sixty (360)-day year and the actual number
of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate, or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.14  Alternate Rate of Interest.
(a) If in connection with any request for a Eurocurrency Loan or a conversion to
or continuation thereof, (i)  the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the Eurocurrency market for
the applicable amount and Interest Period of such Eurocurrency Loan, or (B) (x)
adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan or in
connection with an existing or proposed ABR Loan and (y) the circumstances
described in Section 2.14(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the LIBO Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Loans shall be suspended, (to the extent of the affected Eurocurrency Loans or
Interest Periods),


89




--------------------------------------------------------------------------------



and (y) in the event of a determination described in the preceding sentence with
respect to the LIBO Rate component of the ABR, the utilization of the LIBO Rate
component in determining the ABR shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) of Section 2.14(a), until the Administrative Agent upon
instruction of the Required Lenders) revokes such notice, and during such period
ABR Loans shall be made and continued based on the interest rate determined by
the greater of clauses (a) and (b) in the definition of ABR. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of (or a
conversion to) ABR Loans in the amount specified therein.
(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 2.14(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error and made by notice to the Borrower), or the
Borrower or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to the Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(i) adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested Interest Period, including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate or the LIBO Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent in


90




--------------------------------------------------------------------------------



consultation with the Borrower, that will continue to provide the LIBO Rate
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace the LIBO Rate with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (any adjustments so described in this
parenthetical, an “Adjustment”); and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace the LIBO Rate with a rate described in clause (x), object to any related
Adjustment; or (B) in the case of an amendment to replace the LIBO Rate with a
rate described in clause (y), object to such amendment (including, for the
avoidance of doubt, any related Adjustment); provided that for the avoidance of
doubt, in the case of clause (A), the Required Lenders shall not be entitled to
object to any SOFR-Based Rate contained in any such amendment. Such LIBOR
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Adjusted LIBO Rate
component shall no longer be utilized in determining the ABR.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.


91




--------------------------------------------------------------------------------



Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.
For purposes hereof: “LIBOR Successor Rate Conforming Changes” shall mean, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of ABR, Interest Period, timing and frequency of determining rates
and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the reasonable discretion of the
Administrative Agent and in consultation with the Borrower, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
        “Relevant Governmental Body” shall mean the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York for the purpose of recommending a benchmark rate to replace the LIBO Rate
in loan agreements similar to this Agreement.
 “SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
        “SOFR-Based Rate” shall mean SOFR or Term SOFR.
        “Term SOFR” shall mean the forward-looking term rate for any period that
is approximately (as determined by the Administrative Agent) as long as any of
the Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and in consultation with the Borrower.
Section 2.15  Increased Costs.


92




--------------------------------------------------------------------------------



(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank; or
(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any Tax
with respect to any Loan Document (other than (x) Indemnified Taxes and Other
Taxes indemnifiable under Section 2.17 or (y) Excluded Taxes); or
(iii) impose on any Lender or Issuing Bank or the London or other relevant
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise, then the Borrower
will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans or Commitments made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error; provided, that any such certificate claiming amounts described in clause
(x) or (y) of the definition of “Change in Law” shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation, is not inconsistent with its treatment of other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions. The Borrower shall pay


93




--------------------------------------------------------------------------------



such Lender or Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d) Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank shall notify the Borrower thereof. Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided, that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.16  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(unless such notice may be revoked under Section 2.10(c) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
Section 2.17  Taxes.
(a) All payments made by or on account of any obligation of a Loan Party under
this Agreement or any other Loan Document shall be without deduction or
withholding


94




--------------------------------------------------------------------------------



for any Taxes, except as required by any applicable Requirement of Law. If a
Loan Party, the Administrative Agent or any other applicable withholding agent
shall be required by any applicable Requirement of Law (as reasonably determined
by the applicable withholding agent) to deduct or withhold any Taxes from any
such payment, then (i) the applicable withholding agent shall, as required by
such applicable Requirements of Law, make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsections (d) and (f) below, (ii) the applicable withholding agent, to the
extent required by such applicable Requirements of Law, shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Requirements of Law, and (iii) to the extent
deduction or withholding is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Loan Party shall be increased as necessary so that after
all required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.17) each
Lender (or, in the case of payments made to the Administrative Agent for its own
account, the Administrative Agent), as applicable, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.
As soon as practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.17, the Borrower shall deliver to the Administrative Agent, or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by applicable Requirements of Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or, at the option of the Administrative Agent
and without duplication, timely reimburse the Administrative Agent for the
payment of, any Other Taxes.
(c) The Borrower shall, without duplication of any additional amounts paid
pursuant to Section 2.17(a)(iii) or any amounts paid pursuant to Section
2.17(b), indemnify and hold harmless the Administrative Agent and each Lender
within fifteen (15) Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes payable or paid by such
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to any payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time(s) and in the
manner(s) prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested


95




--------------------------------------------------------------------------------



by the Borrower as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(f); provided that a Participant shall furnish
all such required forms and statements solely to the participating Lender.
Without limiting the foregoing:
(i) Each Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, is owned by
a U.S. Person) shall deliver to the Borrower and (as applicable) the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Requirements of Law or upon the reasonable request of the Borrower or
the Administrative Agent) a properly completed and duly executed IRS Form W-9 or
any successor form, certifying that such Lender (or such U.S. Person, as
applicable) is exempt from U.S. federal backup withholding Tax.
(ii) (A) any Foreign Lender shall, to the extent it is legally eligible to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) eligible for
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, duly completed and
executed originals of IRS Form W‑8BEN or IRS Form W‑8BEN-E, as applicable, or
any successor form, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such Tax treaty
and (y) with respect to any other payments under any Loan Document, duly
completed and executed originals of IRS Form W‑8BEN or IRS Form W-8BEN-E, as
applicable, or any successor form, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;


96




--------------------------------------------------------------------------------



(2) duly completed and executed originals of IRS Form W‑8ECI, or any successor
form, with respect to such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, with respect to the person treated as its owner for U.S. federal
income tax purposes);
(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) entitled to
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-1 to the effect that such Foreign Lender (or such owner, as applicable) is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower, as
described in Section 881(c)(3)(C) of the Code, and that no payments under any
Loan Document are effectively connected with the conduct of a U.S. trade or
business by the Foreign Lender (or such owner, as applicable) (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W‑8BEN or IRS Form W‑8BEN-E, as applicable, or any successor form;
(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) is not the
beneficial owner of such payments, duly completed and executed originals of IRS
Form W‑8IMY (or any successor form), accompanied by IRS Form W‑8ECI, IRS
Form W‑8BEN or IRS Form W-8BEN-E, whichever is applicable (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-3 or Exhibit J-4, IRS Form W‑9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 on behalf of
such direct and indirect partner(s); or
(5) executed copies of any other form prescribed by applicable Requirements of
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.


97




--------------------------------------------------------------------------------



(iii) The Administrative Agent, and any successor or supplemental Administrative
Agent, shall deliver to the Borrower on or prior to the date on which the
Administrative Agent becomes the administrative agent hereunder or under any
other Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower) executed originals of either (A) IRS Form W-9 (or any
successor form) or (B) a U.S. branch withholding certificate on IRS Form W-8IMY
(or any successor form) evidencing its agreement with the Borrower to be treated
as a U.S. Person (with respect to amounts received on account of any Lender) and
IRS Form W-8ECI (with respect to amounts received on its own account), with the
effect that, in either case, the Borrower will be entitled to make payments
hereunder to the Administrative Agent without withholding or deduction on
account of U.S. federal withholding Tax.
(iv) Each Lender and the Administrative Agent (A) shall promptly notify the
Borrower (and the Administrative Agent, as applicable) of any change in
circumstance that would modify or render invalid any claimed exemption from or
reduction of withholding Tax, and (B) agree that if any documentation it
previously delivered pursuant to this Section 2.17(d) expires or becomes
obsolete or inaccurate in any respect, it shall promptly (x) update such
documentation or (y) notify the Borrower (and the Administrative Agent, as
applicable) in writing that (I) such documentation has expired or has become
obsolete or inaccurate and (II) such Lender or the Administrative Agent, as
applicable, is legally ineligible to update such documentation.
(e) If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund of any Taxes for which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, the Lender or the
Administrative Agent, as the case may be, shall promptly pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Taxes giving rise to such refund) (net of all reasonable out-of-pocket
expenses (including Taxes) incurred by such Lender or the Administrative Agent,
as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund);
provided that the Loan Party, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest (solely with respect to the time period during
which the Loan Party actually held such funds, except to the extent that the
refund was initially claimed at the written request of such Loan Party) or other
charges imposed by the relevant Governmental Authority) to the Lender or the
Administrative Agent in the event the Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority. In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential).
Notwithstanding anything to the contrary in this Section 2.17(e), in no event
will a Lender or the Administrative Agent be required to pay any amount to a
Loan Party pursuant to this Section 2.17(e) the payment of which would place
such Lender or the Administrative Agent in a less


98




--------------------------------------------------------------------------------



favorable net after-Tax position than such Lender or the Administrative Agent
would have been in if the indemnification payments or additional amounts with
respect to such Tax had never been paid. Neither any Lender nor the
Administrative Agent shall be obliged to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party in connection with this Section 2.17(e) or any other provision of this
Section 2.17.
(f) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender or Agent has or has
not complied with such Lender’s or such Agent’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 2.17(f), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g) Each Lender authorizes the Administrative Agent to deliver to the Borrower
and to any successor Administrative Agent any documentation provided by the
Lender to the Administrative Agent pursuant to Section 2.17(d) or Section
2.17(f). Notwithstanding any other provision of this Section 2.17, a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.
(h) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, termination of this Agreement and the payment of the
Loans and all other amounts payable under any Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank.
Section 2.18  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments


99




--------------------------------------------------------------------------------



to be made directly to the applicable Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b) With respect to any proceeds of Collateral received by the Administrative
Agent (whether as a result of any realization on the Collateral, any setoff
rights, any distribution in connection with any proceedings or other action of
any Loan Party in respect of Debtor Relief Laws or otherwise and whether
received in cash or otherwise) (i) not constituting (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied on a pro rata basis among the relevant Lenders under the Class
of Loans being prepaid as specified by the Borrower) or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, such funds shall be applied,
subject to the provisions of any applicable Intercreditor Agreement, ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent, the Collateral Agent and any Issuing Bank
from the Borrower, second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders (in their capacities as such) from the
Borrower, third, to pay interest (including post-petition interest, whether or
not an allowed claim in any claim or proceeding under any Debtor Relief Laws)
then due and payable on the Loans ratably, fourth, to repay principal on the
Loans and unreimbursed L/C Disbursements, to Cash Collateralize all outstanding
Letters of Credit, and any other amounts owing with respect to Secured Cash
Management Agreements and Secured Hedge Agreements ratably; provided, that
amounts which are applied to Cash Collateralize outstanding Letters of Credit
that remain available after expiry of the applicable Letter of Credit shall be
applied in the manner set forth herein and fifth, to the payment of any other
Obligation due to any Secured Party by the Borrower.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
of a given Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements of such Class and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans


100




--------------------------------------------------------------------------------



and participations in L/C Disbursements of such Class of such other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the principal amount of each such
Lender’s respective Term Loans, Revolving Facility Loans and participations in
L/C Disbursements of such Class and accrued interest thereon; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, (ii) the provisions of this clause (c) shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant and
(iii) nothing in this clause (c) shall be construed to limit the applicability
of Section 2.18(b) in the circumstances where Section 2.18(b) is applicable in
accordance with its terms. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the applicable Issuing Bank, as applicable, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e) Subject to Section 2.24, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(d) or (e), 2.06, or 2.18(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
Section 2.19  Mitigation Obligations; Replacement of Lenders.


101




--------------------------------------------------------------------------------



(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes, Other Taxes, or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17 or mitigate the applicability of Section 2.20 or any event that
gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b) If (i) any Lender requests compensation under Section 2.15 (in a material
amount in excess of that being charged by other Lenders) or gives notice under
Section 2.20, (ii) the Borrower is required to pay any Indemnified Taxes, Other
Taxes, or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 (in a material amount in excess
of that being charged by other Lenders), or (iii) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require any such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Issuing Bank), to the extent consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent, in each case, shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15, payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.20, such assignment will result in a reduction in
such compensation or payments and (iv) such assignment does not conflict with
any applicable Requirement of Law. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Nothing in this Section 2.19
shall be deemed to prejudice any rights that the Borrower may have against any
Lender that is a Defaulting Lender. No action by or consent of the removed
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, the Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04,


102




--------------------------------------------------------------------------------



provided, that if such removed Lender does not comply with Section 9.04 within
one Business Day after the Borrower’s request, compliance with Section 9.04 (but
only on the part of the removed Lender) shall not be required to effect such
assignment.
(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver or consent which pursuant to the terms of
Section 9.08 requires the consent of either (i) all of the Lenders, (ii) all of
the Lenders of one or more Classes or (iii) all of the Lenders affected and with
respect to which the Required Lenders (or, in the case of clause (ii), Lenders
having outstanding Commitments of such Class and Loans of such Class, taken
together, that, taken together, represent more than 50% of all outstanding
Commitments of such Class and (without duplication) Loans of such Class, at such
time; provided, that the Commitments and (without duplication) Loans of such
Class of any Defaulting Lender shall be disregarded in determining the
foregoing) shall have granted their consent, then the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(C)) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrower’s request) assign its Loans and its Commitments (or, at
the Borrower’s option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver or consent) hereunder to one or more
assignees reasonably acceptable to (i) the Administrative Agent (unless such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Issuing Bank; provided, that: (i) all Loan Obligations of the Borrower owing to
such Non-Consenting Lender being replaced shall be paid in full in same day
funds to such Non-Consenting Lender concurrently with such assignment, (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon and the replacement Lender, and (iii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver or consent. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within one Business Day after the Borrower’s request, compliance with
Section 9.04 (but only on the part of the Non-Consenting Lender) shall not be
required to effect such assignment.
Section 2.20  Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund any Eurocurrency Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to


103




--------------------------------------------------------------------------------



Eurocurrency Borrowings shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the LIBO Rate component of the ABR, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent) convert all Eurocurrency Borrowings of such Lender to ABR Borrowings (the
interest rate on such ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the ABR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the ABR applicable to such Lender without reference to the Adjusted LIBO
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
Section 2.21  Incremental Commitments.
(a) After the Closing Date has occurred, the Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount available at the time such
Incremental Term Loans are funded or Incremental Revolving Facility Commitments
are established (except as set forth in clause (C) of the third paragraph under
Section 6.01) from one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders (which, in each case, may include any existing
Lender, but shall be required to be persons which would qualify as assignees of
a Lender in accordance with Section 9.04) willing to provide such Incremental
Term Loans and/or Incremental Revolving Facility Commitments, as the case may
be, in their sole discretion; provided, that each Incremental Revolving Facility
Lender providing a commitment to make revolving loans shall be subject to the
approval of the Administrative Agent and, to the extent the same would be
required for an assignment under Section 9.04, the Issuing Banks (which
approvals shall not be unreasonably withheld, conditioned or delayed). Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
and/or Incremental Revolving Facility Commitments being requested (which shall
be in minimum increments of $5,000,000 and a minimum amount of $10,000,000, or
equal to the remaining Incremental Amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) the date on which such Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments are
requested to become effective, and (iii) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be (x)
commitments to make term loans with pricing, maturity, amortization,


104




--------------------------------------------------------------------------------



participation in mandatory prepayments and/or other terms customary (in the good
faith judgment of the Company) for term A loans (“Incremental Term A Loans”) or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms customary (in the good
faith judgment of the Company) for term B loans or otherwise that the Company
elects to classify as Incremental Term B Loans pursuant to this clause (y)
(“Incremental Term B Loans”). Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to agree to increase its Commitment, or to
provide a Commitment, pursuant to this Section 2.21 and any election to do so
shall be in the sole discretion of such Lender.
(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:
(i) any Incremental Revolving Facility Commitments shall have the same terms as
the then outstanding Class of Revolving Facility Commitments (or, if more than
one Class of Revolving Facility Commitments is then outstanding, the Revolving
Facility Commitments with the then latest Revolving Facility Maturity Date) and
shall require no scheduled amortization or mandatory commitment reduction prior
to the Latest Maturity Date of the Revolving Facility Commitments,
(ii) the Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank equally and ratably in right of security with the
Revolving Facility Loans or, at the option of the Borrower, shall rank junior in
right of security with the Revolving Facility Loans (provided, that if such
Incremental Term Loans rank junior in right of security with the Revolving
Facility Loans, such Incremental Term Loans shall be subject to a Permitted
Junior Intercreditor Agreement and, for the avoidance of doubt, shall not be
subject to clause (v) below) or be unsecured,
(iii) the final maturity date of any such Incremental Term Loans shall be no
earlier than the Revolving Facility Maturity Date and, except as to pricing,
amortization, final maturity date, and ranking as to security (which shall,
subject to the other clause of this proviso, be determined by the Borrower and
the applicable Incremental Term Lenders in their sole discretion), any such
Incremental Term Loans shall have such terms (including as to mandatory
prepayments and participation therein) as shall be reasonably satisfactory to
the Administrative Agent,
(iv) [reserved],
(v) with respect to any Incremental Term Loan, the All-in Yield shall be as
agreed by the respective Incremental Term Lenders and the Borrower,


105




--------------------------------------------------------------------------------



(vi) [reserved],
(vii) there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments, and
(viii) Incremental Term Loans and Incremental Revolving Facility Commitments
shall not be secured by any asset of the Borrower or its Subsidiaries other than
then Collateral.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e), including, for the avoidance of
doubt, to (x) provide that the Lenders providing any Incremental Term A Loans
shall, if agreed to by the Borrower, have the benefit of the Financial Covenant
and be included in the “Required Financial Covenant Lenders”, (y) make
appropriate changes to Sections 6.11, 7.01 and 9.08 with respect to the control
of remedies in the event of a default in respect of the Financial Covenant and
(z) adding terms relating to mandatory prepayments of with respect to any
Incremental Term Loans and making any required or customary adjustments to this
Agreement in connection therewith. Any amendment to this Agreement or any other
Loan Document that is necessary to effect the provisions of this Section 2.21
and any such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.
(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) no Default or Event of Default shall exist (subject, in
the case of any tranche of Incremental Term Loans that is used to finance a
Limited Condition Transaction, to Section 1.07); (ii) the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (other than to the extent qualified by materiality or
“Material Adverse Effect,” in which case, such representations and warranties
shall be true and correct); provided, that in the event that the tranche of
Incremental Term Loans is used to finance a Limited Condition Transaction and to
the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (ii) shall be limited to the
Specified Representations, and in the case of any Limited Condition Acquisition,
those representations of the seller or the target company (as applicable)
included in the acquisition agreement related to such Permitted Business
Acquisition that are material to the interests of the Lenders and only to the
extent that the Borrower or its applicable Subsidiary has the right to terminate
its obligations under such acquisition agreement as a result of a failure of
such representations to be accurate; and (iii) the Administrative Agent shall
have received documents and legal opinions consistent with those delivered on
the Closing Date as to such matters as are reasonably requested by the
Administrative Agent and, in the case of any Limited Condition Acquisition, such
other documents customary in connection with a Limited


106




--------------------------------------------------------------------------------



Condition Acquisition. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.
(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments, when originally made, are included in each Borrowing of the
applicable Class of outstanding Revolving Facility Loans on a pro rata basis.
The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.
Section 2.22  Extensions of Loans and Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.22),
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans and/or Revolving Facility Commitments on a
pro rata basis (based, in the case of an offer to the Lenders under any Class of
Term Loans, on the aggregate outstanding Term Loans of such Class and, in the
case of an offer to the Lenders under any Revolving Facility, on the aggregate
outstanding Revolving Facility Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Other Term
Loan for such Lender if such Lender is extending an existing Term Loan (such
extended Term Loan, an “Extended Term Loan”) or an Other Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment,” and any Revolving Facility Loan made pursuant to
such Extended Revolving Facility Commitment, an “Extended Revolving Loan”). Each
Pro Rata Extension Offer shall specify the date on which the Borrower proposes
that the Extended Term Loan shall be made or the proposed Extended Revolving
Facility Commitment shall become effective, which shall be a date not earlier
than five (5) Business Days after the date on which


107




--------------------------------------------------------------------------------



notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion). Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to agree to
extend the maturity date of such Lender’s Loans and/or Commitments pursuant to
this Section 2.22 and any election to do so shall be in the sole discretion of
such Lender.
(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Facility
Commitments of such Extending Lender, including, for the avoidance of doubt, to
(x) to the extent applicable, provide that the Lenders providing any Extended
Term Loans in respect of Term A Loans shall have the benefit of the Financial
Covenant and be included in the “Required Financial Covenant Lenders” and (y)
make appropriate changes to Sections 6.11, 7.01 and 9.08 with respect to the
control of remedies in the event of a default in respect of the Financial
Covenant. Each Extension Amendment shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Facility Commitments; provided,
that (i) except as to interest rates, fees and any other pricing terms, and
amortization, final maturity date and participation in prepayments and
commitment reductions (which shall, subject to clauses (ii) and (iii) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), the Extended Term Loans shall have (x) the same terms as the existing
Class of Term Loans from which they are extended or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the Term
Facility Maturity Date of the class of Term Loans to which such offer relates,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, and (iv) except as to interest rates,
fees, any other pricing terms and final maturity (which shall be determined by
the Borrower and set forth in the Pro Rata Extension Offer), any Extended
Revolving Facility Commitment shall have (x) the same terms as the existing
Class of Revolving Facility Commitments from which they are extended or (y) have
such other terms as shall be reasonably satisfactory to the Administrative Agent
and, in respect of any other terms that would affect the rights or duties of any
Issuing Bank, such terms as shall be reasonably satisfactory to such Issuing
Bank. Upon the effectiveness of any Extension Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Extension Amendment with respect to
any Extended Revolving Facility Commitments, and with the consent of each
Issuing Bank, participations in Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Extension Amendment, including upon effectiveness of such
Extended Revolving Facility Commitment or upon or prior to the maturity date for
any Class of Revolving Facility Commitments.


108




--------------------------------------------------------------------------------



(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an Other
Term Loan having the terms of such Extended Term Loan and (ii) if such Extending
Lender is extending a Revolving Facility Commitment, such Extending Lender will
be deemed to have an Other Revolving Facility Commitment having the terms of
such Extended Revolving Facility Commitment.
(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including this Section 2.22), (i) the aggregate amount of
Extended Term Loans and Extended Revolving Facility Commitments will not be
included in the calculation of clause (a) of the definition of “Incremental
Amount,” (ii) no Extended Term Loan or Extended Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Facility Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Facility
Commitment), (iv) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Facility Commitment implemented thereby, (v) all Extended
Term Loans, Extended Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations of the relevant Loan Parties under
this Agreement and the other Loan Documents that rank equally and ratably in
right of security with all other Obligations of the Class being extended (and
all other Obligations secured by Other First Liens), (vi) no Issuing Bank shall
be obligated to issue Letters of Credit under such Extended Revolving Facility
Commitments unless it shall have consented thereto and (vii) there shall be no
borrower (other than the Borrower) and no guarantors (other than the Guarantors)
in respect of any such Extended Term Loans or Extended Revolving Facility
Commitments.
(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including timing, rounding and other adjustments.
Section 2.23  Refinancing Amendments.
(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower may by written notice to the Administrative Agent establish one or
more additional tranches of term loans under this Agreement (such loans,
“Refinancing Term Loans”), all Net Proceeds of which are used to Refinance in
whole or in part any Class of Term Loans pursuant to


109




--------------------------------------------------------------------------------



Section 2.11(b). Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:
(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;
(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;
(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;
(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Subsidiaries than, the terms, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such other
terms apply solely to any period after the Latest Maturity Date, the Borrower
elects to add such more restrictive terms for the benefit of the other
Facilities, or are otherwise reasonably acceptable to the Administrative Agent);
(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to the Revolving Facility Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement;
(vii) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans; and
(viii) Refinancing Term Loans shall not be secured by any asset of the Borrower
and its subsidiaries other than the Collateral.
(b) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing


110




--------------------------------------------------------------------------------



Term Loans; provided, that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated an additional Class of
Term Loans for all purposes of this Agreement; provided, further, that any
Refinancing Term Loans may, to the extent provided in the applicable Refinancing
Amendment governing such Refinancing Term Loans, be designated as an increase in
any previously established Class of Term Loans made to the Borrower.
(c) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower may by written notice to the Administrative Agent establish one or
more additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Facility Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided, that:
(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied;
(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith; (iii) no Replacement Revolving Facility Commitments shall have a
final maturity date (or require commitment reductions or amortizations) prior to
the Revolving Facility Maturity Date for the Revolving Facility Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the Borrower and the Lenders providing
such Replacement Revolving Facility Commitments and (y) the amount of any letter
of credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing
banks, if any, under such Replacement Revolving Facility) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Subsidiaries than, those, taken as a
whole, applicable to the Revolving Facility Commitments so replaced (except to
the extent such other terms apply solely to any period after the latest
Revolving Facility Maturity Date in effect at the time of incurrence, or the
Borrower elects to add such more restrictive terms for the benefit of the other
Facilities, or are otherwise reasonably acceptable to the Administrative Agent);
(v) there shall be no borrower (other than


111




--------------------------------------------------------------------------------



the Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; (vi) Replacement Revolving Facility Commitments
and extensions of credit thereunder shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral; and (vii) if such
Replacement Revolving Facility is secured by Liens on the Collateral that rank
junior in right of security to the Initial Revolving Loans, such Liens will be
subject to a Permitted Junior Intercreditor Agreement. In addition, the Borrower
may establish Replacement Revolving Facility Commitments to refinance and/or
replace all or any portion of a Term Loan hereunder (regardless of whether such
Term Loan is repaid with the proceeds of Replacement Revolving Loans or
otherwise), so long as the aggregate amount of such Replacement Revolving
Facility Commitments does not exceed the aggregate amount of Term Loans repaid
at the time of establishment thereof plus amounts used to pay fees, premiums,
costs and expenses (including original issue discount) and accrued interest
associated therewith (it being understood that such Replacement Revolving
Facility Commitment may be provided by the Lenders holding the Term Loans being
repaid and/or by any other person that would be a permitted Assignee hereunder)
so long as (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date, each of the conditions set forth in Section 4.02 shall be
satisfied to the extent required by the relevant agreement governing such
Replacement Revolving Facility Commitments, (ii) the remaining life to
termination of such Replacement Revolving Facility Commitments shall be no
shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank junior in right of
security to the Initial Revolving Loans, such Liens will be subject to a
Permitted Junior Intercreditor Agreement, (v) there shall be no borrower (other
than the Borrower) and no guarantors (other than the Guarantors) in respect of
such Replacement Revolving Facility and (vi) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing banks, if any, under such Replacement Revolving
Facility) taken as a whole shall (as determined by the Borrower in good faith)
be substantially similar to, or no more restrictive to the Borrower and its
Subsidiaries than, those, taken as a whole, applicable to the Term Loans being
refinanced (except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date, or the Borrower elects to add such
more restrictive terms for the benefit of the other Facilities, or are otherwise
reasonably acceptable to the Administrative Agent). Solely to the extent that an
Issuing Bank is not a replacement issuing bank under a Replacement Revolving
Facility, it is understood and agreed that such Issuing Bank shall not be
required to issue any letters of credit under such Replacement Revolving
Facility and, to the extent it is necessary for such Issuing Bank to withdraw as
an Issuing Bank at the time of the establishment of such Replacement Revolving
Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to


112




--------------------------------------------------------------------------------



such Issuing Bank in its sole discretion. The Borrower agrees to reimburse each
Issuing Bank in full upon demand for any reasonable and documented out-of-pocket
cost or expense attributable to such withdrawal.
(d) The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.
(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments (as applicable) including, for the
avoidance of doubt, to (x) provide that the Lenders providing any Refinancing
Term Loans in respect of Term A Loans or Replacement Revolving Facility
Commitments shall have the benefit of the Financial Covenant and be included in
the “Required Financial Covenant Lenders” and (y) make appropriate changes to
Sections 6.11, 7.01 and 9.08 with respect to the control of remedies in the
event of a default in respect of the Financial Covenant. For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Facility Commitment, such Lender will be deemed to have
an Other Revolving Facility Commitment having the terms of such Replacement
Revolving Facility Commitment. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including this
Section 2.23), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not reduce the amount available
under clause (a) of the definition of “Incremental Amount,” (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (a) or (c) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with the Revolving
Facility Loans and other Loan Obligations (other than Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Revolving
Facility Loans, and except to the extent any such Refinancing Term Loans are


113




--------------------------------------------------------------------------------



secured by the Collateral on a junior lien basis in accordance with the
provisions above, or are unsecured).
Section 2.24  Defaulting Lender.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders,” as applicable, and Section 9.08.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders
or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to


114




--------------------------------------------------------------------------------



this Section 2.24 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and, except as provided
in clause (C) below, the Borrower shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.
(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Revolving Facility Commitments (calculated without regard to such
Defaulting Lender’s Revolving Facility Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower has otherwise notified the Administrative
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. Subject to Section 9.23 hereof, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within three
(3) Business Days following the written request of (i) the Administrative Agent
or (ii) any Issuing Bank


115




--------------------------------------------------------------------------------



(with a copy to the Administrative Agent), Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par (together with any
break funding costs incurred by the non-Defaulting Lenders as a result of such
purchase) that portion of outstanding Revolving Facility Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with their
Revolving Facility Commitments (without giving effect to Section 2.24(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
Section 2.25  Loan Repurchases.
(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase Incremental Term Loans (if any) of one or more
Classes (as determined by the Borrower) (each, a “Purchase Offer”), each such
Purchase Offer to be managed exclusively by the Administrative Agent (or such
other financial institution chosen by the Borrower and reasonably acceptable to
the Administrative Agent) (in such capacity, the “Auction Manager”), so long as
the following conditions are satisfied:
(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.25 and the Auction Procedures;
(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;
(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such


116




--------------------------------------------------------------------------------



Purchase Offer shall be no less than U.S. $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);
(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold) (without any increase to
Adjusted Consolidated EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;
(v) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;
(vi) the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;
(vii) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with the preceding clause
(vi);
(viii) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis;
(ix) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan; and
(x) the Borrower is in Pro Forma Compliance (if the Leverage Covenant is then in
effect).
(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Term Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of


117




--------------------------------------------------------------------------------



such Purchase Offer, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans of any
Class or Classes made by the Borrower pursuant to this Section 2.25, (x) the
Borrower shall pay on the settlement date of each such purchase all accrued and
unpaid interest (except to the extent otherwise set forth in the relevant
offering documents), if any, on the purchased Term Loans of the applicable Class
or Classes up to the settlement date of such purchase and (y) such purchases
(and the payments made by the Borrower and the cancellation of the purchased
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 hereof.
(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.25. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.05 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.
(d) This Section 2.25 shall supersede any provisions in Section 2.18 or 9.06 to
the contrary.
Article III 

Representations and Warranties
On the Closing Date (after giving effect to the Transactions) and the date of
each Credit Event (after the Closing Date), as provided in Section 4.02, the
Borrower represents and warrants to the Lenders that:
Section 3.01  Organization; Powers. The Borrower and each of the Subsidiaries
which is a Loan Party or a Material Subsidiary (a) is a partnership, limited
liability company, corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to the Borrower), clause (b) (other than with respect to the
Borrower), and clause (c), where the failure so to be or have, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument


118




--------------------------------------------------------------------------------



contemplated thereby to which it is or will be a party and, in the case of the
Borrower, to borrow and otherwise obtain credit hereunder.
Section 3.02  Authorization. The execution, delivery and performance by the
Borrower and each of the Guarantors of each of the Loan Documents to which it is
a party and the borrowings and other extensions of credit hereunder (a) have
been duly authorized by all corporate, stockholder, partnership, limited
liability company or other organizational action required to be obtained by the
Borrower and such Guarantors and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation applicable to the Borrower or any such
Guarantor, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or any such Guarantor
is a party or by which any of them or any of their property is or may be bound,
(ii) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.
Section 3.03  Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower and each Guarantor that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against the Borrower and each such Guarantor in accordance with its
terms, subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, and (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.
Section 3.04  Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c)  such as have been made or obtained and are in full
force and effect, (d) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other


119




--------------------------------------------------------------------------------



actions listed on Schedule 3.04 and any other filings or registrations required
to perfect Liens created by the Security Documents.
Section 3.05  Financial Statements. The audited consolidated balance sheets and
the statements of income, stockholders’ equity, and cash flow for the Borrower
and its consolidated subsidiaries as of and for each fiscal year of the Borrower
in the three-fiscal year period ended on September 30, 2019, in each case,
including the notes thereto, present fairly in all material respects the
consolidated financial position of the Borrower and its consolidated
subsidiaries as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and, except as
set forth on Schedule 3.05, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.
Section 3.06  No Material Adverse Effect. Since December 31, 2018 (for this
purpose, assuming that the Transaction had been consummated before such date),
there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has had or would reasonably be expected to
have a Material Adverse Effect.
Section 3.07  Title to Properties; Possession Under Leases. Each of the Borrower
and the Subsidiaries has valid title in fee simple or equivalent to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties and has valid title to its personal property and assets, in
each case, free and clear of Liens, other than Permitted Liens or Liens arising
by operation of law and except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failures to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.08  Subsidiaries.
(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrower
and, as to each such subsidiary, the percentage of each class of Equity
Interests in such subsidiary owned by the Borrower or by any other subsidiary of
the Borrower.
(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).


120




--------------------------------------------------------------------------------



Section 3.09  Litigation; Compliance with Laws.
(a)  There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Borrower, threatened in writing against the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, except for any action, suit or proceeding
at law or in equity or by, before or on behalf of any Governmental Authority or
in arbitration which has been disclosed in any of the Borrower’s Annual Report
on Form 10-K for the year ended September 30, 2019 or in Schedule 3.09(a).
(b) None of the Borrower, the Subsidiaries or their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or indenture, agreement or instrument
affecting any Real Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 3.10  Federal Reserve Regulations. No part of the proceeds of any Loans
or any Letter of Credit will be used by the Borrower and its Subsidiaries in any
manner that would result in a violation of Regulation T, Regulation U or
Regulation X.
Section 3.11  Investment Company Act. None of the Borrower or any of the other
Loan Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
Section 3.12  Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including for working capital purposes,
for capital expenditures, for the Transactions, for Permitted Business
Acquisitions and, in the case of Letters of Credit, for the back-up or
replacement of existing letters of credit).
Section 3.13  Tax Returns. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (a)
the Borrower and each of the Subsidiaries has filed or caused to be filed all
federal, state, local and non-U.S. Tax returns required to have been filed by it
and each such Tax return is true and correct, (b) the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes due and
payable by it except Taxes for which the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP, and (c) the Borrower and each of the Subsidiaries has made adequate
provision (in accordance with GAAP) for the payment of all Taxes not yet due.


121




--------------------------------------------------------------------------------



Section 3.14  No Material Misstatements.
(a) All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning the Borrower, the Subsidiaries, the Transactions
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Transactions, when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders (and as
of the Closing Date, with respect to Information provided prior thereto) and did
not, taken as a whole, contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made (giving effect
to all supplements and updates provided thereto).
(b) The Projections and other forward looking information prepared by or on
behalf of the Borrower or any of their representatives and that have been made
available to any Lender or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof (it being understood that such Projections and other
forward-looking information are as to future events and are not to be viewed as
facts, such Projections and other forward-looking information are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such Projections or other forward-looking
information may differ significantly from the projected results, and that no
assurance can be given that the projected results will be realized), as of the
date such Projections and information were furnished to the Lenders.
Section 3.15  Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a)  no Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c)  none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.
Section 3.16  Environmental Matters. Except (i) as to matters set forth on
Schedule 3.16 and (ii) as to matters that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) no
written notice, request for information, order, complaint or penalty has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of or liability under
any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (b) each of the Borrower and its Subsidiaries has all
environmental permits, licenses, authorizations and other approvals necessary
for its operations to comply with all Environmental Laws (“Environmental
Permits”) and is, and in the prior eighteen (18) month period has been, in
compliance with the terms of such Environmental Permits and with all other
Environmental


122




--------------------------------------------------------------------------------



Laws, (c) no Hazardous Material is located at, on or under any property
currently or, to the Borrower’s knowledge, formerly owned, operated or leased by
the Borrower or any of its Subsidiaries that would reasonably be expected to
give rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws or Environmental Permits, and no
Hazardous Material has been generated, used, treated, stored, handled, disposed
of or controlled, transported or Released at any location in a manner that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, (d) there are no agreements in which the Borrower or any
of its Subsidiaries has expressly assumed or undertaken responsibility for any
known or reasonably likely liability or obligation of any other person arising
under or relating to Environmental Laws, and (e) there has been no written
environmental assessment or audit conducted (other than customary assessments
not revealing anything that would reasonably be expected to result in a Material
Adverse Effect) by or on behalf of the Borrower or any of the Subsidiaries of
any property currently or, to the Borrower’s knowledge, formerly owned, operated
or leased by the Borrower or any of the Subsidiaries that has not been made
available to the Administrative Agent prior to the Closing Date.
Section 3.17  Security Documents.
(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien (subject to all Permitted Liens) on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other person (except Permitted Liens).
(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to


123




--------------------------------------------------------------------------------



perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
Closing Date).
(c) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.
Section 3.18  Solvency. Immediately after giving effect to the Transactions on
the Closing Date and the making of each Loan on the Closing Date and the
application of the proceeds of such Loans, (i) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of the foregoing, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.
Section 3.19  Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.
Section 3.20  Insurance. Schedule 3.20 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance)


124




--------------------------------------------------------------------------------



maintained by or on behalf of the Borrower or the Subsidiaries as of the Closing
Date. As of such date, such insurance is in full force and effect.
Section 3.21  Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property reasonably necessary in the
operation of their respective businesses, (b) to the knowledge of the Borrower,
the Borrower and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property of any person, and
(c) (i) no claim or litigation regarding any of the Intellectual Property owned
by the Borrower and its Subsidiaries is pending or, to the knowledge of the
Borrower, threatened and (ii) to the knowledge of the Borrower, no claim or
litigation regarding any other Intellectual Property described in the foregoing
clauses (a) and (b) is pending or threatened.
Section 3.22  USA PATRIOT Act. Except as would not reasonably be expected to
have a Material Adverse Effect, the Borrower and each of its Subsidiaries is in
compliance with the USA PATRIOT Act.
Section 3.23  Anti-Corruption Laws and Sanctions. None of (a) the Borrower or
any Subsidiary or (b) to the knowledge of the Borrower, any director or officer
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the Facilities, is a Sanctioned Person. No proceeds of the
Loans have been or shall be used by the Borrower or any of its Subsidiaries
directly or, to the knowledge of the Borrower, indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws or (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Person
described in clause (a) of the definition of Sanctioned Person or, to the
knowledge of the Borrower, any Person described in clause (b) or (c) of the
definition of Sanctioned Person, or in any Sanctioned Country, to the extent
such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, the United Kingdom
or in a European Union member state.
Article IV 

Conditions of Lending
Section 4.01  Closing Date. The effectiveness of the Commitments hereunder and
the obligations of the Revolving Facility Lenders and each Issuing Bank with
respect to each Credit Event on the Closing Date are subject only to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:
(a) The Effective Date shall have occurred.
(b) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 in respect of any Loans to be made on the Closing Date and, in
the case of any Letter of Credit to be issued on the Closing Date, the
applicable Issuing Bank and


125




--------------------------------------------------------------------------------



the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(c) To the extent required to be satisfied on the Closing Date, the Collateral
and Guarantee Requirement shall be satisfied (or waived in accordance with
Section 9.08) as of the Closing Date.
(d) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower stating that the representations and warranties of the
Borrowers and each other Loan Party contained in Article III or any other Loan
Document are true and correct in all material respects as of the Closing Date
(after giving effect to the Transactions) as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower confirming the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.
(f) The Administrative Agent shall have received, on behalf of itself, the
Revolving Facility Lenders and each Issuing Bank, a written opinion of (i)
Wachtell, Lipton, Rosen & Katz, as special New York counsel for the Loan
Parties, (ii) Stinson LLP, as Missouri counsel for the Loan Parties, (iii)
Berger Harris LLP, as Delaware counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
customary matters relating to the Loan Documents as the Administrative Agent
shall reasonably request.
(g) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:
(i) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,
(ii) that attached thereto is a true and complete copy of a certificate as to
the good standing of such Loan Party (to the extent that such concept exists in
such


126




--------------------------------------------------------------------------------



jurisdiction) as of a recent date from such Secretary of State (or other similar
official or Governmental Authority),
(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in the following clause (iv),
(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member), authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date, and
(v) as to the incumbency and specimen signature of each officer or authorized
signatory executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party.
(h) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), Tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search.
(i) The Borrower shall have delivered to the Administrative Agent Schedules
2.05(a), 3.04, 3.05, 3.08(a), 3.08(b), 3.09(a), 3.16, 3.20, 3.21, 5.14, 6.01,
6.02(a), 6.04 and 6.07 to this Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent (which, for the avoidance of
doubt, shall become applicable and effective as of the Closing Date; it being
understood that all drafts of any such schedules that were delivered to the
Administrative Agent on or prior to the Effective Date are satisfactory to the
Administrative Agent).
(j) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income and cash flows of the Borrower
for its most recent three fiscal years ended at least 60 days prior to the
Closing Date and (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Borrower for each of its fiscal
quarters ended after the close of its most recent fiscal year and at least 40
days prior to the Closing Date (but excluding the fourth quarter of any fiscal
year). The Administrative Agent acknowledges that (x) it has received each of
the financial statements in the foregoing clauses (i) and (ii) for each fiscal
year and fiscal quarter of the Borrower ended on or prior to December 31, 2019,
and (y) the Borrower’s filing of any required audited financial statements on
Form 10-K or required unaudited financial statements on Form 10-Q, in


127




--------------------------------------------------------------------------------



each case, will satisfy the requirements with respect to the Borrower under
clauses (i) or (ii), as applicable, of this Section 4.01(j).
(k) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, (i) all documentation and other information
required with respect to the Loan Parties by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and (ii) if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification with respect to the Borrower,
in each case, to the extent requested in writing at least 10 business days prior
to the Closing Date.
(l) [reserved].
(m) Prior to, or substantially concurrently with, the the Closing Date, the
Closing Date Refinancing shall have been consummated.
(n) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least two (2)
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder, under the Engagement Letter or
under any Loan Document on or prior to the Closing Date.
Section 4.02  Subsequent Credit Events. Each Credit Event after the Closing Date
is subject to the satisfaction (or waiver in accordance with Section 9.08) of
the following conditions precedent on the date of such Credit Event:
(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
(b) Except as set forth in Section 2.21(c), with respect to Incremental Term
Loans used to finance a Permitted Business Acquisition, the representations and
warranties of the Borrowers and each other Loan Party contained in Article III
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(c) Except as set forth in Section 2.21(c), with respect to Incremental Term
Loans used to finance a Permitted Business Acquisition, at the time of and
immediately after


128




--------------------------------------------------------------------------------



such Credit Event (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.
Section 4.03  Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent or the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by this Agreement shall have received written notice from such
Lender prior to the Closing Date, specifying its objection thereto in reasonable
detail. The Administrative Agent shall promptly notify the Lenders and the
Borrower in writing of the occurrence of the Closing Date and such notification
shall be conclusive and binding.
Section 4.04  Effective Date. The effectiveness of this Agreement is subject
only to the satisfaction (or waiver in accordance with Section 9.08) of the
following condition: The Administrative Agent shall have received from each of
the Borrower, the Issuing Bank and the Lenders a counterpart of this Agreement
signed on behalf of such party.
Article V 

Affirmative Covenants
The Borrower covenants and agrees with each Lender that from and after the
Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:
Section 5.01  Existence; Business and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, (ii) as otherwise permitted under Section 6.05, and
(iii) for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary in such liquidation or dissolution;
provided, that (x) Guarantors may not be liquidated into Subsidiaries that are
not Loan Parties, and (y) Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).
(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto used in the conduct of its business, and (ii) at all
times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be


129




--------------------------------------------------------------------------------



made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).
Section 5.02  Insurance.
(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, and within thirty (30) days after the Closing Date (or such later
date as the Collateral Agent may agree in its reasonable discretion), cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies with respect to tangible personal property and assets constituting
Collateral located in the United States of America and as an additional insured
on all general liability policies. Notwithstanding the foregoing, the Borrower
and the Subsidiaries may (i) maintain all such insurance with any combination of
primary and excess insurance, (ii) maintain any or all such insurance pursuant
to master or so-called “blanket policies” insuring any or all Collateral and/or
Real Property and/or other personal property which does not constitute
Collateral (and in such event the co-payee endorsement shall be limited or
otherwise modified accordingly), and/or self-insure with respect to such risks
with respect to which companies of established reputation engaged in the same
general line of business in the same general area usually self-insure.
(b) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of its Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees;
(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrower and the Subsidiaries or the
protection of their properties; and


130




--------------------------------------------------------------------------------



(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date and the certificates listing the Collateral
Agent as a co-loss payee or additional insured, as the case may be, satisfy the
requirements of this Section 5.02.
Section 5.03  Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges imposed on it, before the same shall become
delinquent or in default, except where (i) the Borrower or a Subsidiary thereof
has set aside on its books adequate reserves therefor in accordance with GAAP or
(ii) the failure to make payment would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
Section 5.04  Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
(a) within 90 days after the end of each fiscal year (commencing with the first
fiscal year ending after the Closing Date), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the consolidated results of their operations during such year
and setting forth in comparative form the corresponding figures for the prior
fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be accompanied by customary
management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any Material Subsidiary as a going concern,
other than solely with respect to, or resulting solely from, an upcoming
maturity date under any series of Indebtedness incurred under or permitted by
this Agreement occurring within one year from the time such opinion is
delivered) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
annual reports on Form 10‑K of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein and are delivered within the
time period specified above);
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the first fiscal quarter ending after the
Closing Date), a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a


131




--------------------------------------------------------------------------------



Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein and are delivered
within the time period specified above);
(c) (x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) commencing with the end of the first full fiscal quarter after the Closing
Date, setting forth computations in reasonable detail satisfactory to the
Administrative Agent calculating the First Lien Secured Net Leverage Ratio and
demonstrating compliance with the Financial Covenant (if applicable) and (iii)
setting forth the calculation and uses of the Available Amount for the fiscal
period then ended if the Borrower shall have used the Available Amount for any
purpose during such fiscal period and (y) concurrently with any delivery of
financial statements under clause (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or the website of the SEC;
(e) within 90 days after the beginning of each fiscal year commencing with the
first fiscal year ending after the Closing Date, a consolidated annual budget
for such fiscal year consisting of a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower to the effect that the
Budget is based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof;
(f) concurrently with the delivery of financial statements under clause (a)
above, an updated Perfection Certificate reflecting all changes since the date
of the information


132




--------------------------------------------------------------------------------



most recently received pursuant to this clause (f) or Section 5.10(c) (or a
certificate of a Responsible Officer certifying as to the absence of any changes
to the previously delivered update, if applicable); and
(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender).
The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with
Section 9.17 (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
Section 5.05  Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and
(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.
Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
Section 5.06  Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws,


133




--------------------------------------------------------------------------------



which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.
Section 5.07  Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.
Section 5.08  Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.
Section 5.09  Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws, and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10  Further Assurances; Additional Security.


(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Collateral
Agent may reasonably request (including those required by applicable law), to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
(a) If any asset is acquired by the Borrower or any Guarantor after the Closing
Date or owned by an entity at the time it becomes a Guarantor (in each case
other than (x) assets constituting Collateral under a Security Document that
automatically become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property, the Borrower
or such Guarantor, as applicable, will (i) notify the Collateral Agent of such
acquisition or ownership and (ii) cause such asset to be subjected to a Lien
(subject to any Permitted Liens) securing the Obligations by, and take, and
cause the


134




--------------------------------------------------------------------------------



Guarantors to take, such actions as shall be reasonably requested by the
Collateral Agent to cause the Collateral and Guarantee Requirement to be
satisfied with respect to such asset, including actions described in clause
(a) of this Section 5.10, all at the expense of the Loan Parties, subject to the
last three paragraphs of this Section 5.10.
(b) If any additional direct or indirect Subsidiary is formed (including by a
Delaware LLC Division), acquired or ceases to constitute an Excluded Subsidiary
following the Closing Date and such Subsidiary is (1) a Wholly Owned Domestic
Subsidiary that is not an Excluded Subsidiary or (2) any other Domestic
Subsidiary that may be designated by the Borrower in its sole discretion, within
twenty (20) days after the date such Subsidiary is formed (including by a
Delaware LLC Division) or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, notify the Collateral Agent thereof and, within
thirty (30) days after the date such Subsidiary is formed (including by a
Delaware LLC Division) or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, cause such Subsidiary to become a Guarantor and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to the last
three paragraphs of this Section 5.10. Notwithstanding anything to the contrary
herein, in no circumstance shall an Excluded Subsidiary become a Guarantor
unless designated as a Guarantor by the Borrower in its sole discretion.
(c) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number (to the extent relevant in the applicable jurisdiction of
organization) and (D) in any Loan Party’s jurisdiction of organization;
provided, that the Borrower shall not effect or permit any such change unless
all filings have been made, or will have been made within 10 days following such
change (or such longer period as the Collateral Agent may agree in its sole
discretion), under the Uniform Commercial Code (or its equivalent in any
applicable jurisdiction) that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.
(d) If any additional Foreign Subsidiary is formed or acquired after the Closing
Date (with any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a “first tier” Foreign Subsidiary of a
Loan Party, within thirty (30) days after the date such Foreign Subsidiary is
formed or acquired (or such longer period as the Collateral Agent may agree in
its reasonable discretion), notify the Collateral Agent thereof and, within
sixty (60) days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Collateral Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to the last three paragraphs of this Section 5.10.


135




--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) all Real Property; (ii) motor vehicles and other
assets subject to certificates of title; (iii) letter of credit rights (other
than to the extent that a security interest therein can be perfected by the
filing of a financing statement under the Uniform Commercial Code); (iv)
commercial tort claims (as defined in the Uniform Commercial Code) with a value
of less than $15.0 million; (v) [reserved]; (vi) leases, licenses, permits and
other agreements to the extent, and so long as, the pledge thereof as Collateral
would violate the terms thereof or create a right of termination in favor of any
other party thereto (other than the Borrower or a Guarantor), but only to the
extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Uniform Commercial Code,
the Bankruptcy Code or other Requirement of Law; (vii) other assets to the
extent the pledge thereof or the security interest therein is prohibited by
applicable law, rule or regulation (only to the extent such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code, Bankruptcy Code or any other Requirement of Law) or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received); (viii) those assets as to which the
Administrative Agent and the Borrower shall reasonably agree that the costs or
other adverse consequences (including, without limitations, Tax consequences) of
obtaining such security interest or perfection thereof are excessive in relation
to the value of the security to be afforded thereby; (ix) “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent that the grant of a security
interest therein would impair the validity or enforceability of, or render void
or voidable or result in the cancellation of the applicable grantor’s right,
title or interest therein or in any trademark issued as a result of such
application under applicable law; (x) receivable and related assets sold
pursuant to any Qualified Receivables Facility in compliance with Section
6.02(z); (xi) any governmental licenses, permits or state or local franchises,
charters and authorizations, to the extent Liens and security interests therein
are prohibited or restricted thereby, but only to the extent, and for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code; (xii) for so long as any of
the 2021 Senior Notes or 2022 Senior Notes are outstanding: (1) any Principal
Property (as defined in either or both of (a) the First Supplemental Indenture,
dated as of May 19, 2011 (the “First Supplemental Indenture”), to the Indenture,
dated as of May 19, 2011 (the “Base Indenture”), by and among the Borrower, each
of the guarantors party thereto and The Bank of New York Mellon Trust Company,
N.A., as trustee, and (b) the Second Supplemental Indenture, dated as of May 24,
2012 (the “Second Supplemental Indenture” and, together with the First
Supplemental Indenture, the “Supplemental Indentures”), to the Base Indenture,
by and among the Borrower, each of the guarantors party thereto, and the
Trustee), (2) any shares of stock or indebtedness for borrowed money of any
Restricted Subsidiary (as defined in either or both Supplemental Indenture) and
(3) any other assets or property to the extent, in the case of this clause (3),
that the existence of Liens on such assets or property in favor of the
Collateral Agent, Lenders or other holders of Secured Obligations as security
for any of the Obligations would result in the breach of, or require the equal
and ratable securing of, all or any portion of the Indebtedness or other


136




--------------------------------------------------------------------------------



obligations outstanding in respect of the 2021 Senior Notes or the 2022 Senior
Notes and (xiii) Excluded Securities; provided, that the Borrower may in its
sole discretion elect to exclude any property from the definition of “Excluded
Property.”
In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e), or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless and Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
with respect to particular assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection or obtaining of such items cannot reasonably be accomplished
without undue effort or expense or is otherwise impracticable by the time or
times at and/or in the form or manner in which it would otherwise be required by
this Agreement or the other Loan Documents and (B) Liens required to be granted
from time to time pursuant to, or any other requirements of, the Collateral and
Guarantee Requirement and the Security Documents shall be subject to exceptions
and limitations set forth in the Security Documents.
Section 5.11  Rating. Use commercially reasonable efforts to obtain and to
maintain public corporate credit ratings and corporate family ratings from
Moody’s and S&P in respect of the Borrower; provided, however, in each case,
that the Borrower and its subsidiaries shall not be required to obtain or
maintain any specific rating.
Section 5.12  Restricted and Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary or redesignate any Unrestricted Subsidiary as a
Subsidiary only in accordance with the definition of “Unrestricted Subsidiary”
contained herein.
Section 5.13  Anti-Corruption Laws and Sanctions. Implement and maintain in
effect policies and procedures designed to ensure compliance by such Loan Party,
its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.
Section 5.14  Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.14 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion).
Article VI 



137




--------------------------------------------------------------------------------



Negative Covenants
The Borrower covenants and agrees with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders (or, in the case of
Section 6.11, the Required Revolving Facility Lenders voting as a single Class)
shall otherwise consent in writing, the Borrower will not, and will not permit
any of the Subsidiaries to:
Section 6.01  Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a) Indebtedness (other than as described in Section 6.01(b) below) existing or
committed on the Closing Date (provided, that any such Indebtedness (x) that is
owed to any person other than the Borrower and one or more of its Subsidiaries,
in an aggregate amount in excess of $5.0 million shall be set forth in Part A of
Schedule 6.01 and (y) owing to the Borrower or one or more of its Subsidiaries
in excess of $5.0 million shall be set forth on Part B of Schedule 6.01) and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, that any Indebtedness outstanding pursuant to this clause (a) which is
owed by a Loan Party to any Subsidiary that is not a Loan Party shall be
subordinated in right of payment to the same extent required pursuant to Section
6.01(e);
(b) Indebtedness created hereunder (including pursuant to Section 2.21, Section
2.22 and Section 2.23) and under the other Loan Documents and any Refinancing
Notes incurred to Refinance such Indebtedness;
(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;
(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;
(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that Indebtedness owed by any Loan
Party to any Subsidiary that is not a Guarantor incurred pursuant to this
Section 6.01(e) shall be subordinated in right of payment to the Loan
Obligations under this Agreement on terms reasonably satisfactory to the
Administrative Agent;
(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;


138




--------------------------------------------------------------------------------



(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;
(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise assumed by any Loan Party in connection with the
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), where such acquisition, merger, amalgamation or consolidation is
not prohibited by this Agreement; provided, that (x) Indebtedness incurred
pursuant to this subclause (h)(i) shall be in existence prior to the respective
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition) and shall not have been created in contemplation thereof or in
connection therewith, and (y) after giving effect to the incurrence of such
Indebtedness , either (A) the Borrower is in Pro Forma Compliance (whether or
not the Leverage Covenant is then in effect) or (B) the Total Net Leverage Ratio
shall not be greater than the Total Net Leverage Ratio in effect immediately
prior thereto, in each case calculated on a Pro Forma Basis for the then most
recently ended Test Period; and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;
(i) (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 360
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(i), would not exceed the greater of $150.0 million and 37.5% of
Adjusted Consolidated EBITDA on Pro Forma Basis for the most recently ended Test
Period when incurred, created or assumed, and (y) any Permitted Refinancing
Indebtedness in respect thereof;
(j) (x) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Permitted Sale Lease-Back
Transaction, and (y) any Permitted Refinancing Indebtedness in respect thereof;
(k) (x) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(k), would not exceed the greater of $250.0 million and 60.0% of
Adjusted Consolidated EBITDA on a Pro Forma Basis for the most recently ended
Test Period when incurred, created or assumed and (y) any Permitted Refinancing
Indebtedness in respect thereof;
(l) [reserved];


139




--------------------------------------------------------------------------------



(m) Guarantees (i) by the Borrower or any Guarantor of any Indebtedness of the
Borrower or any Guarantor permitted to be incurred under this Agreement, (ii) by
the Borrower or any Guarantor of Indebtedness otherwise permitted hereunder of
any Subsidiary that is not a Guarantor to the extent such Guarantees are
permitted by Section 6.04), (iii) by any Subsidiary that is not a Guarantor of
Indebtedness of another Subsidiary that is not a Guarantor, and (iv) by the
Borrower or any Guarantor of Indebtedness of Subsidiaries that are not
Guarantors incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(q) and to the extent such Guarantees are
permitted by Section 6.04); provided, that Guarantees by the Borrower or any
Guarantor under this Section 6.01(m) of any other Indebtedness of a person that
is subordinated in right of payment to other Indebtedness of such person shall
be expressly subordinated in right of payment to the Loan Obligations to at
least the same extent as such underlying Indebtedness is subordinated in right
of payment;
(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;
(p) (i)  Permitted Debt, so long as immediately after giving effect to the
incurrence of such Permitted Debt and the use of proceeds thereof (A) the
Borrower is in Pro Forma Compliance (whether or not the Leverage Covenant is
then in effect) and (B) no Event of Default shall have occurred and be
continuing or shall result therefrom, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;
(q) (x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(q), would not exceed the greater of $230.0 million and 57.5%
of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most recently ended
Test Period attributable to the assets of such Subsidiaries that are not
Guarantors when incurred, created or assumed and (y) any Permitted Refinancing
Indebtedness in respect thereof;
(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;


140




--------------------------------------------------------------------------------



(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower or any Subsidiary incurred in the
ordinary course of business;
(t) (x) Indebtedness in connection with Qualified Receivables Facilities in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $200.0 million
and 50.0% of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most
recently ended Test Period when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;
(u) obligations in respect of Cash Management Agreements; provided, that the
aggregate principal amount of such obligations in respect of clause (z) of the
definition of “Cash Management Agreement” shall not exceed $500.0 million;
(v) Permitted Debt that is either (A) unsecured or (B) secured by Other First
Liens or Junior Liens on the Collateral (i) in an aggregate principal amount
outstanding not to exceed at the time of incurrence the Incremental Amount
available at such time; provided, that any such Permitted Debt shall count as a
usage of the Incremental Amount for purposes of Section 2.21, and (ii) Permitted
Refinancing Indebtedness in respect of any Indebtedness theretofore outstanding
pursuant to this clause (v);
(w) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures or Unrestricted Subsidiaries in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(w), would not exceed the greater of $150.0 million and 37.5%
of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most recently ended
Test Period when incurred, created or assumed;
(x) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 6.06;
(y) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(z) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and the Subsidiaries; and


141




--------------------------------------------------------------------------------



(aa) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business.
For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (aa)
but may be permitted in part under any relevant combination thereof (and subject
to compliance, where relevant, with Section 6.02), (B) in the event that an item
of Indebtedness (or any portion thereof) meets the criteria of one or more of
the categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (aa), the Borrower may, in its sole discretion,
classify or reclassify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this Section
6.01 and (C) Section 1.07 shall apply. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.
Section 6.02  Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and, to the extent securing Indebtedness in an aggregate
principal amount in excess of $5.0 million, set forth on Schedule 6.02(a) and
any modifications, replacements, renewals or extensions thereof; provided, that
such Liens shall secure only those obligations that they secure on the Closing
Date (and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof;
(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements; provided, that the aggregate principal
amount of


142




--------------------------------------------------------------------------------



such obligations in respect of clause (z) of the definition of “Cash Management
Agreement” shall not exceed $500.0 million);
(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than accessions thereto and
proceeds thereof so acquired or any after-acquired property of such person
becoming a Subsidiary (but not of the Borrower or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof));
(d) Liens for Taxes (i) not yet delinquent by more than 30 days or (ii) that are
being contested in good faith by appropriate proceedings and with respect to
which the Borrower or any of its Subsidiaries has set aside on its books
adequate reserves in accordance with GAAP;
(e) Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;
(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof),
in each case to the extent such deposits and other Liens are incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;


143




--------------------------------------------------------------------------------



(h) zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;
(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);
(j) Liens arising out of any Permitted Sale Lease-Back Transaction, so long as
such Liens attach only to the property sold and being leased in such transaction
and any accessions and additions thereto or proceeds and products thereof and
related property;
(k) non-consensual Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);
(l) any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by the Borrower or any Subsidiary in the ordinary course of
business, and all Liens suffered or created by any such ground lessor or any
other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;
(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;


144




--------------------------------------------------------------------------------



(n) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;
(o) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar obligations permitted under Section 6.01(f) or (o)
and incurred in the ordinary course of business or consistent with past practice
or industry practices and not supporting obligations in respect of Indebtedness
for borrowed money;
(p) leases or subleases, and licenses or sublicenses (including with respect to
any fixtures, furnishings, equipment, vehicles or other personal property, or
Intellectual Property), granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(r) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party not
prohibited by Section 6.01;
(t) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;
(u) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(v) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;
(w) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;


145




--------------------------------------------------------------------------------



(x) Liens (i) on Equity Interests in joint ventures (A) securing obligations of
such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests in Unrestricted Subsidiaries;
(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(z) Liens in respect of (I) Qualified Receivables Facilities entered into in
reliance on Section 6.01(t) that extend only to Permitted Receivables Facility
Assets, Permitted Receivables Related Assets or the Equity Interests of any
Receivables Entity and (II) arrangements relating to factoring of accounts
receivable in the ordinary course of business of the Company or any of its
Subsidiaries that extend to the receivables subject to such arrangements and
other assets that are customarily transferred, sold and/or pledged or in respect
of which security interests are customarily granted in connection with factoring
arrangements of such type and any collections or proceeds of any of the
foregoing (including lock-boxes, deposit accounts, records in respect of such
receivables and collections in respect of such receivables);
(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(bb) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(cc) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;
(dd) Liens on cash or Permitted Investments securing Hedging Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;
(ee) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Borrower or any Subsidiary in the ordinary course
of business; provided, that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit, bank
guarantee or banker’s acceptance to the extent permitted under Section 6.01;
(ff) Subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Borrower or any
Subsidiary;
(gg) [reserved];


146




--------------------------------------------------------------------------------



(hh) Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by
Section 6.01(b) or 6.01(v) and guarantees thereof permitted by Section 6.01(m);
(ii) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;
(jj) with respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder; provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of the Borrower or any of its Subsidiaries; and
(kk) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing (x) obligations in an aggregate outstanding principal amount
that, together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (x), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of (i) $150.0 million and
(ii) 37.5% of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most
recently ended Test Period when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
subclause (x).
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (kk) but may be permitted in part under any combination
thereof, (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(kk), the Borrower may, in its sole discretion, divide, classify or reclassify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses and such Lien securing
such item of Indebtedness (or portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof),
and (C) Section 1.07 shall apply.
Section 6.03  [Reserved].
Section 6.04  Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of


147




--------------------------------------------------------------------------------



another person or (y) assets constituting a business unit, line of business or
division of such person (each of the foregoing, an “Investment”), except:
(a) Investments to effect the Transactions;
(b) 
(i) Investments (x) by the Borrower or any Subsidiary in the Equity Interests of
any Subsidiary as of the Closing Date and, to the extent, individually, in
excess of $75.0 million, set forth on Part A of Schedule 6.04 and (y) by the
Borrower or any Subsidiary consisting of intercompany loans from the Borrower or
any Subsidiary to the Borrower or any Subsidiary as of the Closing Date and, to
the extent, individually, in excess of $75.0 million, set forth on Part B of
Schedule 6.04; provided, that
(ii) to the extent (x) any intercompany loan permitted by the foregoing clause
(i) that is owing by a non-Guarantor Subsidiary to the Borrower or any Guarantor
(or any additional Investments made by the Borrower or any Guarantor pursuant to
this proviso) is repaid after the Closing Date or (y) the Borrower or any
Guarantor receives, after the Closing Date, any dividend, distribution, interest
payment, return of capital, repayment or other cash amount in respect of any
Investment in the Equity Interests of any non-Guarantor Subsidiary permitted by
the foregoing clause (i) (a “Return of Equity”), the Borrower or any Subsidiary
may make additional Investments in any non-Guarantor Subsidiary in an aggregate
amount up to the amount actually received by the Borrower or any Guarantor after
the Closing Date as payment in respect of such Investments; provided further
that in no event will the aggregate amount of additional Investments made by the
Borrower or any Guarantor in non-Guarantor Subsidiaries pursuant to this clause
(ii) exceed the sum of the original principal amount of the intercompany loans
permitted by the foregoing clause (i) on the Closing Date and the aggregate
amount of Returns of Equity;
(iii) Investments in the Borrower or any Subsidiary; provided that any
Investment by the Borrower or any Guarantor in any Subsidiary that is not a Loan
Party pursuant to this clause (iii) shall not exceed, when taken together with
the aggregate amount for all other outstanding Investments made after the
Closing Date pursuant to this clause (iii), the greater of $175.0 million and
43.75% of Adjusted Consolidated EBITDA on a Pro Forma Basis for the most
recently ended Test Period; and
(iv) Investments by the Borrower or any Guarantor in any Subsidiary that is not
a Loan Party consisting solely of (x) the contribution or other Disposition of
Equity Interests or Indebtedness of any other Subsidiary that is not a Loan
Party held directly by the Borrower or such Guarantor in exchange for
Indebtedness, Equity Interests (or additional share premium or paid in capital
in respect of Equity Interests) or a combination thereof of the Subsidiary to
which such contribution or other Disposition is made or (y) an exchange of
Equity Interests of any other Subsidiary that is not a Loan Party for
Indebtedness of such Subsidiary; provided, that immediately following the


148




--------------------------------------------------------------------------------



consummation of an Investment pursuant to this clause (iv), the Subsidiary whose
Equity Interests or Indebtedness are the subject of such Investment remains a
Subsidiary;
(c) Permitted Investments and Investments that were Permitted Investments when
made;
(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;
(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$15.0 million, (ii) in respect of payroll payments and expenses in the ordinary
course of business and (iii) in connection with such person’s purchase of Equity
Interests of the Borrower;
(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g) Hedging Agreements entered into for non-speculative purposes;
(h) Investments (not in Subsidiaries, which are provided in clause (b) above)
existing on, or contractually committed as of, the Closing Date and set forth on
Part C of Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);
(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(n), (q), (r), (dd) and (jj);
(j) other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of (X)
the greater of $300.0 million and 75.0% of Adjusted Consolidated EBITDA on a Pro
Forma Basis for the most recently ended Test Period when made, plus (Y) so long
as no Default or Event of Default shall have occurred and be continuing, any
portion of the Available Amount on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(Y) in a written notice of a Responsible
Officer thereof, which notice shall set forth calculations in reasonable detail
of the amount of Available Amount immediately prior to such election and the
amount thereof elected to be so applied, and plus (Z) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts)


149




--------------------------------------------------------------------------------



actually received in respect of any such Investment (excluding any returns in
excess of the amount originally invested) pursuant to clause (X); provided, that
if any Investment pursuant to this Section 6.04(j) is made in any person that
was not a Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the provisions thereof) and not in reliance on this
Section 6.04(j);
(k) Investments constituting Permitted Business Acquisitions;
(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(m) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger,
amalgamation or consolidation is permitted under this Section 6.04, (ii) in the
case of any acquisition, merger, amalgamation or consolidation, in accordance
with Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(n) acquisitions by the Borrower of obligations of one or more officers or other
employees of the Borrower or its Subsidiaries in connection with such officer’s
or employee’s acquisition of Equity Interests of the Borrower, so long as no
cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;
(o) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by the Borrower or
any Subsidiary in the ordinary course of business;
(p) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower; provided, that the issuance of such
Equity Interests are not included in any determination of the Available Amount;
(q) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;


150




--------------------------------------------------------------------------------



(r) non-cash Investments made in connection with tax planning and reorganization
activities so long as, after giving effect thereto, the security interest of the
Lenders in the Collateral, taken as a whole, is not materially impaired (as
determined by the Borrower in good faith);
(s) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;
(t) Investments by the Borrower and the Subsidiaries, if the Borrower or any
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided, that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);
(u) Investments consisting of transfers of Permitted Receivables Facility Assets
or arising as a result of Qualified Receivables Facilities;
(v) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other similar arrangements with other
persons;
(w) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business; and
(x) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 3.50:1.00.
For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (x)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (x), the Borrower may, in its sole
discretion, divide, classify or reclassify such Investment (or any portion
thereof) in any manner that complies with this Section 6.04 and will be entitled
to only include the amount and type of such Investment (or any portion thereof)
in one or more (as relevant) of the above clauses (or any portion thereof) and
such Investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Investments described in Schedule 6.04 shall be deemed
outstanding under Section 6.04(b) or Section 6.04(h), as applicable.
Any Investment in any person other than the Borrower or a Guarantor that is
otherwise permitted by this Section 6.04 may be made through intermediate
Investments in Subsidiaries that are not Loan Parties and such intermediate
Investments shall be disregarded for


151




--------------------------------------------------------------------------------



purposes of determining the outstanding amount of Investments pursuant to any
clause set forth above. The amount of any Investment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof valued at the
time of the making thereof, and without giving effect to any subsequent
write-downs or write-offs thereof.
Section 6.05  Mergers, Consolidations, Sales of Assets and Acquisitions. (x)
Merge into, amalgamate with or consolidate with any other person, or permit any
other person to merge into, amalgamate with or consolidate with it, or (y)
Dispose of (in one transaction or in a series of related transactions) all or
any part of its assets (whether now owned or hereafter acquired) having a Fair
Market Value in excess of $20.0 million in a single transaction or a series of
related transactions or (z) purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person, except
that this Section 6.05 shall not prohibit:
(a) (i) the purchase and Disposition of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for Fair Market Value on market terms (as determined in good faith by
the Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the Disposition of Permitted Investments in the
ordinary course of business;
(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, amalgamation or consolidation of any Subsidiary with or into the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, amalgamation or consolidation of any Subsidiary with or into any
Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor and, in the case of each of clauses (i) and (ii), no person
other than the Borrower or a Guarantor receives any consideration (unless
otherwise permitted by Section 6.04), (iii) the merger, amalgamation or
consolidation of any Subsidiary that is not a Guarantor with or into any other
Subsidiary that is not a Guarantor, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary if (x) the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) the same meets the requirements contained in the proviso to Section
5.01(a), (v) any Subsidiary may merge, amalgamate or consolidate with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary (unless
otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))), which
shall be a Loan Party if the merging, amalgamating or consolidating Subsidiary
was a Loan Party and which together with each of its Subsidiaries shall have
complied with any applicable requirements of Section 5.10 or (vi) any Subsidiary
may merge, amalgamate or consolidate with any other person in order to effect an
Asset Sale otherwise permitted pursuant to this Section 6.05;


152




--------------------------------------------------------------------------------



(c) Dispositions to the Borrower or a Subsidiary; provided, that in the case of
any such Disposition by a Loan Party to a Subsidiary that is not a Loan Party
pursuant to this clause (c), the amount by which the Fair Market Value of the
assets so Disposed of exceeds the consideration received by such Loan Party
shall be deemed to be an Investment subject to Section 6.04.
(d) Dispositions of any property subject to a Permitted Sale Lease-Back
Transaction;
(e) (i) Investments permitted by Section 6.04 (other than Section 6.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 6.06 and (ii) the
Transactions to the extent otherwise prohibited by this Section 6.05;
(f) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);
(g) other Dispositions of assets; provided, that (i) any such Dispositions shall
comply with the final sentence of this Section 6.05 and (ii) the Borrower may
not dispose of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole pursuant to this clause (g) unless the surviving
entity is an entity organized or existing under the laws of the United States or
any state thereof or the District of Columbia and expressly assumes all
obligations of the Borrower under the Loan Documents;
(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;
(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;
(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer economically practicable to maintain
or useful or necessary in the operation of the business of the Borrower or any
of the Subsidiaries;
(k) [reserved];
(l) the purchase and Disposition (including by capital contribution) of
Permitted Receivables Facility Assets including pursuant to Qualified
Receivables Facilities;
(m) factoring of accounts receivable in the ordinary course of business in an
amount not to exceed $250.0 million of unpaid receivables outstanding under any
one or more


153




--------------------------------------------------------------------------------



factoring arrangements of the Company and its Subsidiaries in the aggregate
outstanding at any time;
(n) any exchange or swap of assets (other than cash and Permitted Investments)
for other assets (other than cash and Permitted Investments) of comparable or
greater value or usefulness to the business of the Borrower and the Subsidiaries
as a whole, determined in good faith by the management of the Borrower;
provided, that the Fair Market Value of any such exchanges or swaps shall not,
in the aggregate, exceed $75.0 million in any fiscal year; and
(o) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower, provided that (A) the Borrower shall be the surviving
entity or (B) if the surviving entity is not the Borrower (such other person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (2) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Guarantee Agreement, as applicable, confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to any applicable
Security Document affirmed that its obligations thereunder shall apply to its
guarantee as reaffirmed pursuant to clause (3) and (5) the Successor Borrower
shall have delivered to the Administrative Agent (x) a certificate of a
Responsible Officer stating that such merger, amalgamation or consolidation does
not violate this Agreement or any other Loan Document and (y) if requested by
the Administrative Agent, an opinion of counsel to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document and covering such other matters as are contemplated by the Collateral
and Guarantee Requirement to be covered in opinions of counsel (it being
understood that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement).
Notwithstanding anything to the contrary contained in this Section 6.05, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value of less than $40.0 million; provided,
further, that for purposes of this clause (ii), each of the following shall be
deemed to be cash: (a) the amount of any liabilities (as shown on the Borrower’s
or such Subsidiary’s most recent balance sheet or in the notes thereto) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the


154




--------------------------------------------------------------------------------



Borrower or such Subsidiary into cash within 180 days after receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Disposition or any
series of related Dispositions, having an aggregate Fair Market Value not to
exceed, in the aggregate, the greater of (i) $25.0 million and 6.25% of Adjusted
Consolidated EBITDA on a Pro Forma Basis for the most recently ended Test Period
when received (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).
Section 6.06  Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions), (ii) directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:
(a) Restricted Payments may be made to the Borrower or any Subsidiary (provided,
that Restricted Payments made by a non-Wholly Owned Subsidiary to the Borrower
or any Subsidiary that is a direct or indirect parent of such Subsidiary must be
made on a pro rata basis (or more favorable basis from the perspective of the
Borrower or such Subsidiary) based on its ownership interests in such non-Wholly
Owned Subsidiary);
(b) Restricted Payments may be made by the Borrower to purchase or redeem the
Equity Interests of the Borrower (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of the Borrower or any of the Subsidiaries or by any Plan
or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (b) shall not exceed in any fiscal year $30.0
million (plus (x) the amount of net proceeds contributed to the Borrower that
were received by the Borrower during such calendar year from sales of Qualified
Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements; provided, that such proceeds
are not included in any determination of the Available Amount and (y) the amount
of net proceeds of any key-man life insurance policies received during such
calendar year, which, if not used in any year, may be carried forward to any
subsequent calendar year); and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of the Borrower or its Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 6.06;


155




--------------------------------------------------------------------------------



(c) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise or settlement of stock options or other Equity Interests if such
Equity Interests represent a portion of the exercise price of or withholding
obligation with respect to such options or other Equity Interests;
(d) so long as, at the time any such Restricted Payment is made and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and is continuing and (y) the Borrower would be in Pro Forma Compliance
(whether or not the Leverage Covenant is in effect), Restricted Payments may be
made in an aggregate amount equal to a portion of the Available Amount on the
date of such election that the Borrower elects to apply to this Section 6.06(d),
which such election shall be set forth in a written notice of a Responsible
Officer of the Borrower, which notice shall set forth calculations in reasonable
detail of the Available Amount immediately prior to such election and the amount
thereof elected to be so applied;
(e) [reserved];
(f) Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;
(g) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of (i) $175.0 million and (ii) 43.75% of Adjusted Consolidated
EBITDA on a Pro Forma Basis for the most recently ended Test Period when made;
and
(h) additional Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 3.25:1.00.
Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).
Section 6.07  Transactions with Affiliates.
(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than the Borrower, the Subsidiaries or any person that
becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$15.0 million unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms that are substantially no less favorable
to the


156




--------------------------------------------------------------------------------



Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of the Borrower or such Subsidiary in good
faith.
(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower,
(ii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iii) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Borrower and the
Subsidiaries in the ordinary course of business,
(iv) the Transactions (including the payment of all fees, expenses, bonuses and
awards relating thereto) and any transactions pursuant to the Loan Documents and
transactions, agreements and arrangements in existence on the Closing Date and,
to the extent involving aggregate consideration in excess of $25.0 million, set
forth on Schedule 6.07 or any amendment thereto or replacement thereof or
similar arrangement to the extent such amendment, replacement or arrangement is
not adverse to the Lenders when taken as a whole in any material respect (as
determined by the Borrower in good faith),
(v) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
(vi) Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04,
(vii) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,
(viii) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from


157




--------------------------------------------------------------------------------



an accounting, appraisal or investment banking firm, in each case of nationally
recognized standing that is in the good faith determination of the Borrower
qualified to render such letter, which letter states that (i) such transaction
is on terms that are substantially no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view,
(ix) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,
(x) transactions pursuant to any Qualified Receivables Facility,
(xi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower; provided,
however, that (A) such director abstains from voting as a director of the
Borrower on any matter involving such other person and (B) such person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity,
(xii) transactions permitted by, and complying with, the provisions of Section
6.05 (other than Section 6.05(m)),
(xiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated Tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein,
(xiv) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement, and
(xv) transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business that are
fair to the Borrower or the Subsidiaries.
Section 6.08  Business of the Borrower and the Subsidiaries; Etc.
Notwithstanding any other provisions hereof, engage at any time in any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business, and in the case of a Receivables Entity, Qualified
Receivables Facilities and related activities.
Section 6.09  Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit the Borrower or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary


158




--------------------------------------------------------------------------------



or (B) the granting of Liens by the Borrower or any Guarantor pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:
(a) restrictions imposed by applicable law;
(b) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 or
contained in any Indebtedness outstanding pursuant to Section 6.01(z), or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Borrower);
(c) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(d) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(e) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;
(f) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by the Borrower);
(g) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;
(h) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(i) customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;
(j) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(k) Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;


159




--------------------------------------------------------------------------------



(l) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;
(m) any agreement in effect at the time a subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(n) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary that is not a Guarantor that apply only to such Subsidiary
and its Subsidiaries that are not Guarantors;
(o) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(p) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;
(q) restrictions contained in any Permitted Receivables Facility Documents with
respect to any Receivables Entity or in any arrangement related to factoring of
receivables by the Company or any of its Subsidiaries;
(r) any encumbrances or restrictions of the type referred to in clause (A) above
imposed by any other instrument or agreement entered into after the Closing Date
that contains encumbrances and restrictions that, as determined by the Borrower
in good faith, will not materially adversely affect the Borrower’s ability to
make payments on the Loans; and
(s) any encumbrances or restrictions of the type referred to in clause (A) or
(B) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred to in clauses
(a) through (r) above; provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the
Borrower, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
as contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
Section 6.10  Fiscal Quarter and/or Fiscal Year. In the case of the Borrower,
permit any change to its fiscal quarter and/or fiscal year; provided, that the
Borrower and its Subsidiaries may change their fiscal quarter- and/or fiscal
year-end one or more times, subject to such adjustments to this Agreement as the
Borrower and Administrative Agent shall reasonably agree are necessary or
appropriate in connection with such change (and the parties hereto hereby


160




--------------------------------------------------------------------------------



authorize the Borrower and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary to give effect to the
foregoing).
Section 6.11  Financial Covenant.  With respect to the Revolving Facility and
(and any Financial Covenant Term A Loans) only,
(a) permit the Total Net Leverage Ratio to exceed 4.00:1.00 as of the end of any
fiscal quarter for which the financial statements and certificates required
pursuant to Section 5.04 have been (or were required to have been) delivered,
beginning with the first full fiscal quarter ended after the Closing Date (the
covenant described in this clause (a), the “Leverage Covenant”); provided, that
the Borrower shall be permitted (at its written election, delivered to the
Administrative Agent) to allow the Total Net Leverage Ratio required under the
Leverage Covenant to be increased to 4.50:1.00 in connection with a Material
Permitted Acquisition for the period beginning on the closing date of such
Material Permitted Acquisition and ending after the last date of the fourth full
fiscal quarter following the closing date of such Material Permitted Acquisition
(such period, a “Holiday Period”) so long as the Borrower and its Subsidiaries
are in compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis
to the relevant transactions (including the assumption, the issuance, incurrence
and permanent repayment of Indebtedness), with a maximum Total Net Leverage
Ratio of 4.50:1.00 on the closing date of such Material Permitted Acquisition
immediately after giving effect to such Material Permitted Acquisition (each
such increase, a “Holiday”); provided further, that (i) the Borrower shall
provide notice in writing to the Administrative Agent of such increase and a
transaction description of such Material Permitted Acquisition (including, the
name of the person or assets being acquired and the purchase price and the Total
Net Leverage Ratio on a Pro Forma Basis for such acquisition), (ii) at the end
of any such Holiday Period, the Total Net Leverage Ratio permitted under the
Leverage Covenant shall revert to 4.00:1.00 (unless the beginning of another
Holiday shall have occurred in respect of another Material Permitted Acquisition
following the start of such Holiday Period) and (iii) the Borrower shall not be
permitted to exercise any additional options for a Holiday, unless and until the
Total Net Leverage Ratio has been equal to or less than a ratio of 4.00:1.00 as
of the last day of at least two consecutive fiscal quarters since the conclusion
of the previous Holiday; or
(b) permit the Interest Coverage Ratio to be less than 3.00:1.00 as of the end
of any fiscal quarter for which the financial statements and certificates
required pursuant to Section 5.04 have been (or were required to have been)
delivered beginning with the first full fiscal quarter ended after the Closing
Date (the covenant described in this clause (b), the “Interest Coverage
Covenant”).
Article VII 

Events of Default
Section 7.01  Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):


161




--------------------------------------------------------------------------------



(a) any representation or warranty made or deemed made by the Borrower or any
Guarantor herein or in any other Loan Document or any certificate or document
delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made; provided, that
the failure of any representation or warranty made or deemed made by any Loan
Party (other than the representations and warranties referred to in
clause (i) of Section 4.01(d)) to be true and correct in any material respect on
the Closing Date will not constitute an Event of Default hereunder;
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;
(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a) (solely
with respect to the Borrower), 5.05(a), 5.08 or 5.13 or in Article VI; provided,
that the failure to observe or perform the Financial Covenant shall not in and
of itself constitute an Event of Default with respect to any Term Facility other
than a Term Facility that includes Financial Covenant Term A Loans unless the
Required Financial Covenant Lenders have accelerated the Revolving Facility
Loans and Financial Covenant Term A Loans then outstanding as a result of such
breach and such declaration has not been rescinded on or before the date on
which the Term Lenders in respect of such Term Loans other than Financial
Covenant Term A Loans declare an Event of Default in connection therewith;
(e) default shall be made in the due observance or performance by the Borrower
or any of the Guarantors of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;
(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that any breach of the Financial Covenant giving rise to an event
described in clause (B) above shall not, by itself, constitute an Event of
Default under any Term Facility other than a Term Facility that includes
Financial Covenant Term A Loansunless the Required Financial Covenant Lenders
have accelerated the Revolving Facility Loans and Financial Covenant Term A
Loans then outstanding as a result of such breach and such declaration has not
been rescinded on or before


162




--------------------------------------------------------------------------------



the date on which the Term Lenders in respect of such Term Loans other than
Financial Covenant Term A Loans declare an Event of Default in connection
therewith; or (ii) the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that subclause (i) of this clause (f) shall not apply to (1) any
secured Indebtedness that becomes due as a result of a disposition, transfer,
condemnation, insured loss or similar event with respect to the property or
assets securing such Indebtedness (2) any customary offer to repurchase
provisions upon an asset sale, (3) customary debt and equity proceeds prepayment
requirements contained in any bridge or other interim credit facility, (4)
Indebtedness of any person assumed in connection with the acquisition of such
person to the extent that such Indebtedness is repaid as required by the terms
thereof as a result of the acquisition of such person or (5) the redemption of
any Indebtedness incurred to finance an acquisition pursuant to any special
mandatory redemption feature that is triggered as a result of the failure of
such acquisition to occur;
(g) there shall have occurred a Change of Control;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or any other Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for the Borrower or any Material Subsidiary or for a substantial part
of the property or assets of the Borrower or any Material Subsidiary or
(iii) the winding-up, liquidation, reorganization, dissolution, compromise,
arrangement or other relief of the Borrower or any Material Subsidiary (except
in a transaction permitted hereunder); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for the Borrower or any Material Subsidiary or for a substantial part
of the property or assets of the Borrower or any Material Subsidiary, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) become unable or fail generally to pay its debts as they become due;
(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $50,000,000, which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action


163




--------------------------------------------------------------------------------



shall be legally taken by a judgment creditor to attach or levy upon assets or
properties of the Borrower or any Material Subsidiary to enforce any such
judgment;
(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans or (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or
(l) (i) any security interest purported to be created by any Security Document
and to extend to assets that constitute a material portion of the Collateral
shall cease to be, or shall be asserted in writing by the Borrower or any other
Loan Party not to be, a valid and perfected security interest (perfected as or
having the priority required by this Agreement or the relevant Security Document
and subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements (so long as such failure does
not result from the breach or non-compliance with the Loan Documents by any Loan
Party), or (ii) a material portion of the Guarantees pursuant to the Loan
Documents by the Guarantors guaranteeing the Obligations, shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by the Borrower or any Guarantor not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement;
(m) (i) any material provision of any Loan Document shall for any reason (other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements)) cease to be a legal,
valid and binding obligation of any party thereto in accordance with its terms
or (ii) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Guarantor not to be a legal, valid and binding obligation of any
party thereto,
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders (or in the case of a termination of


164




--------------------------------------------------------------------------------



the Revolving Facility Commitments pursuant to clause (i) below, the Required
Revolving Facility Lenders or, in the case of a failure to observe or perform
the Financial Covenant, unless the Required Financial Covenant Lenders have
accelerated any Revolving Facility Loans then outstanding as a result of such
breach and such declaration has not been rescinded on or before the date on
which the Term Lenders declare an Event of Default in connection therewith, the
Required Financial Covenant Lenders), shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part (in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) if the Loans have been declared due
and payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(k), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.


Article VIII 

The Agents
Section 8.01  Appointment.
(a) Each Lender (in its capacities as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, including as the Collateral
Agent for such Lender and the other Secured Parties under the Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have


165




--------------------------------------------------------------------------------



any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article VIII (other than the final
paragraph of Section 8.12 hereof) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third-party
beneficiary of any such provisions. It is understood and agreed that the use of
the term “agent” as used herein or in any other Loan Documents (or any similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.
(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or Secured Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including Section 8.07) as though the Collateral
Agent (and any such Subagents) were an “Agent” under the Loan Documents, as if
set forth in full herein with respect thereto.
Section 8.02  Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any such agents,
employees or attorneys-in-fact selected by it with reasonable care. Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent or the Collateral
Agent. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such


166




--------------------------------------------------------------------------------



Agent. If any Subagent, or successor thereto, shall become incapable of acting,
resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent or the Collateral Agent until the
appointment of a new Subagent. No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Subagent that it selects with
reasonable care.
Section 8.03  Exculpatory Provisions. None of the Agents, their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Laws or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Laws and
(c) no Agent shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity. The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent in accordance with Section 8.05. No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any


167




--------------------------------------------------------------------------------



certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans and/or Commitments, or disclosure of confidential
information, to any Disqualified Lender.
Section 8.04  Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event that by its terms must be fulfilled to the satisfaction of a Lender
or any Issuing Bank, each Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless such Agent shall have received notice to
the contrary from such Lender or Issuing Bank prior to such Credit Event. Each
Agent may consult with legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Each Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Agent in
accordance with Section 9.04. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified and exculpated in a manner
satisfactory to it by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders), and such request


168




--------------------------------------------------------------------------------



and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.
Section 8.05  Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 8.06  Non-Reliance on Agents, Arrangers, Co-Documentation Agents and
Other Lenders. Each Lender and Issuing Bank expressly acknowledges that none of
the Agents, any Arranger, any Co-Documentation Agent or any of their respective
Related Parties have made any representations or warranties to it and that no
act by any Agent, any Arranger or any Co-Documentation Agent hereafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by any
Agent, any Arranger or any Co-Documentation Agent to any Lender. Each Lender and
Issuing Bank represents to the Agents that it has, independently and without
reliance upon any Agent, any Arranger, any Co-Documentation Agent or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, operations, property, financial and other
condition and creditworthiness of, the Loan Parties and their affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon any Agent, any Arranger, any Co-Documentation Agent or any other Lender or
any of their respective Related Parties, and based on such documents and
information (which may contain material non-public information within the
meaning of the United States securities laws concerning the Loan Parties and
their Affiliates) as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents or any related agreement or
any document furnished hereunder or thereunder and in deciding whether or the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any


169




--------------------------------------------------------------------------------



affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its Related Parties.
Section 8.07  Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), in the amount of its pro rata
share (based on its aggregate Revolving Facility Credit Exposure and, in the
case of the indemnification of each Agent, outstanding Term Loans and unused
Commitments hereunder; provided, that the aggregate principal amount of L/C
Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Credit Exposure) (determined at the time such indemnity is sought or,
if the respective Obligations have been repaid in full, as determined
immediately prior to such repayment in full), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Issuing Bank under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or Issuing Bank’s gross negligence or willful misconduct. The failure of any
Lender to reimburse any Agent or Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
such Agent or Issuing Bank, as the case may be, as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse such Agent or
such Issuing Bank, as the case may be, for its ratable share of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
such Agent or Issuing Bank, as the case may be, for such other Lender’s ratable
share of such amount. The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.
Section 8.08  Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.
Section 8.09  Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent and Collateral Agent under this Agreement and the
other Loan Documents upon 30 days’ notice to the Lenders and the Borrower. Any
such resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Bank, in which


170




--------------------------------------------------------------------------------



case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit hereunder and (y) shall maintain all of its rights as
Issuing Bank with respect to any Letters of Credit issued by it prior to the
date of such resignation. Upon any such resignation, then the Required Lenders
shall have the right, subject to the reasonable consent of the Borrower (so long
as no Event of Default under Section 7.01(b), (c), (h) or (i) shall have
occurred and be continuing), to appoint a successor which shall be a bank or
other financial institution with an office in the United States, or an Affiliate
of any such bank or other financial institution with an office in the United
States, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent and Collateral Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article VIII and Section 9.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it, its Subagents and
their respective Related Parties while it was Administrative Agent under this
Agreement and the other Loan Documents.
Section 8.10  Arrangers, Etc. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the persons named
on the cover page hereof as Joint Bookrunner, Joint Lead Arranger or
Co-Documentation Agent is named as such for recognition purposes only, and in
its capacity as such shall have no rights, duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document, except
that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Section 9.05 and 9.17 (subject to
the applicable obligations and limitations as set forth therein).
Section 8.11  Security Documents and Collateral Agent. The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in


171




--------------------------------------------------------------------------------



form satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (v) and/or (z) (and in
accordance with the relevant requirements thereof) and (2) any other provision
of Section 6.02 (it being acknowledged and agreed that the Collateral Agent
shall be under no obligation to execute any Intercreditor Agreement pursuant to
this clause (2), and may elect to do so, or not do so, in its sole and absolute
discretion) (any of the foregoing, an “Intercreditor Agreement”). The Lenders
and the other Secured Parties irrevocably agree that (x) the Collateral Agent
may rely exclusively on a certificate of a Responsible Officer of the Borrower
as to whether any such other Liens are permitted hereunder and as to the
respective assets constituting Collateral that secure (and are permitted to
secure) such Indebtedness hereunder and (y) any Intercreditor Agreement entered
into by the Collateral Agent shall be binding on the Secured Parties, and each
Lender and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any
Intercreditor Agreement. Furthermore, the Lenders and the other Secured Parties
hereby authorize the Administrative Agent and the Collateral Agent to release
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document (i) to the holder of any Lien on such
property that is permitted by clauses (c), (i), (j), (v) or (z) of Section 6.02
in each case to the extent the contract or agreement pursuant to which such Lien
is granted prohibits any other Liens on such property or (ii) that is or becomes
Excluded Property; and the Administrative Agent and the Collateral Agent shall
do so upon request of the Borrower; provided, that prior to any such request,
the Borrower shall have in each case delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying (x) that such
Lien is permitted under this Agreement, (y) in the case of a request pursuant to
clause (i) of this sentence, that the contract or agreement pursuant to which
such Lien is granted prohibits any other Lien on such property and (z) in the
case of a request pursuant to clause (ii) of this sentence, that (A) such
property is or has become Excluded Property and (B) if such property has become
Excluded Property as a result of a contractual restriction, such restriction
does not violate Section 6.09.
Section 8.12  Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any proceeding under any Debtor Relief Laws or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby


172




--------------------------------------------------------------------------------



authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender or Issuing Bank in any such proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee set forth in
any Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties, in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent; provided that, notwithstanding the foregoing, the
Lenders may exercise the set-off rights contained in Section 9.06 in the manner
set forth therein, and (b) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Collateral Agent at such sale
or other Disposition.
Section 8.13  Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding Tax ineffective), such Lender
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any applicable Loan Party and without
limiting the obligation of any applicable Loan Party to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including penalties, fines, additions to Tax and interest, together
with


173




--------------------------------------------------------------------------------



all expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses, whether or not such Taxes are correctly or legally
imposed. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 8.13. For purposes of this Section 8.13, the term “Lender”
includes any Issuing Bank.
Section 8.14  Certain ERISA Matters.
(a)  Each Lender (x) represents and warrants, as of the date such person became
a Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


174




--------------------------------------------------------------------------------



(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
Article IX 

Miscellaneous
Section 9.01  Notices; Communications.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i) if to any Loan Party, the Administrative Agent or any Issuing Bank as of the
Closing Date, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and
(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them; provided,
that approval of such procedures may be limited to particular notices or
communications.


175




--------------------------------------------------------------------------------



(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).
(d) Each of the Parent, the Borrower, the Administrative Agent, and each Issuing
Bank may change its address, facsimile, electronic mail address or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile, electronic
mail address or telephone number for notices and other communications hereunder
by notice to the Borrower, the Administrative Agent and each Issuing Bank. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Requirements of Law, including United States Federal and state securities
laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.


176




--------------------------------------------------------------------------------



Section 9.02  Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, the provisions of
Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the occurrence of the
Termination Date or the termination of this Agreement or any other Loan Document
or any provision hereof or thereof.
Section 9.03  Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Bank and each Lender and their respective
permitted successors and assigns.
Section 9.04  Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) other than as permitted by Section 6.05, the
Borrower may not assign or otherwise transfer any of its respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.
(b) (i)  Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (other than any natural person or
Disqualified Lender) (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:
(A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), which consent will be deemed to have been


177




--------------------------------------------------------------------------------



given if the Borrower has not responded within five (5) Business Days after the
delivery of any request for such consent; provided, that no consent of the
Borrower shall be required (x) for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender, an Approved Fund, (y) for an assignment of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender or (z) if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing, for an assignment to any person;
(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan or Revolving
Facility Loan to (x) a Lender, an Affiliate of a Lender, or an Approved Fund, or
(y) the Borrower or an Affiliate of the Borrower made in accordance with Section
2.25; and
(C) the Issuing Bank (such consent, in each case, not to be unreasonably
withheld or delayed); provided, that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii) Assignments (other than pursuant to Section 2.25) shall be subject to the
following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
applicable Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in
the case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000
in excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; provided, further, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
being treated as one assignment), if any;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


178




--------------------------------------------------------------------------------



(C) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance and any form required to be
delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);
(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E) the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 2.25 or (2) a
Disqualified Lender (unless the Borrower has consented to such assignment to
such entity, in which case such entity will not be considered a Disqualified
Lender for the purpose of such assignment).
For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to any person that, at the time of such
assignment or transfer, is a Defaulting Lender. Any assigning Lender shall, in
connection with any potential assignment, provide to the Borrower a copy of its
request (including the name of the prospective assignee) concurrently with its
delivery of the same request to the Administrative Agent irrespective of whether
or not an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing.
(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the


179




--------------------------------------------------------------------------------



assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and
requirements of those Sections, including the requirements of Sections 2.17(d)
and 2.17(f))). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04, in which case such assignment or transfer
shall be null and void).
(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender (with respect to such Lender’s
interest only), at any reasonable time and from time to time upon reasonable
prior notice.
(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this Section
9.04, if applicable, and any written consent to such assignment required by
clause (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Acceptance and promptly record the information contained therein
in the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.05(d) or (e), 2.06(b), 2.18(d) or 8.07, the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this subclause (v).
(c) (i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations in Loans and Commitments to one
or more banks or other entities other than any person that, at the time of such
participation, is (I) a Defaulting Lender, (II) the Borrower or any of its
Subsidiaries or any of their respective Affiliates, (III) a Disqualified Lender
or (IV) a natural person (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations


180




--------------------------------------------------------------------------------



under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
the first proviso to Section 9.08(b) and (2) directly affects such Participant
(but, for the avoidance of doubt, not any waiver of any Default or Event of
Default). Subject to clause (c)(iii) of this Section 9.04, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the limitations and requirements of those Sections and
Section 2.19, including the requirements of Sections 2.17(d) and 2.17(f) (it
being understood that the documentation required under Section 2.17(d) and
2.17(f) shall be delivered solely to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(c), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.


181




--------------------------------------------------------------------------------



(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above; provided, that the Borrower shall not
be obligated to issue a Note to any Lender that is or was a party to the
Existing Credit Agreement and received one or more notes pursuant to such
agreements unless all such notes (or a customary loss affidavit and indemnity in
lieu thereof) has been returned to the Borrower.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state or federal bankruptcy or similar law, for
one year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(g) Each purchase of Term Loans pursuant to Section 2.25 shall, for purposes of
this Agreement, be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
any such purchase, notify the Administrative Agent that the Register should be
updated to record such event as if it were a prepayment of such Loans.
(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all


182




--------------------------------------------------------------------------------



payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, each Issuing Bank or any other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Revolving Facility Percentage; provided, that notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this clause (h), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(i) The Administrative Agent shall have the right to, and the Borrower hereby
expressly authorizes the Administrative Agent to, and the Administrative Agent
shall (A) post the list of Disqualified Institutions provided by the Borrower
and any updates thereto from time to time (collectively, the “DQ List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or (B) provide the DQ List to each Lender requesting the same.
Section 9.05  Expenses; Indemnity.
(a) The Borrower hereby agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent, the Arrangers and their respective Affiliates in connection with the
syndication and distribution (including via the internet or through a service
such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents,
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Collateral Agent and the
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and any other Loan Document, in
connection with the Loans made or the Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
including (but limited in the case of fees, charges and disbursements of counsel
to) the fees, charges and disbursements of a single counsel for the Agents,
Lenders and the Issuing Banks, taken as a whole, and, if necessary, a single
local counsel in each appropriate jurisdiction and (if appropriate) a single
regulatory counsel for all such persons, taken as a whole (and, in the case of
an actual or perceived conflict of interest where such person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm for such affected person).
(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, each Co-Documentation Agent, each Issuing Bank, each


183




--------------------------------------------------------------------------------



Lender, each of their respective Affiliates, successors and assigns, and each of
their respective Related Parties (each such person being called an
“Indemnitee”), against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction and (if appropriate) a single regulatory counsel for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnitee)), incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations hereunder and
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any violation of or liability under Environmental Laws related in any way
to the Borrower or any Subsidiary, (iv) any actual or alleged presence, Release
or threatened Release of or exposure to Hazardous Materials at, under, on, from
or to any property owned, leased or operated by the Borrower or any Subsidiary
or (v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of, or a material breach of obligations under
this Agreement or the other Loan Documents by, such Indemnitee or any of its
Related Parties or (y) arose from any claim, action, suit, inquiry, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, action, suit, inquiry, litigation,
investigation or proceeding against any Agent, Co-Documentation Agent or
Arranger in its capacity as such). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Borrower or any of
its subsidiaries, Affiliates or stockholders or any other person or entity for
any special, indirect, consequential or punitive damages which may be alleged as
a result of the Facilities or the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
occurrence of the Termination Date, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.


184




--------------------------------------------------------------------------------



(c) This Section 9.05 shall not apply to any Taxes other than Taxes that
represent losses, claims, damages, liabilities and expenses resulting from a
non-Tax claim.
(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.
Section 9.06  Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower or any Subsidiary against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender or any Affiliate pursuant
to its setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of set-off, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.
Section 9.07  Applicable Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS


185




--------------------------------------------------------------------------------



AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
Section 9.08  Waivers; Amendment.
(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on the
Borrower or any other Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 or the terms of other Loan
Documents for the benefit of all the Lenders, the Issuing Banks and other
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank, as the case may be) hereunder and under the other Loan
Documents, (c) any Secured Party from exercising setoff rights in accordance
with Section 9.06, or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Bankruptcy Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 7.01 or the terms of other Loan Documents and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
(c) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (w) as provided in Section
2.14, 2.21, 2.22 or 2.23, (x) in the case of this Agreement, pursuant to an
agreement or agreements in


186




--------------------------------------------------------------------------------



writing entered into by the Borrower and the Required Lenders (except that any
waiver, amendment or modification of Section 6.11 or of any defined term (or
component defined term) but only to the extent as used therein (or any Default
or Event of Default or exercise of remedies by the Required Financial Covenant
Lenders in respect or as a result thereof) or of the definition of “Required
Revolving Facility Lenders” or “Required Financial Covenant Lenders” shall
require the Required Revolving Facility Lenders or Required Financial Covenant
Lenders, respectively, voting as a single Class, rather than the Required
Lenders), (y) the consent of the Required Revolving Facility Lenders shall be
required to waive any conditions precedent to drawing under any Revolving
Facility and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each Loan Party party thereto
and the Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:
(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any reimbursement
obligation with respect to any L/C Disbursement, or extend the stated expiration
of any Letter of Credit beyond the applicable Revolving Facility Maturity Date,
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any reimbursement
obligation with respect to any L/C Disbursement or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrower to pay interest or Fees at the
applicable default rate set forth in Section 2.13(c);
(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, with
respect to any such extension or decrease, such consent of such Lender shall be
the only consent required hereunder to make such modification); provided, that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase or extension of the Commitments of
any Lender for purposes of this clause (ii);
(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date, extend or waive any Revolving Facility Maturity
Date or reduce the amount due on any Revolving Facility Maturity Date or extend
any date on which payment of interest (other than interest payable at the
applicable default rate of interest set forth in Section 2.13(c)) on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent


187




--------------------------------------------------------------------------------



of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification);
(iv) amend the provisions of Section 2.18(b) or (c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby;
(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date);
(vi) except as provided in Section 9.18, release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their respective
Guarantees without the prior written consent of each Lender; or
(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Issuing Banks hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent or each Issuing Bank affected
thereby, as applicable. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


188




--------------------------------------------------------------------------------



In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (ii) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (iii) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing and (v) all other terms applicable to
such Replacement Term Loans shall be as agreed between the Borrower and the
Lenders providing such Replacement Term Loans.
(d) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, to include holders of Other First Liens or (to the extent necessary or
advisable under applicable local law) Junior Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt or Indebtedness permitted to be secured by Junior Liens and to give effect
to any Intercreditor Agreement associated therewith, or as required by local law
to give effect to, or protect, any security interest for the benefit of the
Secured Parties in any property or so that the security interests therein comply
with applicable law or this Agreement or in each case to otherwise enhance the
rights or benefits of any Lender under any Loan Document.
(e) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i)  to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (ii) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders and the Required Revolving Facility Lenders, and for
purposes of the relevant provisions of Section 2.18(b).
(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments, Other Revolving
Facility Commitments, Other Term Loans and Other Revolving Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be


189




--------------------------------------------------------------------------------



necessary to establish such Other Term Loan Commitments, Other Revolving
Facility Commitment, Other Term Loans or Other Revolving Loans as a separate
Class or tranche from the existing Term Facility Commitments, Revolving Facility
Commitments, Term Loans or Revolving Facility Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately, (B) [reserved], (C) to integrate
any Other First Lien Debt or (D) to cure any ambiguity, omission, error, defect
or inconsistency.
(g) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.
Section 9.09  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or Issuing Bank in accordance with applicable law, the
rate of interest payable hereunder, together with all Charges payable to such
Lender or such Issuing Bank, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender or such Issuing Bank on
subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 9.10  Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is


190




--------------------------------------------------------------------------------



superseded by this Agreement and the other Loan Documents. Notwithstanding the
foregoing, the Engagement Letter shall survive the execution and delivery of
this Agreement and remain in full force and effect. Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto (and the Indemnitees)
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
Section 9.11  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12  Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.13  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other


191




--------------------------------------------------------------------------------



electronic transmission pursuant to procedures approved by the Administrative
Agent) shall be as effective as delivery of a manually signed original.
Section 9.14  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15  Jurisdiction; Consent to Service of Process.
(a) The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Issuing Bank, any Arranger, any Co-Documentation Agent or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court of the Southern District of
New York sitting in New York County, Borough of Manhattan, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in clause (a) of this Section 9.15. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.
Section 9.16  Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and any Subsidiary or their respective businesses
furnished to it by or on behalf of the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public


192




--------------------------------------------------------------------------------



other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party) and shall not reveal
the same other than to its Related Parties and any numbering, administration or
settlement service providers or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with applicable laws or any legal
process or the requirements of any Governmental Authority purporting to have
jurisdiction over such person or its Related Parties, the National Association
of Insurance Commissioners or of any securities exchange on which securities of
the disclosing party or any Affiliate of the disclosing party are listed or
traded, (B) as part of reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates and their Related Parties
including auditors, accountants, legal counsel and other advisors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (E) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (F) to any direct or indirect contractual counterparty (or its
Related Parties) in Hedging Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16), (G) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the facilities
evidenced by this Agreement or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of the Borrower and (I) to any other party to this Agreement. In
addition, the Agents, the Issuing Banks and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents, the Issuing Banks and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the extensions of credit hereunder; provided that such
person is advised and agrees to be bound by the provisions of this Section 9.16.
Section 9.17  Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its Subsidiaries or any of their respective securities)


193




--------------------------------------------------------------------------------



(each, a “Public Lender”). The Borrower may identify portions of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.16, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor,” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES, THE ARRANGERS AND THE CO-DOCUMENTATION AGENTS DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OF ITS RELATED PARTIES, ANY
ARRANGER OR ANY CO-DOCUMENTATION AGENT IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM.
Section 9.18  Release of Liens and Guarantees.
(a) The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall (1) be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition (other than any lease or license) of such Collateral
by any Loan Party to a person that is not (and is not required to become) a Loan
Party in a transaction permitted by this Agreement (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iii) to the extent
that such Collateral comprises property leased to a Loan Party, upon termination
or expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Guarantee Agreement or
clause (b) below (and the Collateral Agent may rely conclusively on a


194




--------------------------------------------------------------------------------



certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (vi) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents, (vii) in the case of
Permitted Receivables Facility Assets, upon the Disposition thereof by any Loan
Party to a Receivables Entity of such Permitted Receivables Facility Assets
pursuant to a Qualified Receivables Facility or (viii) to the extent that the
property constituting Collateral becomes Excluded Property and (2) be released
in the circumstances, and subject to the terms and conditions, provided in
Section 8.11 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
any further inquiry). Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.
(b) In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the respective Guarantor shall be released from
its respective Guarantee (i) upon consummation of any transaction permitted
hereunder (x) resulting in such Subsidiary ceasing to constitute a Subsidiary or
(y) in the case of any Guarantor which would not be required to be a Guarantor
because it is or has become an Excluded Subsidiary, in each case following a
written request by the Borrower to the Administrative Agent requesting that such
person no longer constitute a Guarantor and certifying its entitlement to the
requested release (and the Collateral Agent may rely conclusively on a
certificate to the foregoing effect without further inquiry); provided, that any
such release pursuant to preceding clause (y) shall only be effective if (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) such Subsidiary owns no assets which were previously transferred
to it by another Loan Party which constituted Collateral or proceeds of
Collateral (or any such transfer of any such assets would be permitted hereunder
immediately following such release), (C) at the time of such release (and after
giving effect thereto), all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Sections 6.01 and 6.04 (for this
purpose, with the Borrower being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Guarantor on another basis as
would be permitted by such applicable Section), and any previous Dispositions
thereto pursuant to Section 6.05 shall be re-characterized and would then be
permitted as if same were made to a Subsidiary that was not a Guarantor (and all
items described above in this clause (C) shall thereafter be deemed
recharacterized as provided above in this clause (C)) and (D) such Subsidiary
shall not be (or shall be simultaneously be released as) a guarantor with
respect to any Refinancing Notes, Permitted Debt or any Permitted Refinancing
Indebtedness with respect to the foregoing or (ii) if the release of such
Guarantor is approved, authorized or ratified by the Required Lenders (or such
other percentage of Lenders whose consent is required in accordance with Section
9.08).
(c) The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and


195




--------------------------------------------------------------------------------



deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral Agent shall not be required to execute any such document on terms
which, in the applicable Agent’s reasonable opinion, would expose such Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this Section
9.18(c) shall be without recourse to or warranty by the Administrative Agent or
Collateral Agent.
(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.18(d).


196




--------------------------------------------------------------------------------



(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.
Section 9.19  USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.
Section 9.20  Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.
Section 9.21  No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the
Administrative Agent, the Revolving Facility Lenders nor any Issuing Bank, nor
any of their Related Parties, shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in


197




--------------------------------------------------------------------------------



determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
documents that appear on their face to be in substantial compliance with a
Letter of Credit, without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
Section 9.22  Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).
Section 9.01  Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan


198




--------------------------------------------------------------------------------



Document may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 9.02  Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Acceptances, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.
Section 9.03  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap


199




--------------------------------------------------------------------------------



Obligation or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


Section 9.04  No Advisory or Fiduciary Responsibility.
        In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) no fiduciary,
advisory or agency relationship between the Borrower and its Subsidiaries and
any Agent, any Issuing Bank, any Arranger or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether any Agent, any Issuing Bank, any
Arranger or any Lender has advised or is advising the Borrower or any Subsidiary
on other matters, (B) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower and its Subsidiaries,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on


200




--------------------------------------------------------------------------------



the other hand, (C) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (D) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) the Administrative Agent, the Arrangers and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person; and (iii) the Administrative Agent, the Arrangers, the
Lenders, and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Subsidiaries, and neither the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Subsidiaries. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


[Signature Pages Follow]





201




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
EDGEWELL PERSONAL CARE COMPANY






By:  /s/ Daniel Sullivan
Name: Daniel Sullivan
Title: CFO
[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Issuing Bank and as a Lender


By:  /s/ Aron Frey
Name: Aron Frey
Title: Director




[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------







MUFG Bank, Ltd,
as a Lender and Issuing Bank


By:  /s/ Eric Hill
Name: Eric Hill
Title: Authorized Signatory








[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------







TD Bank, N.A.,
as a Lender


By:  /s/ Bernadette Collins
Name: Bernadette Collins
Title: Senior Vice President








[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender


By:  /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory




[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------







The Northern Trust Company,
as a Lender


By:  /s/ Molly Drennan
Name: Molly Drennan
Title: Senior Vice President




[Edgewell – Signature page to Credit Agreement]



--------------------------------------------------------------------------------







STANDARD CHARTERED BANK,
as a Lender


By:  /s/ James Beck
Name: James Beck
Title: Associate Director


[Edgewell – Signature page to Credit Agreement]

